Exhibit 10.11

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

089

 

3. EFFECTIVE DATE  

02/27/2017

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable)
6. ISSUED BY                                                  CODE   5ACAAQ  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)   CODE     5ACAAQ  

DALE D. PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

(202) 268-2223  

 

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
        (x)         9A. AMENDMENT OF SOLICITATION NO.

 

FEDERAL EXPRESS CORPORATION

             

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013 11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS    

☐          ☐  is extended,        ☐  is not  extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning                  copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:      [*]

    

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

(x)     A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.    
  ☐            

 

☐  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

☐  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

        ☒    

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By Mutual Agreement of the Contracting Parties

       

 

E. IMPORTANT: Contractor      ☐    is not,      ☒    is required to sign this
document and return         1     copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Except as modified herein, all terms and conditions of the Contract remain in
force and are unchanged. Effective February 27, 2017 (“Effective Date of
Changes”), and unless otherwise agreed to by the parties in writing, these terms
will apply to the performance of the parties’ obligations under the Contract.

 

1. Pursuant to Lines 3402 to 3404, the original Contract Term was for a Base
Period of Performance of October 1, 2013 through September 30, 2020, with two
5-year renewal periods. By mutual agreement of the parties, the initial renewal
period is hereby exercised in part, and the Contract’s Period of Performance is
extended through September 29, 2024.

 

2. The attached updated ACN-13-FX Statement of Work and Terms and Conditions are
hereby

Continued…

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

2-22-2017

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

2/22/17

USPS Internal San Mateo Accounts Payable Use Only

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

2

 

Of

 

3

   

CONTRACT/ORDER NO.

 

ACN-13-FX/089

 

AWARD/ EFFECTIVE DATE  

 

02/27/2017

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

                ITEM NO    

 

 

SCHEDULE OF SUPPLIES / SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

incorporated into the Contract.

 

3. Attachment 1, Postal Service Operating Periods is replaced in its entirety
with the revised Attachment 1, Aviation Supplier Operating Periods.

 

4. Attachment 10, Pricing to the Contract is replaced in its entirety with the
revised Attachment 10, Pricing. The revised Attachment 10, Pricing’s Day Network
Fuel Linehaul Rate component is inclusive of all adjustments required pursuant
to the “Fuel Adjustment” section of the Contract, and becomes effective for
performance during the period of February 27, 2017 to April 2, 2017 (Operating
Period 42). [*]

 

5. Attachment 18, Volume Acceptance Worksheet to the Contract is replaced in its
entirety with the revised Attachment 18, Volume Acceptance Worksheet.

 

6. Attachment 21, Offshore Capacity Options is hereby incorporated in its
entirety.

 

7. Attachment 22, Flexibility Option is hereby incorporated in its entirety.

 

The obligations in this Modification are in addition to the obligations in the
Contract. If conflict occurs between this contract modification and the
Contract, this contract modification shall take precedence. Terms capitalized
but not otherwise defined herein shall have the meaning given to them in the
Contract.

 

-

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Delivery: 11/28/2016

Discount Terms:

See Schedule

Accounting Info:

Continued…

 

 

               

USPS Internal San Mateo Accounts Payable Use Only

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

3

   

CONTRACT/ORDER NO.

ACN-13-FX/089

 

AWARD/ EFFECTIVE DATE  

 

02/27/2017

  MASTER/AGENCY CONTRACT NO.       SOLICITATION NO.  

SOLICITATION         ISSUE DATE

             

 

    ITEM NO    

 

 

 

 

SCHEDULE OF SUPPLIES / SERVICES

 

 

QUANTITY 

 

 

 UNIT 

 

 

    UNIT PRICE    

 

 

AMOUNT

 

   

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/29/2024

 

Change Item 1 to read as follows:

                        1     Day Network              

[*]

   

 

Account Number: 53503

                             

This is for estimation purposes only and is not a guarantee of contract value.

 

 

 

 

               

USPS Internal San Mateo Accounts Payable Use Only

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

United States Postal Service

AIR CARGO NETWORK

Contract ACN-13-FX

Awarded By:

Air Transportation CMC

Transportation Portfolio

Supply Management

475 L’Enfant Plaza SW

Room 1P 650

Washington, DC 20260-0650

April 23, 2013

Modification 1 Issued May 28, 2013

Modification 2 Issued June 24, 2013

Modification 3 Issued September 24, 2013

Modification 7 Issued October 22, 2013

Modification 11 Issued January 6, 2014

Modification 12 February 3, 2014

Modification 13 March 3, 2014

Modification 14 March 31, 2014

Modification 15 April 28, 2014

Modification 16 May 27, 2014

Modification 17, May 11, 2014

Modification 18, June 18, 2014

Modification 19, June 27, 2014

Modification 21, June 27, 2014

Modification 22, June 30, 2014



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Modification 23, July 28, 2014

Modification 24, September 1, 2014

Modification 25, September 29, 2014

Modification 26, September 29, 2014

Modification 28, October 27, 2014

Modification 30, January 5, 2015

Modification 31, January 13, 2015

Modification 32, March 2, 2015

Modification 33, April 27, 2015

Modification 36, June 1, 2015

Modification 38, March 30, 2015

Modification 41, April 27, 2015

Modification 42, June 1, 2015

Modification 43, June 29, 2015

Modification 45, August 2, 2015

Modification 46, August 31, 2015

Modification 48, September 28, 2015

Modification 49, November 3, 2015

Modification 50, November 30, 2015

Modification 52, January 3, 2016

Modification 53, January 4, 2016

Modification 54, February 1, 2016

Modification 55, February 29, 2016

Modification 56, April 4, 2016

Modification 57, May 2, 2016

Modification 58, May 2, 2016

Modification 59, May 30, 2016

Modification 60, May 27, 2016

Modification 61, June 2, 2016

Modification 62, June 8, 2016

Modification 63, June 23, 2016

Modification 65, July 19, 2016

Modification 66, July 19, 2016

Modification 67, August 1, 2016 (Fuel)

Modification 69, August 23, 2016, replaces Mod 66

Modification 70, August 29, 2016

Modification 78, October 31, 2016

Modification 79, October 31, 2016 (Fuel)

Modification 85, November 28, 2016 (Fuel)

Modification 89, February 22, 2017



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Table of Contents

 

Part 1: Statement of Work

     6  

Purpose and Scope

     6  

Scale

     6  

Services Provided

     6  

Service Points

     7  

Management Plan

     7  

Frequency

     8  

Mail Assignment and Transport - Day Network

     8  

Mail Assignment and Transport - Night Network

     8  

Local Agreements

     8  

Postal Service Performs Terminal Handling Service (THS) Operation - Day Network

     8  

Aviation Supplier Planned Accommodation - Day Network

     9  

Aviation Supplier Planned Accommodation - Night Network

     10  

Delivery - Day Network

     10  

Delivery - Night Network

     10  

Saturday Delivery - Day Network

     10  

Specific Delivery Instructions

     10  

Boarding Priority - Day Network

     10  

Boarding Priority - Night Network

     11  

Repossession of Mail by the Postal Service

     11  

Treatment of Exceptional Types of Mail

     11  

Perishable Mail and Live Mail

     13  

Registered Mail

     13  

Offshore Capacity Requirement - Day Network

     13  

Volume Commitment - General Information

     14  

Volume Commitment - Contract Volume Minimum - Day Network

     14  

Operating Period Volume Minimum - Day Network

     14  

Operating Period Volume Minimum - Night Network

     14  

Volume Commitment - Holiday - Day Network

     15  

Volume Commitment - Holiday - Night Network

     15  

Operating Periods

     16  

Ordering Process - Non-Peak - Day Network

     16  

Ordering Process - Non-Peak - Night Network

     18  

Ordering Process - Peak - Day Network

     18  

Ordering Process - Peak - Night Network

     19  

Electronic Data Interchange (EDI)

     19  

Operational Condition Reports

     20  

Dimensional Weight Reports

     21  

Scanning and Data Transmission

     21  

Performance Requirements and Measurement

     22  

Reduction of Payment

     23  

Performance Management

     24  

Sustainability

     24  

Security

     25  

Postal Service Employees Allowed Access

     25  



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Personnel Screening

     25  

Payment Procedures

     29  

Rates and Payment General

     29  

Payment Processing - Day Network - Per Cube

     30  

Payment Processing - Night Network - Per Pound

     33  

Reconciliation Process

     33  

Part 3: Contract Clauses

     35  

Clause B-1:

 

Definitions (March 2006) (Tailored)

     35  

Clause B-3:

 

Contract Type (March 2006) (Tailored)

     38  

Clause B-9:

 

Claims and Disputes (March 2006) (Tailored)

     38  

Clause B-10:

 

Pricing of Adjustments (March 2006) (Tailored)

     39  

Clause B-15:

 

Notice of Delay (March 2006) (Tailored)

     40  

Clause B-22:

 

Interest (March 2006) (Tailored)

     40  

Clause B-25:

 

Advertising of Contract Awards (March 2006)

     40  

Clause B-30:

 

Permits and Responsibilities (March 2006) (Tailored)

     40  

Clause B-39:

 

Indemnification (March 2006) (Tailored)

     40  

Clause B-45:

 

Other Contracts (March 2006) (Tailored)

     40  

Clause B-65:

 

Adjustments to Compensation (March 2006) (Tailored)

     41  

Clause B-69:

 

Events of Default (March 2006) (Tailored)

     42  

Clause B-75:

 

Accountability of the Aviation Supplier (Non-Highway) (March 2006) (Tailored)

     42  

Clause B-77:

 

Protection of the Mail (Non-Highway) (March 2006) (Tailored)

     43  

Clause B-80:

 

Laws and Regulations Applicable (March 2006) (Tailored)

     44  

Clause B-81:

 

Information or Access by Third Parties (March 2006) (Tailored)

     44  

Clause B-82:

 

Access by Officials (March 2006) (Tailored)

     44  

Clause 1-1:

 

Privacy Protection (July 2007)

     45  

Clause 1-5:

 

Gratuities or Gifts (March 2006)

     46  

Clause 1-6:

 

Contingent Fees (March 2006)

     46  

Clause 1-11:

 

Prohibition Against Contracting with Former Officers or PCES Executives (March
2006) (Tailored)

     47  

Clause 1-12:

 

Use of Former Postal Service Employees (March 2006) (Tailored)

     47  

Clause 2-11:

 

Postal Service Property - Fixed-Price (March 2006) (Tailored)

     47  

Clause 2-22:

 

Value Engineering Incentive (March 2006)

     49  

Clause 3-1:

 

Small, Minority, and Woman-owned Business Subcontracting Requirements (March
2006)

     52  

Clause 3-2:

 

Participation of Small, Minority, and Woman-owned Businesses (March 2006)

     53  

Clause 4-1:

 

General Terms and Conditions (July 2007) (Tailored)

     53  

Clause 4-2:

 

Contract Terms and Conditions Required to Implement Policies, Statutes, or
Executive Orders (July 2009) (Tailored)

     57  

Clause 4-7:

 

Records Ownership (March 2006)

     58  

Clause 6-1:

 

Contracting Officer’s Representative (March 2006)

     58  

Clause 9-1:

 

Convict Labor (March 2006)

     59  

Clause 9-2:

 

Contract Work Hours and Safety Standards Act - Overtime Compensation (March
2006)

     59  

Clause 9-7:

 

Equal Opportunity (March 2006) (Tailored)

     59  

Clause 9-9:

 

Equal Opportunity Preaward Compliance of Subcontracts (March 2006) (Tailored)

     60  

Clause 9-10:

 

Service Contract Act (March 2006)

     60  

Clause 9-12:

 

Fair Labor Standards Act and Service Contract Act - Price Adjustment (February
2010)

     68  

Clause 9-13:

 

Affirmative Action for Workers with Disabilities (March 2006) (Tailored)

     69  

Clause 9-14:

 

Equal Opportunity for Disabled Veterans, Recently Separated Veterans, Other
Protected Veterans, and Armed Forces Service Medal Veterans (February 2010)
(Tailored)

     70  

Contract Term

     72  



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Table of Contents

 

Renewal Process

     72  

Amendments or Modifications

     72  

Assignment

     72  

Bankruptcy

     73  

Confidentiality

     73  

Entire Agreement

     74  

Force Majeure

     74  

Frequency Adjustment

     75  

Notices

     75  

Severability

     76  

Third Party Governmental Delays

     76  

Waiver of Breach

     76  

Part 4 - List of Attachments and Forms

     77  

Attachment 1

 

Aviation Supplier Operating Periods, dated February 8, 2017

     77  

Attachment 2

 

Air Stops & Projected Volumes, dated January 8, 2013

     77  

Attachment 3

 

Operating Plan, Day Network, dated October 31, 2016

     77  

Attachment 4

 

Operating Plan, Night Network, dated October 31, 2016

     77  

Attachment 5

 

Reserved

     77  

Attachment 6

 

Postal Furnished Property, April 16, 2013

     77  

Attachment 7

 

Electronic Data Interchange Service Requirements, dated September 1, 2012

     77  

Attachment 8

 

Investigative / Security Protocol and Guidelines, dated July 2012

     77  

Attachment 9

 

Wage Determination, dated October 31, 2012

     77  

Attachment 10

 

Pricing, dated February 22, 2017

     77  

Attachment 11

 

Perishable Mail and Lives, April 22, 2013

     77  

Attachment 12

 

Reserved

     77  

Attachment 13

 

Service Contract Act Wage Determinations, dated October 31, 2016

     77  

Attachment 14

 

Contract Density, dated August 23, 2016

     77  

Attachment 15

 

Average Weight Process, dated August 23, 2016

     77  

Attachment 16

 

Re-labeling Process, dated June 27, 2014

     77  

Attachment 17

 

Handling Unit Types, dated June 27, 2014

     77  

Attachment 18

 

Volume Acceptance Worksheet, dated February 22, 2017

     77  

Attachment 19

 

First Class Mail, Required Delivery Times, dated January 4, 2016

     77  

Attachment 20

 

ULD Damage Cost Matrix, dated August 23, 2016

     77  

Attachment 21

 

Offshore Capacity Options, dated February 22, 2017

     77  

Attachment 22

 

[*], dated February 22, 2017

     77  

Forms:

     77  

DOT Form F 5800.1 Hazardous Materials Incident Report

     77  

I-9 Form

  Employment Eligibility Verification      77  

PS Form 2025

  Contract Personnel Questionnaire      77  

PS Form 8203

  Order / Solicitation / Offer / Award      77  

US Treasury Form 941 Quarterly Federal Tax Return

     77  

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

  1    Part 1: Statement of Work   2      3      4    Purpose and Scope   5   
The United States Postal Service is seeking to purchase air transportation and
ancillary services for   6    mail to and from destinations within the
contiguous forty-eight (48) states as well as non-contiguous   7    areas to
include Alaska, Hawaii, and Puerto Rico. This statement of work (SOW) provides
for the   8    transportation of mail on any flight in the aviation supplier’s
air transportation network. It also provides   9    for services associated with
the transportation of mail by the aviation supplier. The air carrier’s 10   
network or transportation system may include its own flights, flights of its
approved subcontractors, 11    flights that may be dedicated to Postal
operations, and Road Feeder Service. 12    13    14    Scale 15    The volume of
mail (expressed in pounds and cubic feet) transported as contracted under this
air 16    cargo network contract may increase or decrease significantly over the
term of the contract consistent 17    with the needs of the Postal Service. 18
   19    20    Services Provided 21    The aviation supplier shall provide
sufficient resources to efficiently and effectively take possession, 22    sort
(if necessary), transport, scan, load, and deliver all mail to the designated
destination Service 23    Points specified by the Postal Service in Attachment
2: Air Stops & Projected Volumes, Attachment 3: 24    Operating Plan, Day
Network, and Attachment 4: Operating Plan, Night Network. 25    26    The
aviation supplier will present scan data for these events electronically to the
Postal Service. See 27    Attachment 7: Electronic Data Interchange Service
Requirements. 28    29    [*] 30    31    32    33    34    35    The aviation
supplier will be expected to (this list is not all inclusive): 36   

a.      Coordinate and oversee its own operations; supervise and protect its own
employees.

37   

b.      Ensure that the necessary facility support and administrative functions
are performed.

38   

c.      Monitor performance.

39   

d.      Provide feedback to the Postal Service.

40   

e.      Ensure the integrity of data entry.

41   

f.       Coordinate the exchange of information.

42   

g.      Provide notification of changes or anticipated changes in services
provided (including

43   

         subcontractors) to the Postal Service.

44   

h.      Scan material Handling Units.

45   

i.       Assist in unloading or loading Unit Load Devices (ULDs) to or from
surface transportation.

46   

j.       Provide the correct type and quantity of equipment necessary to support
the service

47   

         requirements of this contract.

48   

k.      Process mail for dispatch from the aviation supplier’s facility to the
Postal Service facility.

49   

l.       Close-out, receive, and dispatch all surface vehicles.

50   

m.     Handle overflow volumes per Postal Service general directions.

51   

n.      Cooperate with all aviation suppliers in the transportation service
chain.

52   

o.      Enter data timely and accurately.

53   

p.      Prepare required reports.

54   

q.      Perform verification of security seals on surface transportation.

55   

r.       Ensure the security of all mail.

 56   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 6 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

57    58    Service Points 59    Service Points are the locations where tender
and / or delivery takes place. The locations and tender 60    and delivery
specifications are listed in Attachment 3: Operating Plan, Day Network, and
Attachment 61    4: Operating Plan, Night Network. 62    63    The Day Network
will service approximately eighty (80) origin and destination Service Points. 64
   65    The Night Network will service approximately one hundred forty-five
(145) origin and destination 66    Service Points 67    68    69    Management
Plan 70    The aviation supplier shall develop and maintain a current Management
Plan for dealing with normal 71    daily operations as well as unscheduled and
unexpected events affecting the expeditious operation of 72    the facility,
including aviation and surface service failure and delays. The Management Plan
must also 73    address the key personnel involved on a day to day basis. 74   
75    Updates to this plan shall be submitted to the Contracting Officer within
ten (10) days of any changes 76    to the plan. The aviation supplier shall
review and verify, at least annually, that its management plan 77    is current.
78    79    The aviation supplier must train its employees to a level of
familiarity that ensures a contingency plan 80    can be exercised without
delay. The following items must be addressed by the Management Plan; the 81   
list is not all inclusive. 82    83   

a.      Late arriving aircraft and trucks

84   

•    Ability to conduct two operations – Originating and Destinating

85    86   

b.      Early arriving aircraft and trucks

87   

c.      Mail arriving out of normal sequence

88   

d.      Trucks not on-site for dispatch

89   

e.      Inclement weather during operations

90   

•    Snow issues

91   

•    Ice storms

92   

•    Airport closures

93    94   

f.       Protection of the mail during inclement weather

95   

g.      Labor actions

96   

h.      Inadequate staffing

97   

i.       An inability to complete all loading in time to meet tender

98   

j.       Overflow mail

99   

k.      Damaged and / or non air worthy containers

100   

l.       Damaged surface containers

101   

m.     Damaged or non-labeled mail

102   

n.      Plan and schedule changes

103   

o.      Loose load mail

104   

p.      Hazardous Material (HAZMAT)-acceptable and non-acceptable pieces

105   

q.      Handling and staging of live animals

106   

r.       Running out of supplies such as placards, bypass tape, etc.

107   

s.      Power losses – Describe in detail all steps to be taken in the event of
power loss to

108   

         include specific actions for back up power at the Terminal Handling
Service (THS) location

109   

         such as generators and other systems.

110   

t.       Natural disasters

111   

u.      Equipment breakdowns

112   

v.      Airport closings

113   

w.     Air Traffic Control (ATC) impact mitigation plan

 

Page 7 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

114    115    116    Frequency 117    The initial frequency of service for the
Day Network (Priority Mail / First Class network) is based on six 118    (6)
days of Postal Service delivery and shall be Tuesday through Sunday (X1).1 This
will provide for 119    approximately 307 (308 in a leap year) operating days
annually. This excludes the widely observed 120    holidays as listed in the
sections titled, Volume Commitment – Holiday – Day Network and Volume 121   
Commitment – Holiday – Night Network. 122    123    The initial frequency of
service for the Night Network (Express Mail network) is based on five (5) days
124    of Postal Service delivery and shall be Monday through Friday (X67).2
This will provide for 125    approximately 254 (255 in a leap year) operating
days annually. This excludes the widely observed 126    holidays as listed in
the sections titled, Volume Commitment – Holiday – Day Network and Volume 127   
Commitment – Holiday – Night Network. 128    129    130    Mail Assignment and
Transport - Day Network 131    The aviation supplier shall provide flight
schedules at least thirty (30) days in advance of the Operating 132    Period.
The Postal Service will create dispatch routing instructions based on the
aviation supplier’s 133    flight schedule and subsequently shown on the Postal
Service Dispatch and Routing (D&R) Tag. 134    135    The Postal Service agrees
to provide up to seventy-five (75%) percent of the total volume assigned to 136
   the outbound flights to the aviation supplier one (1) hour before the
scheduled ‘All Mail Due Aviation 137    Supplier’ column as listed in Attachment
3: Operating Plan, Day Network. The Postal Service agrees 138    to provide the
remaining twenty-five (25%) percent by the ‘All Mail Due Aviation Supplier’
column listed 139    in Attachment 3: Operating Plan, Day Network. 140    141   
142    Mail Assignment and Transport - Night Network 143    The Postal Service
agrees to provide up to seventy-five (75%) percent of the total volume assigned
to 144    the outbound flights to the aviation supplier thirty (30) minutes
before the scheduled ‘All Mail Due 145    Aviation Supplier’ column as listed in
Attachment 4: Operating Plan, Night Network. The Postal 146    Service agrees to
provide the remaining twenty-five (25%) percent by the ‘All Mail Due Aviation
147    Supplier’ column listed in Attachment 4: Operating Plan, Night Network.
148    149    150    Local Agreements 151    No Local Agreement (any informal
agreement or working arrangement made between representatives 152    of the
aviation supplier, the Postal Service, or their agents who lack authority to
bind either company) 153    shall be binding, obligate the Postal Service or the
aviation supplier, or otherwise give rise to any claim 154    under this
contract. 155    156    157    Postal Service Performs Terminal Handling Service
(THS) Operation - Day 158    Network 159    Mail will be tendered to the
aviation supplier in accordance with the Operating Plan provided by the 160   
aviation supplier. The aviation supplier’s Operating Plan will be provided
thirty (30) days before the 161    start up of the Operating Period. The
aviation supplier’s Operating Plan will specify the following 162   
information: 163    164   

Specific Type of Airline ULD per origin / destination

165   

Destination of Airline ULD – Direct (bypass)

  

 

1    X1 refers to the day of the week that service will not be performed. The
days of the week are numbered consecutively from 1  through 7 beginning with
Monday (1). “X1” means that service will operate each day of the week except
Monday.

2    X67 refers to the days of the week that service will not be performed.
“X67” means that service will operate each day of the  week except Saturday and
Sunday.

 

Page 8 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

166   

Destination of Airline ULD – Mixed (to be sorted at hub)

167    168    The Operating Plan will be mutually agreed upon prior to
implementation. 169    170    The aviation supplier will transport, scan, and
deliver the ULDs to the specific Service Points listed in 171    Attachment 3:
Operating Plan, Day Network. The Postal Service or its representative will build
the 172    ULDs in conformance with the aviation supplier’s Operating Plan. 173
   174    The aviation supplier will perform the following activities including,
but not limited to: 175    176   

a.      Sorting and scanning mail at an aviation supplier hub, as necessary,
which also may include

177   

         re-wrap and reapplication of Distribution & Routing (D&R) Tags to mail
requiring such

178   

         treatment, and dispatch on service responsive transportation

179    180   

b.      In the unlikely event that mail tendered to the aviation supplier is in
excess (overflow) of what

181   

 may be transported, the aviation supplier shall:

182   

i.       Secure the mail.

183   

ii.      Scan all Handling Units and record the number of pieces, weight, and
destination of

184   

         all overflow Handling Units.

185   

iii.     Immediately notify the local Postal official after becoming aware of an
overflow

186   

         situation. The Postal official will direct the aviation supplier to
either hold the mail for

187   

         the next outbound flight or return it to the designated Postal
facility.

188   

iv.     Prepare all overflow mail for delivery to the local designated Postal
facility within

189   

         twenty (20) minutes of receipt of Postal direction.

190   

v.      Provide a written report of the overflow to the local Postal official
with a copy to the

191   

         COR.

192    193    When transporting mail in carts, containers, or other vehicles,
the mail must be securely enclosed to 194    protect it from loss, depredation,
and damage. The aviation supplier will stage mail in a secure area 195    while
in its possession. The aviation supplier is not allowed to transport mail in the
cabs of its vehicles 196    except for mail containing live animals. 197    198
   199    Aviation Supplier Planned Accommodation - Day Network 200    The
aviation supplier will guarantee space to accommodate up to 105% of the Planned
Capacity from 201    each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set 202    forth in this
contract. 203    204    FedEx will accept mail from Origin air stops as
identified in Attachment 3 Operating Plan - Day 205    Network in excess of 105%
of Planned Capacity on a space available basis. 206    207    If the Postal
Service tenders mail to the aviation supplier after the ‘All Mail Due Aviation
Supplier’ 208    column as shown in Attachment 3: Operating Plan, Day Network,
the aviation supplier has the right to 209    refuse that volume. 210    211   
Mail accepted after the agreed upon ‘All Mail Due Aviation Supplier’ column in
Attachment 3: 212    Operating Plan, Day Network, shall be subject to the same
service commitments as mail tendered at 213    or before the ‘All Mail Due
Aviation Supplier’ column. 214    215   

 

Page 9 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

216    217    Aviation Supplier Planned Accommodation - Night Network 218    The
aviation supplier will guarantee space to accommodate up to 120% of the Planned
Capacity from 219    each origin daily. All mail accepted by the aviation
supplier is subject to the service commitments set 220    forth in this
contract. 221    222    If the Postal Service tenders mail in excess of 120% of
the Planned Capacity for that Service Point, 223    the aviation supplier may
refuse to transport the excess tender. If the volume is accepted, the same 224
   service requirements apply. 225    226    If the Postal Service tenders mail
to the aviation supplier after the ‘All Mail Due Aviation Supplier’ 227   
column as shown in Attachment 4: Operating Plan, Night Network, the aviation
supplier has the right to 228    refuse that volume. 229    230    Mail accepted
after the agreed upon ‘All Mail Due Aviation Supplier’ column in Attachment 4:
231    Operating Plan, Night Network, shall be subject to the same service
commitments as mail tendered at 232    or before the ‘All Mail Due Aviation
Supplier’ column. 233    234    235    Delivery - Day Network 236    The
aviation supplier will deliver mail to a destination Service Point by the
scheduled ‘Latest Delivery 237    Time to Postal Service’ column in Attachment
3: Operating Plan, Day Network. 238    239    240    Delivery - Night Network
241    The aviation supplier will deliver mail to a Service Point by the
scheduled ’Latest Delivery Time to 242    Postal Service’ column in Attachment
4: Operating Plan, Night Network, on or before the scheduled 243    delivery day
(D+1) on Attachment 4: Operating Plan, Night Network. “D+1” is defined as the
day 244    following acceptance by the aviation supplier. 245    246    At
destination, the aviation supplier is required to unload the mail from the ULDs
received, scan, and 247    deliver the mail to the Postal Service. 248    249   
250    Saturday Delivery - Day Network 251    See Attachment 3: Operating Plan,
Day Network, for details on Saturday delivery. 252    253    254    Specific
Delivery Instructions 255    The aviation supplier shall: 256   

a.      Assist in loading and dispatching all outbound surface vehicles, as
required

257    258   

b.      Must develop a cooperative line of communication with the Postal Service
to ensure the timely

259   

         delivery and dispatch of mail. All efforts shall be made to provide an
efficient and effective

260   

         delivery to the Postal Service.

261    262    263    Boarding Priority - Day Network 264    The aviation
supplier must board accepted mail using the following mail boarding preference
order: 265   

a.      Registered (Con-Con) Mail

266    267   

b.      Lives

268    269   

c.      Perishables

270    271   

d.      HAZMAT, regardless of mail class

 

Page 10 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

272    273   

e.      Domestic Priority and Express Mail

274    275   

f.       First-Class Mail

276    277   

g.      All Other Mail

278    279    The Manager, Air Transportation Operations, or a Postal Service
designee, will determine if the Postal 280    Service should repossess any mail
without exercising rights as described in the section titled 281    Repossession
of Mail by the Postal Service. 282    283    284    Boarding Priority - Night
Network 285    The aviation supplier must board accepted mail using the
following mail boarding preference order: 286   

a.      Express Mail

287   

b.      All other classes of mail

288    289    290    Repossession of Mail by the Postal Service 291    The
Postal Service may, at any time, require the aviation supplier to return to the
local Postal Service 292    representative or agent at a Service Point, any or
all of the mail in its possession at that location or the 293    Postal Service
may take possession of such mail from the aviation supplier. 294    295    296
   Treatment of Exceptional Types of Mail 297   

1.      Tagging of Hazardous Material

298   

 The aviation supplier may carry mailable HAZMAT, subject to applicable law,
rules and

299   

 regulations, including, without limitation:

300    301   

a.      ORM-D Air

302   

 “ORM-D” stands for “Other Regulated Material-Class D.” ORM-D is a term
developed by

303   

 the Department of Transportation (DOT) that signifies the hazard class
associated with a

304   

 consumer commodity. Most hazardous materials accepted by the Postal Service for

305   

 mailing are classified as ORM-D. A package marked ORM-D meets the standards for

306   

 surface transportation only. “ORM-D-Air” signifies that the item meets the
requirements

307   

 for air and surface transportation.

308    309   

 The Postal Service currently accepts limited quantity alternative marking
options (square

310   

 on point) for ORM-D and ORM-D-Air and plans to adopt mandatory effective dates
as

311   

 identified by the Department of Transportation. There are no intended changes
to

312   

 quantity limits, package weights, or documentation requirements for these
mailable

313   

 materials.

314    315   

b.      Division Class 6.2

316   

 Division Class 6.2 materials are not permitted in international mail or
domestic mail,

317   

 except when they are intended for medical or veterinary use, research, or
laboratory

318   

 certification related to the public health. These materials are permitted only
when they are

319   

 properly prepared for mailing to withstand shocks, pressure changes, and other
conditions

320   

 related to ordinary handling in transit.

321    322   

c.      Division Class 9

323   

 Division Class 9 items are miscellaneous hazardous materials or substance
articles that

324   

 present a hazard during transportation but do not meet the definition of any
other hazard

325   

 class. Examples of miscellaneous hazardous materials (not all of which are
mailable)

326   

 include solid dry ice, elevated temperature substances, environmentally
hazardous

327   

 substances, life-saving appliances, and asbestos.

328   

 

Page 11 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

329   

d.      Hazardous and Dangerous Goods

330   

 The aviation supplier will accept all Dangerous Goods as defined in the
Domestic Mail

331   

 Manual, section 601.10. All Dangerous Goods will be tendered on the Night
Network.

332   

 The Postal Service will be in compliance with the current International Air
Transport

333   

 Association (IATA) allowed variations as listed for the aviation supplier. The
Postal

334   

 Service will tender all Dangerous Goods at least two hours prior to the tender
time shown

335   

 in Attachment 4: Operating Plan, Night Network. The Postal Service shall not
tender any

336   

 used sharps. Any future changes to Hazardous and Dangerous Goods requirements
will

337   

 be reviewed and must be acceptable to the aviation supplier prior to
implementation of the

338   

 changes.

339    340   

e.      All other hazardous material that is packaged and distributed in a
quantity and form

341   

 intended or suitable for retail sale and designed for consumption by
individuals for their

342   

 personal care or household use purposes; reference

343   

 http://pe.usps.gov/text/dmm300/601.htm#wp1065003.

344    345   

2.      Assignment of Hazardous Materials

346   

a.      The tender of all hazardous materials will be performed a minimum of two
(2) hours prior

347   

         to the final tender time of the intended flight.

348    349   

b.      The desired flight assignment of HAZMAT is to non-stop or direct
flights.

350    351   

c.      No surcharge is offered for the transportation of HAZMAT mail.

352    353   

d.      A copy of the manifest and the assigned item MUST be handed to an
aviation supplier

354   

         representative a minimum of two (2) hours prior to the closeout time of
the intended flight.

355   

         The aviation supplier representative will be responsible for ensuring
that the information

356   

         on the postal manifest which includes the number of pieces, weight, and
appropriate

357   

         shipper’s certification detail is incorporated onto the aircraft load
manifest and pilot

358   

         notification paperwork as outlined in CFR 49, Part 175, Carriage by
Aircraft.

359    360   

e.      Aviation supplier Refusal to Accept Hazardous Materials: If the aviation
supplier refuses

361   

         to accept a properly prepared HAZMAT item, it shall document the
reasons leading to the

362   

         refusal. Documentation will include:

363   

i.       Name and address of mailer and air carrier;

364   

ii.      The type and amount of hazardous material; and

365   

iii.     The reason for refusal.

366    367   

f.       HAZMAT Spills, Releases, Incidents, and Emergencies

368   

i.       While in the possession of the aviation supplier, but not on board an
aircraft:

369   

Hazardous Material items which are damaged must not be boarded on the

370   

aircraft. HAZMAT incidents which occur following the tender but prior to

371   

boarding of the aircraft, or after unloading from an aircraft and before
delivery

372   

to the Postal Service, causing injury, illness, significant property damage, or

373   

disruption in operations will require the aviation supplier to enter the
required

374   

information into the Mail Piece Incident Reporting Tool (MIRT), a Postal

375   

Service intranet tool for the collection of information on leaking and other
non-

376   

mailable items.

377    378   

ii.      While on board an aircraft:

379   

Any incident which occurs while on board an aircraft will require the aviation

380   

supplier to complete a Department of Transportation (DOT) Form F 5800.1

381   

(01-2004), Hazardous Materials Incident Report. A copy of this form must be

382   

sent to the COR within twenty-four (24) hours of the incident with all

383   

information available. The incident type is not limited to hazardous material

384   

and may include hazardous cargo spills which come in contact with the mail.

385   

 

Page 12 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

386    387    Perishable Mail and Live Mail 388    The aviation supplier will be
required to transport as mail perishable items which the Postal Service 389   
has accepted as mailable under Domestic Mail Manual (DMM) 601, sub section 9.0,
including live 390    animals as discussed at DMM 601 subsection 9.3. The Postal
Service will notify the aviation supplier 391    a minimum of two (2) hours
prior to the ‘All Mail Due Aviation Supplier’ time as listed in Attachment 3:
392    Operating Plan, Day Network, and Attachment 4: Operating Plan, Night
Network, of the intended flight 393    of known perishable mail, including live
animals. 394    395    Attachment 11: Perishable Mail and Lives, details the
requirements for preparation and tender of 396    perishable mail and live
animal shipments. 397    398    399    Registered Mail 400    The aviation
supplier will accept Registered Mail provided in Con-Cons for the Day Network
only. 401    Registered Mail Con-Cons will be a part of the Planned Capacity and
will be tendered in accordance 402    with Attachment 3: Operating Plan, Day
Network. 403    404    Upon request, the aviation supplier shall furnish the
Postal Service the following information 405    concerning Registered Mail: 406
  

•    Aircraft number,

407   

•    Aircraft compartment location,

408   

•    Actual flight departure time, and

409   

•    Any accident or irregularity which occurs to a flight containing Registered
Mail.

410    411    Registered Mail Handling Units will have a D&R Tag affixed
indicating the final destination air stop. 412    This Handling Unit shall
remain intact and shall not be opened by the aviation supplier. The desired 413
   routing for Registered Mail shipments will be to non-stop or direct flights
only. 414    415    The aviation supplier shall advise the U.S. Postal
Inspection Service, local Postal Service 416    representatives, and will send
an email message to the COR of any Registered Mail that does not 417    make its
planned dispatch for disposition instructions. 418    419    420    Offshore
Capacity Requirement - Day Network 421    422    The aviation supplier shall
make available at least the volumes, in cubic feet (ft3), by day of week into
423    and out of Anchorage (ANC), Honolulu (HNL), and San Juan (SJU) in
accordance with the Origin 424    Airstop Level Distribution (CUFT) and
Destinating Airstop Level Distribution (CUFT) as set forth in 425    Attachment
18: Volume Acceptance Worksheet. The Origin Airstop Level Percentage and 426   
Destinating Airstop Level Percentage are not applicable in the determination of
the aviation supplier’s 427    offshore capacity obligation. The Postal Service
may increase the capacity to SJU, HNL and/or ANC 428    as needed through the
planning process by mutual agreement with the aviation supplier or may 429   
increase the capacity to SJU and/or HNL through the unilateral exercise of
option one and / or option 430    two as set forth in Attachment 21: Offshore
Capacity Options. 431    432    In the event that destinating offshore volumes
exceed the volumes listed in “Offshore Capacity 433    Requirement - Day
Network” at the Aviation Supplier’s Memphis hub, the excess volume will receive
a 434    scan in Memphis that qualifies as a Delivery Scan. This scan will
fulfill the requirement that the 435    aviation supplier obtain a destination
Delivery Scan under Payment Procedures. The time of the scan 436    will also be
used to measure performance under Performance Requirements and Measurement and
in 437    the assessment of reductions under Reduction of Payment. 438    439   
All destinating offshore volume will move to the offshore destination as part of
the Aviation Supplier’s 440    services under this contract, on a first-in,
first-out basis. The Aviation Supplier is still responsible for 441   
performing a Delivery Scan when the volume is tendered to the Postal Service at
the offshore 442    destination.

 

Page 13 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

443    444    445    Volume Commitment - General Information 446    The Day
Network operating week is defined as Tuesday through Sunday inclusive (X1). 447
   448    The Night Network operating week is defined as Monday through Friday
inclusive (X67). 449    450    The Postal Service is not obligated to request
consistent capacity by day of the week. Requests for 451    capacity are
detailed in the Ordering Process sections. 452    453    The following
constitute the only minimum volume guarantees under this contract: 454   

•       Contract Volume Minimum of [*] cubic feet on the Day Network.

455   

•       The Contract Volume Minimum may be reduced in accordance with Clause
4-1:

456   

 General Terms and Conditions, paragraph m, and Frequency Adjustment found in

457   

 Part 3: Contract Clauses.

458    459   

[*]

460    461    462    463    464   

•       90% of Planned Capacity for the Night Network for each Operating Period

465    466    Any monies due as a result of the Postal Service not meeting its
Contract Volume Minimum or its 467    Operating Period Volume Minimum as
measured and calculated at the end of each Operating Period 468    will be
included as part of the Operating Period’s reconciliation process. 469    470   
On operating days where volume for lanes with Planned Capacity is withdrawn,
withheld, or not 471    transported under the Repossession of Mail by the Postal
Service or Force Majeure sections, that 472    volume will not be included in
calculating the Operating Period Volume Minimum. The Contract 473    Volume
Minimum will be reduced for the Operating Period by the amount of that volume.
474    475    476    Volume Commitment - Contract Volume Minimum - Day Network
477    A minimum of [*] cubic feet per operational day, averaged across six
(6) days per week, and 478    measured across each Operating Period, will
constitute the Contract Volume Minimum guaranteed to 479    be paid by the
Postal Service. 480    481    482    Operating Period Volume Minimum - Day
Network 483    [*] 484    485    486    487    488    489    490    491    492
   493    494    Operating Period Volume Minimum - Night Network 495    [*] 496
   497   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 14 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

498    [*] 499    500    501    502    503    504    505    Volume Commitment -
Holiday - Day Network 506    Each holiday will be addressed separately between
the parties during the Ordering Process. The 507    holidays are: 508   

•    New Year’s Day (widely observed)

509   

•    Martin Luther King Day

510   

•    Presidents’ Day

511   

•    Memorial Day (widely observed)

512   

•    Independence Day (widely observed)

513   

•    Labor Day (widely observed)

514   

•    Columbus Day

515   

•    Veterans Day

516   

•    Thanksgiving (widely observed)

517   

•    Christmas (widely observed)

518    519    For purposes of Contract Volume Minimum and Operating Period
Volume Minimum calculations, the 520    following days will not be included: 521
  

•    Widely observed holidays

522   

•    The day following the widely observed holidays that occur on a Monday

523   

•    Non-widely observed holidays that occur on a Monday

524    525    For purposes of Contract Volume Minimum and Operating Period
Volume Minimum calculations, the 526    following days will be included at a 50%
volume level: 527   

•    The day following widely observed holidays not occurring on a Monday

528   

•    Non-widely observed holidays not occurring on a Monday

529   

•    The day after a non-widely observed holiday

530    531    532    Volume Commitment - Holiday - Night Network 533    Each
holiday will be addressed separately between the parties during the Ordering
Process. The 534    holidays are: 535   

•    New Year’s Day (widely observed)

536   

•    Martin Luther King Day

537   

•    Presidents’ Day

538   

•    Memorial Day (widely observed)

539   

•    Independence Day (widely observed)

540   

•    Labor Day (widely observed)

541   

•    Columbus Day

542   

•    Veterans’ Day

543   

•    Thanksgiving (widely observed)

544   

•    Christmas (widely observed)

545    546    The widely observed holidays will not be included in the Operating
Period Volume Minimum 547    calculation. 548    549    The non-widely observed
holidays will be included at a 50% volume level in the Operating Period 550   
Volume Minimum calculation. 551    552   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 15 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

553    Operating Periods 554    555    The Operating Periods shall be those
monthly operating periods established and utilized by the 556    aviation
supplier in its general operations. The Operating Periods for the time period
from October 2, 557    2017 – September 29, 2024 are set forth in the revised
Attachment 1: Aviation Supplier Operating 558    Periods. The aviation supplier
will provide any updates or changes to the Aviation Supplier Operating 559   
Periods not identified in Attachment 1 at least 24 months in advance of each
such Operating Period. 560    Each Operating Period will be either four or five
weeks. The Peak Operating Periods are and will be 561    designated in
Attachment 1: Aviation Supplier Operating Periods. 562    563    Ordering
Process - Non-Peak - Day Network 564    The Postal Service will provide the
aviation supplier mail volumes in accordance with the identified 565    schedule
specified below. The forecasting structure will specify each origin /
destination lane pair 566    including cubic feet by day of week for the pairs.
The Postal Service will request capacity based on 567    specific plans for a
Tuesday / Wednesday plan, a Thursday / Friday plan, a Saturday plan, and a 568
   Sunday plan (i.e., Combined Distribution). 569    570    By October 1, 2018,
the Postal Service may elect to change the requested capacity distribution from
571    the current Combined Distribution (Tuesday / Wednesday plan, a Thursday /
Friday plan, a Saturday 572    plan, and a Sunday plan), to a Daily Distribution
(a Tuesday plan, a Wednesday plan, a Thursday 573    plan, a Friday plan, a
Saturday plan, and a Sunday plan), and the aviation supplier must accept the 574
   volume in the Attachment 18 using the elected distribution method per current
operating rules. The 575    aviation supplier will implement the change as soon
as practicable but no later than 150 calendar days 576    after receiving the
request. If the Postal Service elects to change the requested capacity
distribution 577    to the Daily Distribution, the Postal Service will retain
the right to revert back to the Combined 578    Distribution within three
(3) years of implementation of the Daily Distribution. The aviation supplier
will 579    implement the change back to a Combined Distribution as soon as
practicable but no later than six (6) 580    months following receipt by the
aviation supplier of the Postal Service’s notice. The associated pricing 581   
will become effective six (6) months after the Aviation Supplier’s receipt of
the notice. 582    583    If the Postal Service elects to request capacity based
on the Daily Distribution, the following will apply: 584    585   

a.      [*]

586    587    588    589    590    591   

b.      The Postal Service will request capacity based on specific plans for a
Tuesday plan, a

592   

         Wednesday plan, a Thursday plan, a Friday plan, a Saturday plan, and a
Sunday plan.

593    594    The Postal Service will provide the aviation supplier a request
for capacity, lane by lane, expressed in 595    cubic feet, one hundred-twenty
(120) days prior to the beginning of an Operating Period. The aviation 596   
supplier is required to offer the Postal Service the Target Planned Capacity and
the distribution of the 597    Target Planned Capacity by origin, destination,
and day of week as set forth in Attachment 18: 598    Volume Acceptance
Worksheet, excluding offshore locations (ANC, HNL, and SJU). For the offshore
599    locations, the aviation supplier shall offer the Postal Service the
volumes, in cubic feet, as set forth 600    under Offshore Capacity Requirement
– Day Network section of this contract. If the average daily 601    volume for
any eight (8) consecutive Operating Periods is less than [*] of the Target
Planned 602    Capacity, the aviation supplier may elect to reduce the Target
Planned Capacity to the ADV of the 603    previous twelve (12) Operating
Periods. If the aviation supplier elects to reduce the Target Planned 604   
Capacity, the distribution of the Target Planned Capacity by origin,
destination, and day of week shall 605    remain unchanged. If the Target
Planned Capacity is reduced below [*] cubic feet ADV, then 606    any
modifications to the Tier pricing and volume ranges as a result of the Postal
Service electing a 607    [*] as set forth below, except such adjustments made
to pricing as a result of the 608    exercise of other options under this
Agreement, will revert back to the Tier pricing and volume ranges 609   
effective February 27, 2017 upon implementation of the change. Any Network
Expansion Fees paid

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 16 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

610    under prior Postal Service [*] elections will be non-refundable. The
aviation supplier will 611    implement the change as soon as practicable but no
later than 150 days after electing to reduce the 612    Target Planned Capacity.
In no event will any adjustment to the Base Tier Rate result in an increase 613
   or reduction of the Base Tier from 350,000 cubic feet ADV. 614    615    The
Target Planned Capacity may be adjusted in accordance with the terms as set
forth below. 616    Offshore (Anchorage, Alaska; Honolulu, Hawaii; and San Juan,
Puerto Rico) and Road Feeder 617    Service locations (as designated in
ACN-13-FX Attachment 3: Operating Plan, Day Network) are 618    excluded from
these terms. 619    620    [*] 621    622    623    624    625    626    627   
628    629    630    631    632    633    634    635    636    637    638    639
   640    641    642    643    644    645    646    647    648    649    650   
651    652    653    654    655    656    657    658    659    660    661    662
   663    664    665   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 17 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

666    [*] 667    668    669    670    671    672    673    674    675    676   
677    678    679    Over the course of the Ordering Process for two
(2) Operating Periods, the Postal Service may reduce 680    volume down to the
Contract Volume Minimum. 681    682    The request for capacity shall be
presented to the aviation supplier in a mutually agreed upon 683    electronic
origin / destination format. 684    685    Bypass containers will be allocated
in lanes where the requested capacity is greater than one hundred 686    and ten
(110) percent of the cubic capacity of the ULD configuration for the aircraft
planned for the 687    Service Point provided there is sufficient space to flow
the Bypass container from the origin to the final 688    destination on the
scheduled flights. To facilitate this process, the Postal Service and the
aviation 689    supplier will jointly agree upon both Bypass and Mixed
containers to be built at all origins during the 690    Ordering Process. 691   
692    693    Ordering Process - Non-Peak - Night Network 694    The Postal
Service will provide the aviation supplier mail volumes in accordance with the
identified 695    schedule specified below. The forecasting structure will
specify each origin / destination lane pair 696    including weight. 697    698
   [*] 699    700    701    702    703    704    705    706    707    708    The
request for capacity shall be presented to the aviation supplier in a mutually
agreed upon 709    electronic origin / destination format. 710    711    712   
Ordering Process - Peak - Day Network 713    The Peak Operating Period will
consist of four or five individual weeks, measured and planned as 714   
independent of each other. One of the five weeks of the Peak Operating Period
will include the week 715    of Christmas. As such, the requested volume
capacity will include the Christmas week. The 716    forecasting structure will
specify each origin / destination lane pair including weight or cubic feet by
717    day of week for the pairs. Under the Combined Distribution, referenced
above, the Postal Service will 718    request capacity based on specific plans
for a Tuesday / Wednesday plan, a Thursday / Friday plan, a 719    Saturday plan
and a Sunday plan. Under the Daily Distribution, referenced above, the Postal
Service 720    will request capacity based on specific plans for a Tuesday plan,
a Wednesday plan, a Thursday plan, 721    a Friday plan, a Saturday plan, and a
Sunday plan. 722   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 18 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

723    724    725    The aviation supplier will make available for the Peak
Operating Period for the Day Network volume 726    greater than or equal to 120%
of the average Planned Capacity of the eleven non-Peak Operating 727    Periods
prior to the applicable Peak Operating Period. The daily and weekly Peak
capacity allocation 728    percentages will, at a minimum, align with the
previous Peak Operating Period’s Planned Capacity. 729    For the Peak Operating
Period, the Postal Service will provide the aviation supplier a request for 730
   capacity by lane, expressed in cubic feet, one hundred fifty (150) days prior
to the beginning of the 731    Peak Operating Period. The request for capacity
shall be presented to the aviation supplier in a 732    mutually agreed upon
electronic origin / destination format. The aviation supplier will reply to the
733    request by providing the Postal Service with its response expressed in
cubic feet one hundred twenty 734    (120) days prior to the start of the Peak
Operating Period. The Postal Service will communicate its 735    acceptance of
the aviation supplier’s response ninety (90) days prior to the commencement of
the 736    Peak Operating Period. The Postal Service acceptance establishes the
Planned Capacity for the 737    Peak Operating Period. 738    739    If either
party is more than 10 days late in providing the requests and responses set
forth in this 740    paragraph, the other party may elect to use the preceding
year’s Peak Planned Capacity for the Peak 741    period in question. 742    743
   The Operating Period Minimum Volume for Peak will be [*] of the Planned
Capacity. 744    745    The aviation supplier will guarantee space to
accommodate up to 105% of the Planned Capacity from 746    each origin daily.
747    748    749    Ordering Process - Peak - Night Network 750    The Peak
Operating Period will consist four or five individual weeks, measured and
planned as 751    independent of each other. One of the five weeks of the Peak
Operating Period will include the week 752    of Christmas. As such, the
requested volume capacity will include the Christmas week. The 753   
forecasting structure will specify each origin / destination lane pair including
weight. 754    755    For the Peak Operating Period, the Postal Service will
provide the aviation supplier a request for 756    capacity by lane, expressed
in pounds, one hundred fifty (150) days prior to the beginning of the Peak 757
   Operating Period. The request for capacity shall be presented to the aviation
supplier in a mutually 758    agreed upon electronic origin / destination
format. The aviation supplier will reply to the request by 759    providing the
Postal Service with its response expressed in pounds one hundred twenty
(120) days 760    prior to the start of the Peak Operating Period. The Postal
Service will communicate its acceptance of 761    the aviation supplier’s
response ninety (90) days prior to the commencement of the Peak Operating 762   
Period. The Postal Service acceptance establishes the Planned Capacity for the
Peak Operating 763    Period. 764    765    The Operating Period Minimum Volume
for Peak will be [*] of the Planned Capacity. 766    767    The aviation
supplier will guarantee space to accommodate up to 120% of the Planned Capacity
from 768    each origin daily. 769    770    771    Electronic Data Interchange
(EDI) 772    The aviation supplier will provide status and operational data as
specified in Attachment 7: Electronic 773    Data Interchange Service
Requirements. The aviation supplier will use the EDI methods specified in 774   
the attachment to transmit and receive volume, and appropriate scans from its
system to the Postal 775    Service system. 776    777   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 19 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

778    Operational Condition Reports 779    The aviation supplier shall submit
reports of hub and Service Point operating conditions on a daily 780    basis
for the Day Network and the Night Network. 781    782    Some examples of these
daily reports (more may be required) are: service performance reports, 783   
operations reports for departures / arrivals late due to mechanical issues,
operations reports for 784    departures / arrivals late due to weather and
other issues, sort mail volume , mis-sent mail volume, 785    surface truck
utilization, etc. The format of the report and the items reported will be
mutually agreed 786    upon by the COR and the aviation supplier. 787    788   
In addition to these daily reports, the aviation supplier will coordinate with
and advise the COR of any 789    contingency plans to move mail delayed in
transit, as soon as practical. 790    791    The table below lists the reports
required initially. 792   

 

Report Type

  

Name

  

Frequency

Operational Planning    [*]    Prior to Operating Period Operational Planning   
[*]    Prior to Operating Period Operational Planning    [*]    Prior to
Operating Period Operational Planning    [*]    Prior to Operating Period
Operational Planning    [*]    Prior to Operating Period Operational Planning   
[*]    Monthly Operational Reports    [*]    Tuesday through Sunday Operational
Reports    [*]    Monday through Friday Operational Reports    [*]    Tuesday
through Sunday Operational Reports    [*]    Monday through Friday Operational
Reports    [*]    Tuesday / Wednesday / Thursday / Saturday Operational Reports
   [*]    Monday through Thursday Operational Reports    [*]    Tuesday through
Sunday Operational Reports    [*]    Tuesday / Wednesday / Thursday / Saturday
Operational Reports    [*]    Tuesday through Sunday Operational Reports    [*]
   Tuesday through Sunday Operational Reports    [*]    Monday through Friday
Operational Reports    [*]    Monday through Friday Operational Reports    [*]
   Daily Operational Reports    [*]    Tuesday through Sunday

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 20 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

Operational Reports    [*]    Monday through Friday Operational Reports    [*]
   Tuesday through Sunday Operational Reports    [*]    Tuesday through Sunday
Operational Reports    [*]    Tuesday through Sunday

 

793    794    795    Dimensional Weight Reports 796    The aviation supplier
will provide a weekly report electronically for the Day Network of the
dimensional 797    weights [*]. 798    This report will provide the following
information for each Piece’s Handling Unit D&R tag: 799   

•    Time of each Handling Unit through the sort

800   

•    The length of each Handling Unit

801   

•    The width of each Handling Unit

802   

•    The height of each Handling Unit

803   

•    The D&R tag of each Handling Unit

804    805    A sample of the report is below: 806    807   

Sorter’, ‘Time Stamp’,‘Length’,‘Width’,‘Height’,‘D&R Tag’

808   

‘AS002’,‘10170703012011’,‘1863’,‘1663’,‘1005’,‘1GBNP673BF’

809   

‘AS002’,‘10172003012011’,‘2413’,‘1107’,‘0460’,‘1ICK9H2YF/’

810   

‘AS002’,‘10172703012011’,‘3425’,‘1911’,‘0968’,‘15HPP8W7D6’

811   

‘AS002’,‘10175003012011’,‘1864’,‘1200’,‘1149’,‘1FZFOM73BX’

812   

‘AS002’,‘10175103012011’,‘2404’,‘1153’,‘0460’,‘17MKSORVBQ’

813    814    815    Scanning and Data Transmission 816    All scanning data
required to be presented to the Postal Service shall be in an electronic format
817    acceptable to the Postal Service, containing all required data elements,
and reported within two (2) 818    hours after the occurrence of a reportable
event. Available data will be transmitted in EDI message 819    format at
fifteen (15) minute intervals. 820    821    Scanning will be used to measure
performance and serve as the basis for payment for both the Day 822    Network
and the Night Network. 823    824    Technical aspects of Electronic Data
Interchange and the types of messaging events are discussed in 825    Attachment
7: Electronic Data Interchange Service Requirements. 826    827    The aviation
supplier will be responsible for providing technology compatible with Postal
Service 828    systems for purposes of sending and receiving scanning data. 829
   830    The aviation supplier will be responsible for performing the following
scans of D&R Tags and ULD 831    identification tags. 832   

a.      Possession or Load Scan of all Handling Units and ULDs at origin Service
Points, including

833   

         Outside Handling Units

834    835   

b.      Load Scan that associates the ULD to an aircraft

836    837   

c.      [*]

838    839   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 21 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

840   

d.      [*]

841    842    843    844    845    846    847    848    849    850    851    852
   853    854    855    856    857    858    859    860    861    862    863   
864    865    866    867    868    869    870    871    872    873   

e.      [*]

874    875    876   

f.       Delivery Scan of each Handling Unit and ULD at the specified delivery
Service Point.

877    878    879    Performance Requirements and Measurement 880    Mail
delivery performance will be measured against the contract requirements based
upon transmitted 881    scan data. 882    883    Delivery performance
requirements are: 884    885   

Day Network: [*]

886    887   

Night Network: [*]

888    889   

Peak Operating Period: [*] for the Day and Night Networks

890    891    Delivery performance will be measured across an Operating Period
on a lane-by-lane basis, using 892    actual scan delivery time versus Required
Delivery Time (RDT), as outlined in Attachment 3: 893    Operating Plan, Day
Network, and Attachment 4: Operating Plan, Night Network. 894    895    Delivery
performance will be measured using the following methodology: 896   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 22 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

897   

a.      The Postal Service will scan all Handling Units at origin.

898   

b.      The Postal Service will nest all Handling Units into ULDs at origin.

899   

c.      The Postal Service will tender the nested ULDs to the aviation supplier
at origin.

900   

d.      The aviation supplier will scan the ULDs with a Possession Scan at
origin.

901   

e.      The aviation supplier will scan all Handling Units processed through the
sort at the hub.

902   

f.       The aviation supplier will nest all Handling Units to ULDs departing
from the hub.

903   

g.      The aviation supplier will scan the ULDs as delivered to the Postal
Service upon arrival at

904   

         destination.

905   

h.      The Postal Service will break the ULDs and scan / de-nest all Handling
Units.

906    907    Delivery performance will be measured for all ULDs and Handling
Units receiving at least a Delivery 908    Scan by the aviation supplier. 909   
910    The Postal Service will provide data to the aviation supplier via
electronic files. The electronic file will 911    show the nested date and time
into the ULD, the possession time and date from the aviation supplier, 912   
the delivery time and date from the aviation supplier, and the de-nested break
time and date from the 913    Postal Service. Additionally, the files will show
the weights of each Handling Unit. 914    915    Delivery performance on a lane
level basis will be calculated as follows: 916    917    918    Total on-time
Handling Units, by lane, for the Operating Period, receiving a Delivery Scan 919
   920    Divided by 921    922    Total Handling Units, by lane, for the
Operating Period, receiving a Delivery Scan 923    924    925    Reduction of
Payment 926    If the calculated delivery performance is less than the delivery
performance requirement, the late D&R 927    tags will be ordered
chronologically by the RDT. The percentage of D&R tags corresponding to the 928
   difference between [*] and the delivery performance requirement (i.e., [*]
(Day Network),[*] 929    (Night Network) or [*] (Peak Operating Period)) will
not be assessed a reduction in payment. The 930    remaining late D&R tags will
be assessed a reduction in payment as follows: 931    932   

a.      All Handling Units delivered up to thirty (30) minutes late will not be
considered for purposes of

933   

         calculating reduction of the Transportation Payment, but will be
considered in the overall

934   

         service calculation.

935    936   

b.      All Handling Units delivered from thirty-one (31) minutes up to one
(1) hour to late will be

937   

         subject to a [*] reduction of the Transportation Payment.

938    939   

c.      All Handling Units delivered 1 hour and one minute late or later will be
subject to a [*]

940   

         reduction of the Transportation Payment.

941    942    The reduction in payment will be based on a conversion of the
weight of the late Handling Units to 943    cubic feet by the applicable
contract density and will be applied at the base or the tier in which the late
944    delivery occurred. 945    946    Handling Units that represent the amount
of mail that FedEx accepts in excess of 105% of the 947    Operating Period’s
Planned Capacity by Operating Day will not be assessed a reduction of payment
948    under Part 1: Statement of Work Reduction of Payment or be taken into
account under Part 1: 949    Statement of Work Performance Requirements and
Measurement. 950    951   

a.      Handling Units in excess of 105% of the Operating Period’s Planned
Capacity will be identified

952   

         by determining the actual volume, in cubic feet (weight of the Handling
Units divided by the

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 23 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

953   

         contract density for the applicable Operating Period), delivered each
day to each destination

954   

         that is in excess of 105% of the Planned Capacity for the relevant
destination.

955    956   

b.      In each instance, “volume in excess of 105%” will be the latest volume
to arrive as evidenced

957   

         by the delivery scans.

958    959    960    Performance Management 961    The aviation supplier and the
Postal Service will meet once a quarter (at a minimum) to discuss items 962   
such as the following: 963    964   

a.      Cost Control

965   

b.      Holiday Operations and Planning

966   

c.      Aviation Supplier Performance

967   

d.      Peak Season Planning

968   

e.      Quality

969   

f.       Ramp Operations

970   

g.      Reconciliation of Irregularities

971   

h.      Security

972   

i.       Technology Issues

973   

j.       Tender and Delivery Hygiene

974   

k.      Volume Planning

975   

l.       Other Pertinent Topics

976    977    978    Sustainability 979    The aviation supplier must provide
following sustainability metrics at the times specified below: 980    981   

a.      All greenhouse gas emission estimates that are attributed to the
transport of Postal Service

982   

         mail products via air and (if applicable) ground transport by the
aviation supplier.

983   

i.       Emissions in a standard unit – CO2e

984   

ii.      Total weight of Postal Service products contributing to the emissions
in the Calendar

985   

         Year.

986   

iii.    Total air miles travelled to transport the Postal Service products per
Calendar Year.

987   

iv.     High level summary describing methodology which could include the basis
for the

988   

         Postal Service emissions allocation such as space, cost, weight, number
of packages

989   

         or other methods used to derive numbers. For example, estimates based
on gallons

990   

         used, flight characteristics, or both.

991   

v.      Assurance letter of independent verification of Scope 1, 2, and 3 data.

992   

•    Scope 1: Emissions arising from when the aviation supplier burns fuel in
its

993   

 aircraft or its owned buildings

994   

•    Scope 2: Emissions from purchased electricity or steam.

995   

•    Scope 3: Emissions arising from activities over which the aviation supplier

996   

 has less control.

997    998   

b.      Fiscal Year (October through September) and Calendar Year (January
through December)

999   

         greenhouse gas emissions data to be received by the Postal Service no
later than three (3)

1000   

         months after the close of the fiscal and calendar year.

1001    1002    The aviation supplier will convene a meeting with the Postal
Service no later thirty (30) days after 1003    contract award to discuss high
level greenhouse gas emissions estimation methodologies and network 1004   
boundaries. 1005    1006    The aviation supplier will hold quarterly meetings
with the Postal Service to discuss reporting 1007    methodology developments,
boundaries and notification of estimation methodology or boundary 1008   
changes. 1009   

 

Page 24 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1010    1011    Security 1012    See Attachment 8: Investigative / Security
Protocol and Guidelines. 1013    1014    1015    Postal Service Employees
Allowed Access 1016    The aviation supplier shall allow escorted Postal
officials showing proper credentials access to all 1017    buildings, field
areas, ground equipment being used to sort, stage, or transport mail under this
contract 1018    or under any subcontract services performed under this
contract. Government regulations (e.g., 1019    Transportation Security
Administration) will supersede this section. 1020    1021    The aviation
supplier will allow unescorted access to Postal Service employees stationed on
the 1022    aviation supplier’s premises pending compliance with all required
processes. Photography or 1023    videotaping will not be permitted except as
outlined in the security protocols. 1024    1025    1026    Personnel Screening
1027    In general, the Postal Service accepts air carrier security program
requirements set forth by the 1028    Transportation Security Administration
(TSA). In addition to these, the Postal Service also mandates 1029    additional
requirements. 1030    1031    The Postal Service is aware that the aviation
supplier must implement its human resources programs 1032    in accordance with
certain state laws and that in that respect there may be certain deviations to
the 1033    literal application of some of the Postal Service requirements set
forth herein. 1034    1035    In the event the aviation supplier establishes
that a state law prohibits it from requesting from its 1036    employees or
prospective employees any or all of the information requested in responses to
questions 1037    21a through 21e of PS Form 2025, Contract Personnel
Questionnaire, as required by 1.c below, or 1038    from certifying, as the
result of a criminal records check, to any of the items requested under 1.b,
1039    Criminal History, below, the aviation supplier shall be relieved of its
contractual obligation to require 1040    employees or prospective employees to
respond to the portions of those questions requesting the 1041    prohibited
information or to provide that information as part of its criminal records
check. In these 1042    situations, the Postal Service Security Investigations
Service Center (SISC) shall conduct the required 1043    criminal checks as
outlined in 1.b. below. 1044    1045    To establish the existence and the
extent of the prohibitory effect of any such state law referenced 1046    above,
the aviation supplier shall provide to the SISC documentary evidence (including
a copy of the 1047    state law) demonstrating the stated prohibition. The
Postal Service’s concurrence about the 1048    prohibitory nature of a state law
shall not be unreasonably withheld. 1049    1050    The Contracting Officer may,
in consultation with the aviation supplier and the U.S. Postal Inspection 1051
   Service, grant other appropriate deviations or implement alternate processes
to the standard U.S. 1052    Postal Inspection Service requirements by letter.
1053    1054    Applicability 1055    Individuals providing services to the
Postal Service under this contract (including aviation suppliers, 1056   
employees of aviation suppliers, and subcontractors and their employees at all
levels), hereinafter, 1057    “individuals,” who have been hired after the
effective date of this contract and whose duties will or 1058    likely may
involve handing the mail must obtain a security clearance from the Postal
Service, as 1059    provided herein. Access to the mail as defined by 3.a below
is permitted as soon as the security 1060    clearance package has been
submitted to the SISC in Memphis. 1061    1062    If the aviation supplier
commences a new operation (internally or with an aviation supplier) for the 1063
   purpose of processing Postal volume, the employees hired since the effective
date of this contract will 1064    be subject to Personnel Screening. 1065   

 

Page 25 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1066    Access to the mail is permitted as soon as the security clearance
package has been submitted to the 1067    SISC in Memphis. If the aviation
supplier has ground handling services performed at air stops by 1068    another
aviation supplier (subcontractor), and if, to the best knowledge of the prime
aviation supplier, 1069    that subcontractor is in compliance with the
provisions of this clause, the prime aviation supplier may 1070    certify that
fact to the Contracting Officer in writing, and thereby be relieved of the
primary 1071    responsibility for personnel screening. Prime aviation suppliers
are in all cases responsible for 1072    meeting these screening requirements
for all persons having access to the mail who are their direct 1073   
employees. For example, if ABC, Inc. is an aviation supplier, and it performs
ground handling services 1074    at one or more air stops for CDE, Inc., CDE
must certify in writing that: 1075    1076   

 I certify that at the following air stops ground handling services are being
performed by ABC,

1077   

 and that to the best of my knowledge, ABC is an aviation supplier of air
transportation services

1078   

 under contract number    . A listing of airports served by ABC is attached
hereto as follows.

1079    1080    Aviation suppliers must have clauses in their contracts with
subcontractors requiring adherence to the 1081    Postal Service screening
procedures contained in this contract. 1082    1083   

 1.     Requirements: The aviation supplier, when employing individuals who will
or are likely to

1084   

 handle the mail in the performance of their duties under this contract, must
provide the

1085   

 following documentation as early as possible to the Security Investigations
Services Center

1086   

 (SISC), 225 N. Humphreys Blvd., 4th floor, Memphis, Tennessee, 38161-0001 for
those

1087   

 individual aviation supplier employees who will or are likely to handle the
mail in the

1088   

 performance of their duties. (Form can be obtained by calling the SISC at (901)
747-7712 or

1089   

 by email at Meg@uspis.gov.)

1090   

 The items listed in sub-sections 1 through 4 and a through c below must be
completed prior to

1091   

 the employee being granted permission to handle mail. For purposes of this
requirement, the

1092   

 term “completed” means that all tasks have been done, and the required
submissions to the

1093   

 SISC in Memphis have been made.

1094    1095   

 1.     Completed PS Form 2181-C. This form must be dated within 90 days of
receipt by

1096   

 the SISC.

1097    1098   

 2.     PS Form 2025. Each item on the PS Form 2025 must be addressed.
Applicants

1099   

 must provide their complete residential address, including city, state, and
ZIP+4. The

1100   

 form must be signed and dated by the applicant within 90 days of receipt by the
SISC.

1101    1102   

 3.     The aviation supplier must obtain and provide to the SISC two original
fingerprint

1103   

 cards (FD-258) for each applicant. The signature of the applicant and the
individual

1104   

 taking the prints must be on each FD-258. In lieu of submitting fingerprint
cards, a

1105   

 FBI rap sheet may be submitted, provided it is dated within 90 days of receipt
by the

1106   

 SISC. The Postal Inspection Service will provide additional fingerprint cards
for

1107   

 aviation supplier use. These additional forms may be obtained by calling the

1108   

 Memphis office at (901) 747-7712 or via email at Meg@uspis.gov

1109    1110   

 4.     Certification and Transmittal Cover Sheet documenting Criminal History
records check

1111   

 as required by subsection (b) below. The Certification and Transmittal cover
sheet

1112   

 must include the administrative officer’s name, telephone number, facility
name, email

1113   

 address and mailing address.

1114    1115   

 The aviation supplier is required to maintain all certifications required in
sections a., b., and c

1116   

 for the length of the contract.

1117    1118   

 a.     Drug Screening: The aviation supplier must certify that individuals
providing service

1119   

 under this contract have passed a screening test for those substances
identified by the

1120   

 Substance Abuse and Mental Health Services Administration (SAMHSA) as the five
(5)

1121   

 most abused substances which are cocaine, marijuana, amphetamine /

1122   

 methamphetamine, opiates, and phencyclidine (PCP). The tests must be performed
by a

 

Page 26 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1123   

 SAMHSA approved certified laboratory. The drug test must meet the cut-off
levels

1124   

 established by SAMHSA. All drug screening tests must be completed within ninety
(90)

1125   

 days prior to having access to the mail since drug tests older than ninety
(90) days are

1126   

 invalid and must be redone. The prime aviation suppliers and all subcontractors
must

1127   

 maintain the name of the institution conducting the test and a document
indicating if the

1128   

 employee passed or tested positive.

1129    1130   

 b.     Criminal History: The aviation supplier must certify, based upon a
criminal records

1131   

 check (a state records check) of each employee through local agencies (state,
county, or

1132   

 city) where the applicant has resided and worked for the past five (5) years
(this may

1133   

 require multiple checks for applicants who live in one location and work in
another

1134   

 location, or for applicants who have moved within that time period), that each
individual:

1135    1136   

 i.      Has not been convicted of a felony criminal violation in the past five
(5) years;

1137    1138   

 ii.     Has not been convicted of serious criminal charges (e.g. murder, rape,
robbery,

1139   

 burglary, physical assaults, weapons violations, or drug charges [felony or

1140   

 misdemeanor]);

1141    1142   

 iii.    Does not have any pending felony or serious criminal charges; and

1143    1144   

 iv.    Is not on parole for or probation for any felony or serious criminal
charges.

1145    1146   

 This will be documented on the Certification and Transmittal Cover Sheet. This
form is

1147   

 provided under Personnel Security Administrative Instructions, and may be
reproduced by

1148   

 the aviation supplier.

1149    1150   

 c.     Citizenship: Certification of U.S. citizenship must be documented on PS
Form 2025,

1151   

 Contract Personnel Questionnaire, or legal work status authorizing the
individual to work

1152   

 in the United States is required. (I-9 Form, Employment Eligibility
Verification, is to be

1153   

 used for non-citizens).

1154    1155   

 2.     Processing:

1156   

 a.     The Postal Service agrees to use reasonable efforts to insure that
security clearance

1157   

 decisions are issued within thirty (30) days after the aviation supplier
submits the required

1158   

 documents and information to the SISC. The Postal Service, however, cannot
guarantee

1159   

 that processing will be complete within thirty (30) days due to circumstances
beyond its

1160   

 control.

1161    1162   

 b.     For each individual employed by the aviation supplier or any
subcontractor, the aviation

1163   

 supplier will submit to the SISC:

1164   

•       Full name

1165   

•       Social security number

1166   

•       Drug screening data (1.a)

1167   

•       Criminal history certifications (1.b)

1168   

•       Both sets of fingerprints (1.c)

1169   

•       Citizenship certifications (1.d)

1170    1171   

 Upon receipt of the required documentation, the SISC will submit the
fingerprint cards

1172   

 (1.c) to the Federal Bureau of Investigation, and perform a search of the
National Crime

1173   

 Information Center (NCIC) Wants and Warrants and Inspection Service databases
at its

1174   

 cost.

1175    1176   

 c.     In cases where an individual business entity is predominant at a given
airport, the

1177   

 Contracting Officer in consultation with the Inspection Service may approve the
receipt of

1178   

 screening documents from that entity.

1179   

 

Page 27 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1180   

 d.     The aviation supplier shall maintain supporting documentation for the
drug screening

1181   

 (1.a), criminal history inquiries (1.b), and citizenship verifications (1.d)
subject to review by

1182   

 the Postal Service, for the life of this contract in accordance with its
internal procedures,

1183   

 advising the Inspection Service SISC on the Certification and Transmittal Cover
Sheet.

1184    1185   

 At the employee’s local station, aviation suppliers are only required to
maintain a copy of

1186   

 the Certification and Transmittal Cover Sheet. The Certification and
Transmittal Cover

1187   

 Sheet is provided under Personnel Security Administrative Instructions and may
be

1188   

 reproduced by the aviation supplier, as needed.

1189    1190   

 Aviation suppliers currently maintaining security screening files under
existing Postal

1191   

 Service contracts shall continue to maintain those files.

1192    1193   

 Submit all forms and certifications to:

1194    1195   

 Memphis SISC

1196   

 Security Investigations Service Center

1197   

 225 North Humphreys Boulevard

1198   

 Fourth Floor, South

1199   

 Memphis, TN 38161-0008

1200    1201   

 The Postal Service intends to make its best efforts to position itself to
eliminate the

1202   

 requirement for its set of FD-258 forms, and other submissions to be
determined, through

1203   

 cooperation with the Federal Aviation Administration, Transportation Security

1204   

 Administration, and other agencies or associations to share relevant
information for its

1205   

 regulatory purposes.

1206    1207   

 3.     Access to the Mail – Screening Requirements:

1208   

 “Access to the mail” refers to individuals who scan, transport, sort, load, and
unload mail to

1209   

 and from ground equipment and to and from the aircraft. This includes employees
handling

1210   

 sealed ULDs. This includes individuals who have direct supervisory duties in
directing the

1211   

 transporting, sorting, loading, and unloading of mail to and from ground
equipment and

1212   

 aircraft. Individuals providing services to the Postal Service under this
contract (including

1213   

 aviation suppliers, employees of aviation suppliers, and subcontractors and
their employees at

1214   

 any tier), hereinafter, “individuals,” who have access to the mail, must obtain
a security

1215   

 clearance from the Postal Service before such access to the mail is granted.

1216    1217   

 4.     Denial:

1218   

 Persons who meet the following criteria are not permitted to have access to the
mail under this

1219   

 contract:

1220    1221   

 a.     An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor

1222   

 who has not received a security screening in accordance with the criteria
listed above

1223   

 under Personnel Screening.

1224    1225   

 b.     An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor

1226   

 who has been convicted of, or is on probation or parole for, or under suspended
sentence

1227   

 for assault, theft, or weapons charges or for the illegal use, possession,
sale, or transfer of

1228   

 controlled substances during the past five (5) years.

1229    1230   

 c.     An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor

1231   

 who has been convicted of any criminal felony violation during the past five
(5) years, who

1232   

 is on parole, probation, or suspended sentence for commission of a criminal
felony during

1233   

 the past five (5) years.

1234    1235   

 d.     An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor

1236   

 who has ever been convicted of theft of mail or other Postal offense.

 

Page 28 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1237

  

1238

  

 e.     An aviation supplier, subcontractor, or employee of an aviation supplier
or subcontractor

1239

  

 who has an active warrant or is on probation or is on parole.

1240

  

1241

  

 f.      An aviation supplier, subcontractor, or employee of an aviation
supplier or subcontractor

1242

  

 who has any pending felony or serious criminal charges.

1243

  

1244

  

 g.     Any other circumstance that in the determination of the Postal Service
makes the

1245

  

 individual unfit to provide services under this contract.

1246

  

1247

  

 In the event an employee is disqualified under the above criteria, the aviation
supplier has the

1248

  

 responsibility to insure that the employee’s duties no longer involve handling
mail.

1249

  

1250

  

 5.     Appeal Process:

1251

  

 An individual may appeal a decision to deny access made by the Postal
Inspection Service

1252

  

 SISC by sending a letter to the Inspector In Charge, Security and Crime
Prevention,

1253

  

 Washington, DC, within three (3) weeks of the date of the denial letter. An
individual may not

1254

  

 handle the mail during the appeal process. The letter must contain the
following information:

1255

  

1256

  

 a.     A statement that reconsideration of the decision is requested and the
basis on which it is

1257

  

 sought.

1258

  

1259

  

 b.     Additional information on the appellant’s behalf.

1260

  

1261

  

 c.     A copy of the denial letter.

1262

  

1263

  

 6.     Training: The Postal Service may, but is not required to, provide
orientation / training for

1264

  

 aviation suppliers during the term of this contract to clarify security
clearance requirements,

1265

  

 processes, and procedures necessary to fully implement this program.

1266

  

1267

  

1268

   Payment Procedures

1269

  

1270

   Rates and Payment General

1271

  

The aviation supplier will be compensated based upon properly scanned ULDs and
Handling Units.

1272

  

The payment for each ULD and Handling Unit will be based on the network (i.e.,
Day or Night) to

1273

  

which the mail is assigned by the Postal Service. This process will allow for
automated payment.

1274

  

1275

   [*]

1276

  

1277

  

1278

  

1279

  

1280

  

Scan Requirements

1281

  

All scan requirements listed below are specified in the Scanning and Data
Transmission section.

1282

  

1283

  

Night Turn Scan Requirements

1284

  

 a.     Possession Scan of all ULDs and Handling Units at the origin

1285

  

1286

  

 b.     Delivery Scan of all ULDs and Handling Units delivered at destination

1287

  

1288

  

Day Turn Scan Requirements

1289

  

 a.     The aviation supplier will conduct a Possession Scan of all ULDs and
Handling Units at the

1290

  

 origin.

1291

  

1292

  

 b.     The aviation supplier will conduct a Nest Scan associating the Handling
Unit with a ULD at the

1293

  

 hub.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

Page 29 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1294    1295   

 c.     The aviation supplier will conduct a Delivery Scan of all ULDs and
Handling Units delivered at

1296   

 destination.

1297    1298    The Hub Sort Scans will be paid in accordance with the pricing
listed in Attachment 10: Pricing for 1299    Handling Units sorted at the hub on
the Day Network for which scans are provided. Hub Sort Scans 1300    will not be
paid for Handling Units assigned to a Bypass ULD or for the Night Network. 1301
   1302    [*] 1303    1304    1305    1306    1307    1308    The base and tier
pricing from Attachment 10: Pricing will be applied to the volume measured in
each 1309    Operating Period as follows. Volume within the base will be paid at
the Base Rate. The portion of 1310    volume exceeding the base volume and
falling within the Tier 1 volume will be paid at the Tier 1 rate. 1311    A
similar incremental process will be applied to volume that falls within
subsequent tiers. 1312    1313    Payments will be made by Electronic Funds
Transfer (EFT). 1314    1315    [*] 1316    1317    1318    1319    The aviation
supplier will bill additional charges not covered within the automated payments
system on 1320    a weekly basis. For correct and sufficient invoices received
by noon Wednesday of a given week, the 1321    Postal Service will process them
so as to generate a payment by Wednesday, three (3) weeks 1322    following the
receipt of the invoice through the EFT process. 1323    1324    1325    Payment
Processing - Day Network - Per Cube 1326    1327    Invoicing 1328    All
invoices for the transportation of Handling Units or ULDs under this contract
will be paid by the 1329    cubic foot and payment will be based on completing
the required scans. 1330    1331    Mail Tendered in ULDs 1332    The Line Haul
rate for each ULD will be comprised of two components: Non-Fuel Line Haul and
Fuel 1333    Line Haul. The Non-Fuel Line Haul rate will include all of the
transportation and handling associated 1334    with a ULD. Hub Sort Scanning
rates are separate from the Non-Fuel Line Haul rate. 1335    1336    ULD cubic
feet will be paid at the agreed cubic feet size for each ULD type described in
Attachment 1337    10: Pricing. 1338    1339    The cubic feet paid will be
based on the Postal assigned ULD type. If the Postal ULD type is missing, 1340
   the aviation supplier’s ULD type will be used for invoicing. Any
discrepancies between the types of 1341    ULD processed will be resolved during
the Reconciliation Process. 1342    1343    The transportation payment for mixed
ULDs will be based on the applicable cubic feet of the 1344    originating ULD.
These transportation payments will be reduced for Handling Units not receiving a
1345    Delivery Scan by converting the weight of the Handling Units without a
Delivery Scan at the correct 1346    destination to cubic feet by the applicable
contract density. 1347    1348    The transportation payment for bypass ULDs
will be based on the applicable cubic feet of the 1349    originating ULD. These
transportation payments will not be made for Bypass ULDs without a Delivery 1350
   Scan at the correct destination.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

Page 30 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1351    1352    Recognizing operational inefficiencies filling the last ULD at
every location, the Postal Service will 1353    incorporate within the daily
invoice a daily credit of [*] cubic feet for each origin air stop per day. The
1354    rate used will be the applicable base or tier cubic foot rate used at
the beginning of the invoice day. 1355    1356    1357    Mail Tendered from
Surface Trucks 1358    If mail is tendered to the aviation supplier from a
defined truck location as identified in Attachments 3 1359    and 4 at contract
award, the invoiced cubic feet will be calculated by dividing the Handling
Unit’s 1360    Postal Service assigned rounded weight by the applicable contract
density. 1361    1362    1363    Mail Tendered from Ad Hoc Trucks into the
Aviation Supplier Hub 1364    The aviation supplier will accept ad hoc trucks
from the Postal Service at the proposed hub locations. 1365    The invoiced
cubic feet for ad hoc trucks will be calculated by dividing the Handling Unit’s
Postal 1366    Service assigned rounded weight by the applicable contract
density. The Postal Service will 1367    incorporate ad hoc truck payments in
the weekly electronic payment. 1368    1369    FedEx will accept up to a total
of fifteen (15) Ad Hoc Trucks per day on the Day Network at the 1370    Memphis
Hub. 1371    1372   

 a.     All ad hoc trucks must arrive at the Memphis Hub before 10:00 a.m. local
time and must be

1373   

 coordinated with FedEx in advance. Required Delivery Time (RDT) will be
established in

1374   

 accordance with Attachment 3, Operating Plan, Day Network contingent on the ad
hoc trucks

1375   

 arriving at the Memphis Hub before 10:00 a.m. local time. Late arriving trucks
(after 10:00

1376   

 a.m. local time) will be assigned an RDT based on arrival on the next
operational day. All

1377   

 RDT’s will be adjusted to reflect the first FedEx operational scan at the
Memphis Hub.

1378    1379   

 b.     Initial Payment for ad hoc trucks will be made in the amount of 3,000
cubic feet per truck on

1380   

 an Operating Period basis, no later than 30 days after the last day of each
Operating Period.

1381   

 Final payment for ad hoc trucks will be adjusted, if applicable, for any
reductions of payment

1382   

 under Part 1: Statement of Work Reduction of Payment and will also be adjusted,
if applicable,

1383   

 based upon the Day Turn Scan Requirements under contract section Payment
Procedures,

1384   

 Rates and Payment General (with the exception that the volumes moving via ad
hoc trucks

1385   

 will not require a Possession Scan). Any adjustments described here, if
applicable, will be

1386   

 made through the reconciliation process.

1387    1388    1389    Aviation Supplier Surface Transportation – Not Included
in the Transportation Payment 1390    The aviation supplier will include a
separate rate per mile for Highway Transportation in Attachment 1391    10:
Pricing which will be applied when the Postal Service requires the aviation
supplier to operate 1392    unplanned surface transportation of mail. 1393   
1394    1395    Fuel Adjustment 1396    There will be a monthly fuel adjustment
to the Fuel Line Haul rate. Each “month” is defined in 1397    Attachment 1:
Aviation Supplier Operating Periods. The adjustment will become effective on the
first 1398    operating day of each operating period after contract
commencement. The adjustment may be 1399    upward or downward. 1400    1401   
The adjustment will be based on the U.S. Gulf Coast (USGC) prices for
Kerosene-type jet fuel 1402    reported by the U.S. Department of Energy for the
month that is two (2) months prior to the 1403    adjustment. The adjustment
will be calculated and applied monthly. 1404    1405    [*] 1406    1407   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

Page 31 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1408    [*] 1409    1410    1411    1412    1413    1414    1415    1416    1417
   1418    1419    1420    1421    1422    1423    1424    1425    1426    1427
   1428    1429    1430    1431    1432    1433    1434    1435    1436    1437
   1438    1439    1440    1441    1442    1443    1444    1445    1446    1447
   1448    1449    1450    1451    1452    1453    1454    1455    1456    1457
   1458    1459    1460    1461    1462    1463    1464   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

Page 32 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1465    1466    The proposal pricing should be based on the August 2012 U.S.
Gulf Coast Kerosene-type jet fuel 1467    reported by the U.S. Department of
Energy ($3.156 per gallon). 1468    1469    Fuel will be adjusted for October
2013 based on the August 2013 U.S. Gulf Coast Kerosene-type jet 1470    fuel
reported by the U.S. Department of Energy. 1471    1472    1473    Payment
Processing - Night Network - Per Pound 1474    1475    Invoicing 1476    All
Handling Units tendered to the aviation supplier for the Night Network will be
paid by the pound and 1477    payment will be based on required scanning. The
weight will be derived from the assigned rounded 1478    weight of the Handling
Unit. The Non-Fuel Line Haul rate will include all of the transportation and
1479    handling associated with a Handling Unit. The Fuel Line Haul rate for
the Night Network will not be 1480    subject to a fuel adjustment. 1481    1482
   Re-Labeling Charge 1483    The Postal Service will pay an additional charge
to the aviation supplier for re-labeling Postal Service 1484    Handling Units
for which the D&R tag is missing or becomes illegible. The Postal Service will
also 1485    provide all equipment necessary to perform this function. The
re-labeling charge per Handling Unit is 1486    shown in Attachment 10: Pricing.
This rate will not be subject to an increase for the full term of the 1487   
contract. 1488    1489    Payment to the aviation supplier for transport of
re-labeled Handling Units will be based upon data 1490    received from the Hub
Scan plus (combined and matched with) the Delivery Scan for the Handling 1491   
Unit. An average weight per Handling Unit will be established based upon the
previous month’s data 1492    for average weight per Handling Unit and for
Handling Units that are not properly scanned due to 1493    conditions beyond
the aviation supplier’s control. 1494    1495    The equipment to be supplied by
the Postal Service for this function will be listed in Attachment 6: 1496   
Postal Furnished Property, and will be covered by Clause 2-22, Postal Service
Property. Attachment 1497    6 will be created upon successful installation of
the equipment. Upon reasonable advance notice to 1498    the aviation supplier,
the Postal Service shall be permitted to perform maintenance on any of the 1499
   equipment located in an aviation supplier’s facility listed in Attachment 6.
1500    1501    The payment for the Night Network re-labeled Handling Units will
be adjusted to reflect the percentage 1502    of re-labeled Handling Units that
have already been scanned. This percentage of previously scanned 1503   
Handling Units will be mutually agreed upon by the Postal Service and the
aviation supplier through an 1504    audit sampling of re-labeled Handling
Units. Contingency Handling Units are excluded from this 1505    adjustment.
1506    1507    The average weight process is detailed in Attachment 15, Average
Weights. 1508    1509    1510    Reconciliation Process 1511    Reconciliation
of scanning and payment records between the Postal Service and the aviation
supplier 1512    will be conducted in a scheduled meeting attended by the Postal
Service and the aviation supplier on 1513    an Operating Period basis not more
than ninety (90) days after the close of an Operating Period, or a 1514    time
frame as agreed mutually by the parties. The following procedures will be
observed for the 1515    reconciliation process: 1516    1517   

 a.     All data exchanges between the aviation supplier and the Postal Service
for the reconciliation

1518   

 process will be performed electronically and sent to specified mailboxes
operated by each

1519   

 organization. Each file will have an individually specified transmission
interval.

1520   

 

Page 33 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 1: Statement of Work

 

1521   

 b.     For all files exchanged between the aviation supplier and the Postal
Service, any changes to

1522   

 layout or data definition must be communicated to the receiving party at a
minimum of sixty

1523   

 (60) calendar days prior to implementation, or sooner if mutually agreed.

1524    1525   

 c.     All file transfers must adhere to Postal Service Security and Privacy
rules.

1526    1527   

 d.     Supplemental Charges / Assessments may be assessed each Operating
Period. The charges

1528   

 shall include but not be limited to the following:

1529   

 i.      Operating Period Volume Minimum and Contract Volume Minimum

1530   

 ii.    Non-achievement of performance standards

1531    1532   

 e.     Once the parties have mutually agreed on the Operating Period
reconciliation, both parties

1533   

 agree that neither can re-open the Operating Period for further adjustments. By
mutually

1534   

 agreeing to the Operating Period reconciliation, the parties thereby agree to
waive their right

1535   

 to pursue a claim under the Contract Disputes Act based upon the Operating
Period

1536   

 reconciliation.

1537    1538    In the event there is a catastrophic equipment or information
system failure, the aviation supplier will 1539    provide electronic files to
the Postal Service identifying all D&R Tags the aviation supplier scanned 1540
   that were lost. The aviation supplier will notify the Contracting Officer and
the COR as soon as the 1541    aviation supplier becomes aware of such a
failure. 1542    1543    If the Postal Service cannot produce D&R Tags, an
emergency contingency will be developed and 1544    implemented. Such a plan
will include specifications for operational and information technology 1545   
issues, as well as payment. 1546   

 

Page 34 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1547    Part 3: Contract Clauses 1548    1549    1550    Clause B-1: Definitions
(March 2006) (Tailored) 1551    For purposes of this Contract, the following
terms shall have the following meanings: 1552    1553   

 1.     Acceptable Dangerous Goods and Acceptable Hazardous Material: Those
articles or

1554   

 substances which satisfy the air transportation requirements for the
transportation of

1555   

 Hazardous Goods set forth in Chapter 601.10.0 of the Domestic Mail Manual and
which are

1556   

 not required by applicable federal regulation to be accessible to crew members
during flight.

1557    1558   

 2.     Advertisement: A free or paid mass or targeted communication under the
control of a party

1559   

 intended for the general public or a specific potential or existing customer,
the ultimate

1560   

 purpose of which is to promote the sale of such party’s products or services,
including, but not

1561   

 limited to, television, radio and internet commercials, out-of-home ads (e.g.,
billboards, sports

1562   

 stadium displays, transit signs), direct mail ads, print ads and free standing
inserts in

1563   

 newspapers, magazines, and electronic media.

1564    1565   

 3.     All Mail Due Aviation Supplier: A designated time predetermined when the
Postal Service

1566   

 provides all mail to the aviation supplier as shown in Attachments 3: Operating
Plan, Day

1567   

 Network, and Attachment 4: Operating Plan, Night Network

1568    1569   

 4.     Aviation Supplier: The person or persons, partnership, or corporation
named that has been

1570   

 awarded the contract.

1571    1572   

 5.     Bypass Container: A ULD of mail designated for delivery to destination
Service Point on the

1573   

 network which is transferred directly from one aircraft to another without
going through the sort

1574   

 operation.

1575    1576   

 6.     Con-Con: (Convoy and Conveyance) The concentration in a container of
Registered Mail for

1577   

 single, daily, daylight, or authorized night air dispatch

1578    1579   

 7.     Contract Volume Minimum: The volume (in cubic feet) per operational day,
averaged

1580   

 across six (6) days per week, and measured across each Operating Period that is
guaranteed

1581   

 by the Postal Service for the Day Network

1582    1583   

 8.     Contracting Officer: The person executing this contract on behalf of the
Postal Service and

1584   

 any other officer or employee who is a properly designated Contracting Officer;
the term

1585   

 includes, except as otherwise provided in the contract, the authorized
representative of a

1586   

 Contracting Officer acting within the limits of the authority conferred upon
that person.

1587    1588   

9.      Contracting Officer’s Representative (COR): A person who acts within the
limits of

1589   

 authority delegated by the Contracting Officer.

1590    1591   

10.    Contingency Handling Units: Handling Units entered into the
transportation network without

1592   

 an appropriate D&R tag. These Handling Units are subsequently processed at the
aviation

1593   

 supplier’s hub through the re-labeling process.

1594    1595   

11.    Dangerous Goods (Hazardous Material): Articles or substances which are
capable of

1596   

 posing a significant risk to health, safety or to property when transported by
air and which are

1597   

 classified according to Section 3 (Classification) of the International Air
Transport Association

1598   

 (IATA) Dangerous Good Regulations, regardless of variations, exceptions,
exemptions, or

1599   

 limited quantity allowances.

1600    1601   

12.    Day Network: Planned network that operates Tuesday through Sunday
primarily for the

1602   

 transportation of the Priority and First Class Mail.

1603   

 

Page 35 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1604   

13.    Delivery: The hand-off, at a destination Service Point, of all mail to
the Postal Service in

1605   

         accordance with contract requirements.

1606    1607   

14.    Delivery Scan: A scan performed by the aviation supplier that indicates
that the aviation

1608   

         supplier has tendered volume to the Postal Service. In instances where
a Delivery Scan is

1609   

         indicated by a combination of evidence of any scan performed by the
aviation supplier and a

1610   

         CARDIT 3 from the THS indicating delivery of the Handling Unit to the
third party ground

1611   

         handler, the time indicated for the latest ULD tendered on that
Operating Day will be used for

1612   

         the purposes of determining service performance and associated payment
reductions

1613   

         described in Part 1: Statement of Work; Performance Requirements and
Measurement and

1614   

         Part 1: Statement of Work; Reduction of Payment.

1615    1616   

15.    D&R (Dispatch and Routing) Tag: Bar coded tag that identifies the origin
and destination

1617   

         airports, mail class, Handling Unit weight, and the assigned network
air carrier.

1618    1619   

16.    Exception Sort Scan: A Hub Scan performed on mail Handling Units that
require re-labeling

1620   

         due to a missing or unreadable D&R tag.

1621    1622   

17.    Express Mail: As defined in the U.S. Postal Service Domestic Mail Manual.

1623    1624   

18.    Failure to Load: A failure to accept and load mail as specified in the
contract.

1625    1626   

19.    Failure to Protect: Is a failure to protect and safeguard mail from
depredation, rifling,

1627   

         inclement weather, mistreatment, or other hazard while in the aviation
supplier’s control.

1628    1629   

20.    Failure to Protect Postal Service Equipment: A failure to protect, return
or safeguard

1630   

         Postal Service provided equipment. This includes MTE and Postal
provided scanning

1631   

         equipment (if supplied by the Postal Service).

1632    1633   

21.    First-Class Mail: As defined in the U.S. Postal Service Domestic Mail
Manual.

1634    1635   

22.    Feeder: An aircraft normally used for local transport (for carriage of
cargo and / or containers)

1636   

         to and from locations not scheduled to be serviced by primary aircraft
from a hub, directly

1637   

         connecting these locations to a hub.

1638    1639   

23.    Ground Handling: Handling of mail, including unloading of mail from
aircraft or ground

1640   

         vehicles, drayage, staging of mail, and loading of mail on receiving
aircraft or ground vehicles.

1641    1642   

24.    Handling Unit: A piece of mail (an outside) or a receptacle (such as
loose sacks, pouches,

1643   

         trays, flat tubs) that contains multiple pieces of mail which is
individually processed.

1644    1645   

25.    Hex84: Type of scan for a handling unit or piece that is sent to the
incorrect Hub.

1646    1647   

26.    Hub: A central sort facility that supports multiple markets via air and
ground networks on a

1648   

         regional or national level by means of connecting flights and ground
transportation.

1649    1650   

27.    Hub Sort Scan: A scan performed by the aviation supplier at a hub
location.

1651    1652   

28.    Line Haul: Transporting mail by air between origin and destination
locations.

1653    1654   

29.    Live Animals: Animals accepted by the Postal Service in accordance with
Chapter 601.9.3 of

1655   

         the Domestic Mail Manual.

1656    1657   

30.    Mail: Product that carries U.S. postage and the receptacles in which it
is tendered for

1658   

         transportation. The term includes supplies and empty mail
transportation equipment of the

1659   

         U.S. Postal Service.

1660   

 

Page 36 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1661   

31.    Mail Bags: Postal Service bags which are used by the Postal Service in
the transportation of

1662   

         mail.

1663    1664   

32.    Mis-delivered: Any mail delivered to the wrong destination. This
includes, but is not limited

1665   

         to, mail placed in the wrong ULD, ULDs loaded onto an incorrect flight
or truck, and ULDs

1666   

         incorrectly placarded.

1667    1668   

33.    Mixed Container: A Unit Load Device (ULD) containing mail for multiple
destinations that

1669   

         requires sortation at the aviation supplier hub.

1670    1671   

34.    Nest Scan: The scan that associates the Handling Unit with the ULD (air
container).

1672    1673   

35.    Night Network: Planned network that operates Monday through Friday,
primarily for the

1674   

         transportation of Express Mail.

1675    1676   

36.    Operating Period: A scheduled period ranging from four (4) to five
(5) weeks as agreed

1677   

         between the Postal Service and aviation supplier.

1678    1679   

37.    Operating Period Volume Minimum: The volume minimum resulting from the
Planned

1680   

         Capacity established through the Ordering Process for the Day and Night
Networks.

1681    1682   

38.    Overflow Mail: Mail that is tendered in excess of the Planned Capacity.

1683    1684   

39.    Outsides: Individual mail piece, with dimensions no greater than 108
inches in combined

1685   

         length and girth and with no single dimension greater than 84 inches
which is not otherwise

1686   

         containerized and must be processed as a Handling Unit.

1687    1688   

40.    Package: Any box or envelope that is accepted by the Postal Service for
delivery to a

1689   

         consignee.

1690    1691   

41.    Payment Week: The period each week of an Operating Period between 00:00
Saturday and

1692   

         23:59 Friday.

1693    1694   

42.    Perishables: Those items which are susceptible to decay, spoilage or
destruction.

1695    1696   

43.    Planned Capacity: Volume that the parties have agreed to by way of the
Ordering Process

1697   

         for the Day and Night Networks.

1698    1699   

44.    Possession Scan: A scan performed by the aviation supplier that indicates
the aviation

1700   

         supplier has accepted the volume from the Postal Service.

1701    1702   

45.    Priority Mail: Priority Mail and First-Class zone rated (Priority) mail
as defined in the U.S.

1703   

         Postal Service Domestic Mail Manual, Chapter 3, Section 314.

1704    1705   

46.    Registered Mail: A mail piece which is mailed in accordance with the
requirements of

1706   

         Chapter 501.2.0 of the Domestic Mail Manual. Registered Mail provides
added protection for

1707   

         valuable or important mail. Registered Mail provides a receipt to the
sender, special security

1708   

         between shipment points, a record of acceptance and delivery maintained
by the Postal

1709   

         Service and, at the option of the mailer and for an additional fee,
indemnity in case of loss or

1710   

         damage.

1711    1712   

47.    Re-Possessed: Regain possession of assigned mail.

1713    1714   

48.    Required Delivery Time (RDT): The latest delivery time to the Postal
Service as indicated in

1715   

         Attachment 3: Operating Plan, Day Network, and Attachment 4: Operating
Plan, Night

1716   

         Network.

1717   

 

Page 37 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1718   

49.    Service Point: The physical location at which the aviation supplier must
hand-off mail to the

1719   

         Postal Service or its duly appointed agent as specified in Attachment
3: Operating Plan, Day

1720   

         Network, and Attachment 4: Operating Plan, Night Network.

1721    1722   

50.    Special Holiday Sort: A limited Day Network Sort operating on a Monday of
a week prior to

1723   

         or during which a widely observed holiday occurs. The day of a Special
Holiday Sort will not

1724   

         be considered an Operating Day.

1725    1726   

51.    Target Planned Capacity: The Average Daily Volume (ADV) in cubic feet as
shown in

1727   

         Attachment 18 (currently [*] which is subject to change as provided
herein).

1728    1729   

52.    Tender: The drop-off, at an origin Service Point, of mail assigned by the
Postal Service to the

1730   

         aviation supplier.

1731    1732   

53.    Tender Point: The physical location at which the Postal Service or its
duly appointed agent

1733   

         provides mail to the aviation supplier.

1734    1735   

54.    Tender Time: The latest time at which the aviation supplier is required
to accept mail from

1736   

         the Postal Service at an origin Service Point in accordance with
contract requirements.

1737    1738   

55.    Terminal Handling: The receipt, scanning, sorting, delivery and / or tug
and dolly

1739   

         transportation of mail tendered under this contract.

1740    1741   

56.    Trans Log File: The Postal Service data file that contains, for each D&R
Tag, the actual

1742   

         weight, origin, and destination market for each Handling Unit.

1743    1744   

57.    Transportation Payment:: Four items are included in the Transportation
Payment:

1745   

a.      Non-Fuel Line Haul

1746   

b.      Fuel Line Haul

1747   

c.      Aircraft Ground Handling

1748   

d.      Scanning

1749    1750   

58.    Trucking Location: Those Service Points to which mail volume is
transported via highway.

1751    1752   

59.    Unit Load Device (ULD): Airline container or pallet provided by the
aviation supplier

1753    1754    1755    Clause B-3: Contract Type (March 2006) (Tailored) 1756
   This Contract is a fixed-price, indefinite quantity with adjustments contract
for the purchase of 1757    commercial services pursuant to 39 Code of Federal
Regulations, Part 601 et seq. 1758    1759    This is not a requirements-type
contract. 1760    1761    1762    Clause B-9: Claims and Disputes (March 2006)
(Tailored) 1763   

a.      This contract is subject to the Contract Disputes Act of 1978 (41 U.S.C.
601-613) (“the Act” or

1764   

         “CDA”).

1765    1766   

b.      Except as provided in the Act, all disputes arising under or relating to
this contract must be

1767   

         resolved under this clause.

1768    1769   

c.      “Claim,” as used in this clause, means a written demand or written
assertion by one of the

1770   

         contracting parties seeking, as a matter of right, the payment of money
in a sum certain, the

1771   

         adjustment or interpretation of contract terms, or other relief arising
under or relating to this

1772   

         contract. However, a written demand or written assertion by the
aviation supplier seeking the

1773   

         payment of money exceeding $100,000 is not a claim under the Act until
certified as required

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 38 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1774   

         by subparagraph d.2 below. A voucher, invoice, or other routine request
for payment that is

1775   

         not in dispute when submitted is not a claim under the Act. The
submission may be converted

1776   

         to a claim under the Act by complying with the submission and
certification requirements of

1777   

         this clause, if it is disputed either as to liability or amount is not
acted upon in a reasonable

1778   

         time.

1779    1780   

d.          

1781   

1.      A claim by the aviation supplier must be made in writing and submitted
to the

1782   

         Contracting Officer for a written decision. A claim by the Postal
Service against the

1783   

         aviation supplier is subject to a written decision by the Contracting
Officer.

1784    1785   

2.      For aviation supplier claims exceeding $100,000, the aviation supplier
must submit

1786   

         with the claim the following certification:

1787    1788   

“I certify that the claim is made in good faith, that the supporting data are

1789   

accurate and complete to the best of my knowledge and belief, that the

1790   

amount requested accurately reflects the contract adjustment for which the

1791   

aviation supplier believes the Postal Service is liable, and that I am duly

1792   

authorized to certify the claim on behalf of the aviation supplier.”

1793    1794   

3.      The certification may be executed by any person duly authorized to bind
the aviation

1795   

         supplier with respect to the claim.

1796    1797   

e.      For aviation supplier claims of $100,000 or less, the Contracting
Officer must, if requested in

1798   

         writing by the aviation supplier, render a decision within 60 days of
the request. For aviation

1799   

         supplier-certified claims over $100,000, the Contracting Officer must,
within 60 days, decide

1800   

         the claim or notify the aviation supplier of the date by which the
decision will be made.

1801    1802   

f.       The Contracting Officer’s decision is final unless the aviation
supplier appeals or files a suit as

1803   

         provided in the Act.

1804    1805   

g.      When a CDA claim is submitted by or against an aviation supplier, the
parties shall make a

1806   

         good faith attempt to resolve the dispute, including an exchange of
relevant information toward

1807   

         a mutual resolution. Accordingly, by mutual consent, the parties may
agree to use an

1808   

         alternative dispute resolution (ADR) process to assist in resolving the
claim. A certification as

1809   

         described in d (2) of this clause must be provided for any claim,
regardless of dollar amount,

1810   

         before ADR is used. If either party declares the matter to be at an
impasse, the dispute will be

1811   

         resolved through the CDA process as contemplated by Clause B-9.

1812    1813   

h.      The Postal Service will pay interest in the amount found due and unpaid
from:

1814   

1.      The date the Contracting Officer receives the claim (properly certified,
if required); or

1815    1816   

2.      The date payment otherwise would be due, if that date is later, until
the date of

1817   

         payment.

1818    1819   

i.       Simple interest on claims will be paid at a rate determined in
accordance with the Interest

1820   

         clause.

1821    1822   

j.       The aviation supplier must proceed diligently with performance of this
contract, pending final

1823   

         resolution of any request for relief, claim, appeal, or action arising
under the contract

1824   

         regardless of the initiating party, and comply with any decision of the
Contracting Officer.

1825    1826    1827    Clause B-10: Pricing of Adjustments (March 2006)
(Tailored) 1828    When costs are a factor in determining any contract price
adjustment under the Changes clause, the 1829    process set forth in Clause
4-1.c will be followed. For any other provision of this contract, the parties

 

Page 39 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1830    agree to use the process set forth in Attachment 10: Pricing and in the
Payment Processing sections 1831    of Part 1 for negotiating the adjustment.
1832    1833    1834    Clause B-15: Notice of Delay (March 2006) (Tailored)
1835    Immediately upon becoming aware of any difficulties that might delay
deliveries under this contract, 1836    the aviation supplier will notify the
Postal Service in writing. The notification must identify the 1837   
difficulties, the reasons for them, and the estimated period of delay
anticipated. Failure to give notice 1838    may preclude later consideration of
any request for an extension of contract time. 1839    1840    1841    Clause
B-22: Interest (March 2006) (Tailored) 1842    The Postal Service will pay
interest on late payments and unearned prompt payment discounts in 1843   
accordance with the Prompt Payment Act, 31 U.S.C. 3901 et. seq., as amended by
the Prompt 1844    Payment Act Amendments of 1988, P.L. 100-496. The aviation
supplier will pay interest on any 1845    payment to the Postal Service at a
rate equivalent to the prevailing Contract Disputes Act interest rate. 1846   
1847    1848    Clause B-25: Advertising of Contract Awards (March 2006) 1849   
Except with the Contracting Officer’s prior approval, the aviation supplier
agrees not to refer in its 1850    commercial advertising to the fact that it
was awarded a Postal Service contract or to imply in any 1851    manner that the
Postal Service endorses its products. 1852    1853    1854    Clause B-30:
Permits and Responsibilities (March 2006) (Tailored) 1855    The aviation
supplier is responsible, without additional expense to the Postal Service, for
obtaining 1856    any necessary licenses and permits, and for complying with any
applicable federal, state, and 1857    municipal laws, codes, and regulations in
connection with the performance of the contract. The 1858    aviation supplier
is responsible for all damage to persons or property, including environmental
damage 1859    that occurs as a result of its omission(s) or negligence. While
in performance of the contract, the 1860    aviation supplier must take proper
safety and health precautions to protect the work, the workers, the 1861   
public, the environment, and the property of others. 1862    1863    1864   
Clause B-39: Indemnification (March 2006) (Tailored) 1865    The aviation
supplier must save harmless and indemnify the Postal Service and its officers,
agents, 1866    representatives, and employees from all claims, losses, damage,
actions, causes of action, expenses, 1867    and/or liability resulting from,
brought forth, or on account of any personal injury or property damage 1868   
received or sustained by any person, persons, or property growing out of,
occurring, or attributable to 1869    any work performed under or related to
this contract, resulting in whole or in part from negligent acts or 1870   
omissions of the aviation supplier, any subcontractor of the aviation supplier,
or any employee, agent, 1871    or representative of the aviation supplier or of
the aviation supplier’s subcontractor. 1872    1873    The Postal Service must
save harmless and indemnify the aviation supplier and its officers, agents, 1874
   representatives, and employees from all claims, losses, damage, actions,
causes of action, expenses, 1875    and / or liability resulting from, brought
forth, or on account of any personal injury or property damage 1876    received
or sustained by any person, persons, or property growing out of, occurring, or
attributable to 1877    any work performed under or related to this contract,
resulting in whole or in part from negligent acts or 1878    omissions of the
Postal Service, or any employee, agent, or representative of the Postal Service.
1879    1880    1881    Clause B-45: Other Contracts (March 2006) (Tailored)
1882    The Postal Service may award other contracts for additional work, and
the aviation supplier must 1883    cooperate fully with the other aviation
suppliers and Postal Service employees. The aviation supplier

 

Page 40 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1884

  

must not commit or permit any act that will interfere with the performance of
work by any other aviation

1885

  

supplier or by Postal Service employees.

1886    1887    1888    Clause B-65: Adjustments to Compensation (March 2006)
(Tailored) 1889    Contract compensation may be adjusted, from time to time, by
mutual agreement of the aviation 1890    supplier and the Contracting Officer.
No adjustment to compensation will be made for changes arising 1891    from
Clause 9-10: Service Contract Act or from Clause 9-12: Fair Labor Standards Act
and Service 1892    Contract Act – Price Adjustment. Adjustments in compensation
pursuant to this clause shall be 1893    memorialized by formal modification to
the contract. All negotiations between the parties shall be 1894    conducted
with respect to the implied covenant of good faith and fair dealing. 1895   
1896    1897   

 

Page 41 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1898    1899    Clause B-69: Events of Default (March 2006) (Tailored) 1900   
The aviation supplier’s right to perform this contract is subject to
termination, in whole or in part, in the 1901    event of any of the following
events of default. 1902    1903   

a.      The aviation supplier’s failure to perform service according to the
terms of the contract;

1904    1905   

b.      If the aviation supplier has been administratively determined to have
violated Postal laws and

1906   

         regulations and other laws related to the performance of the service;

1907    1908   

c.      Failure to follow the instructions of the Contracting Officer that fall
within the scope of the

1909   

         contract;

1910    1911   

d.      If the aviation supplier transfers or assigns his contract, except as
authorized herein, or

1912   

         sublets the whole or a portion of this contract contrary to the
applicable provisions of the U.S.

1913   

         Postal Service Supplying Principles and Practices or without any
required approval of the

1914   

         Contracting Officer;

1915    1916   

e.      If the aviation supplier combines to prevent others from proposing for
the performance of

1917   

         Postal Service contracts;

1918    1919   

f.       If the aviation supplier or corporate officer has been or is, during
the term of the contract,

1920   

         convicted of a crime affecting his or her reliability or
trustworthiness as a mail transportation

1921   

         aviation supplier, such as any form of fraud or embezzlement that has
impacted the Postal

1922   

         Service or the U.S. Government;

1923    1924   

g.      If at any time the aviation supplier, its principal owners, corporate
officers or personnel are

1925   

         disqualified by law or regulation from performing services under this
contract, and upon notice

1926   

         thereof, the aviation supplier fails to remove any such
disqualification;

1927    1928   

h.      If the aviation supplier fails to provide any notification of a change
in corporate officers which

1929   

         this contract may require; or

1930    1931   

i.       If the aviation supplier materially breaches any other requirement or
clause of this contract.

1932    1933    1934    Clause B-75: Accountability of the Aviation Supplier
(Non-Highway) (March 1935    2006) (Tailored) 1936   

a.      The aviation supplier shall supervise its operations and the operations
of its subcontractors

1937   

         that provide services under this contract personally or through
representatives. The aviation

1938   

         supplier or its supervising representatives must be easily accessible
in the event of

1939   

         emergencies or interruptions in service.

1940    1941   

b.      In all cases, the aviation supplier shall be liable to the Postal
Service for the Postal Service’s

1942   

         damages if mail is subject to loss, rifling, damage, wrong delivery,
depredation, and other

1943   

         mistreatment while in the custody and control of the aviation supplier
or its subcontractors.

1944   

         The aviation supplier shall also be accountable and answerable in
damages for the faithful

1945   

         performance of all other obligations assumed under this contract,
whether or not it has

1946   

         entrusted part or all of its performance to another, except for any
failure to perform that is

1947   

         excused by the Force Majeure clause of this contract.

1948    1949   

c.      The aviation supplier shall faithfully account for and deliver to the
Postal Service all:

1950   

1.      Mail,

1951   

2.      Moneys, and

1952   

3.      Other property of any kind belonging to or entrusted to the care of the
Postal Service,

1953   

         that come into the possession of the aviation supplier during the term
of this contract.

 

Page 42 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

1954    1955   

d.      The aviation supplier shall, promptly upon discovery, refund (i) any
overpayment made by the

1956   

         Postal Service for service performed, or (ii) any payment made by the
Postal Service for

1957   

         service not rendered.

1958      1959      1960    Clause B-77: Protection of the Mail (Non-Highway)
(March 2006) (Tailored) 1961    The aviation supplier must protect and safeguard
the mail from loss, theft, or damage while it is in the 1962    aviation
supplier’s custody or control, and prevent unauthorized persons from having
access to the 1963    mail.   1964      1965   

a.      Classification of Irregularities

  1966   

         The following classifications of irregularities are those that preclude
the Postal Service from

1967   

         accomplishing its mission. The damage caused from these irregularities
result in actual

1968   

         damage and degradation to its brand, and therefore, is associated with
liquidated damages as

1969   

         stated:

1970      1971   

1.      Failure to Protect

1972   

         Failure to protect the mail consists of: failure to protect or
safeguard the mail from

1973   

         inclement weather, from damage caused by the mechanized sort, from acts
of the

1974   

         aviation supplier’s employees or contractors, and from loss,
depredation, or other

1975   

         hazards while in the control or custody of the aviation supplier.

1976      1977   

2.      Theft of Mail

  1978   

         The theft of mail can cause immeasurable damage to the Postal Service,
both in

1979   

         terms of actual economic loss to our customers and to the competitive
standing of our

1980   

         products and services. The aviation supplier will support law
enforcement efforts to

1981   

         prevent theft of mail, and will support enforcement officials in the
apprehension of

1982   

         those who may be perpetrating such crimes.

1983      1984   

b.      Damages and Liquidated Damages

1985   

         The following liquidated damages for damaged and unprotected mail are
applicable to the

1986   

         associated classifications of irregularities:

1987      1988   

1.      Damaged and Unprotected Mail

1989   

         Liquidated damages may be assessed for damaged and unprotected mail.
For

1990   

         purposes of this section, damaged mail will consist of mail pieces
whether inside or

1991   

         outside of Postal Service MTE. This category includes but may not be
limited to:

1992      1993   

i.       Failure to Protect – Causing Damage to Mail

1994   

         Failure to protect causing physical damage to the U.S. Mail or MTE for
which

1995   

         there may be damage assessed equal to the actual costs incurred by the

1996   

         Postal Service necessary to remedy the situation and forward the mail
onward

1997   

         to its next processing or delivery operation. Such actual costs may
include

1998   

         items such as administrative time at an appropriate hourly rate for

1999   

         documenting the irregular condition and implementing the damage, labor
time

2000   

         used to repossess the mail, unpack, sort, dry, repack / repackage, and
re-

2001   

         dispatch to a subsequent destination or processing operation.

2002      2003   

         If actual damages are not ascertainable, a liquidated damage may be

2004   

         assessed as follows, taking into account the actual damage that may
typically

2005   

         result from such situations:

2006      2007   

         Per Letter Tray:

  [*] per letter tray 2008   

         Per Flat Tub:

  [*] per flat tub 2009   

         Per Mail Sack or Pouch:

  [*] per sack or pouch 2010   

         Per Outside Parcel:

  [*] per piece

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 43 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2011    2012   

ii.      Failure to Protect - Dropped or Abandoned Pouch or Piece

2013   

         When U.S. Mail is discovered unprotected in an unsecured location or on
the

2014   

         airport ramp, Liquidated Damages may be assessed at $50.00 per
incident.

2015    2016   

c.      Investigative Costs for Theft of Mail

2017   

         In cases where a mail theft is committed by the aviation supplier’s or
its subcontractor’s

2018   

         personnel, actual investigative costs to the U.S. Postal Inspection
Service and/or the Office of

2019   

         the Inspector General may be assessed as actual damages. These costs
will be reasonably

2020   

         determined and may begin accruing only when a specific investigation
begins on the basis of

2021   

         probable cause. The costs of routine surveillance not associated with a
specific theft or series

2022   

         of thefts will not be assessed. In addition to allocable investigative
expenses, the Postal

2023   

         Service may assess actual damages for loss of product value resulting
from insurance claims

2024   

         where payouts to postal customers can be traced to the incident(s).

2025    2026   

         In addition to the above, in cases where mail theft occurs and the
Postal Service determines

2027   

         that the aviation supplier’s failure to properly execute the mail
handling employee screening

2028   

         requirements set forth in the Contract was a proximate cause of the
theft, and that by reason

2029   

         of the theft it is necessary to conduct a complete audit of the
aviation supplier’s adherence to

2030   

         the screening requirements with respect to the employment of other
employees subject to

2031   

         those requirements, the Postal Service may assess an administrative
damage in the amount

2032   

         of $5,000 in lieu of actual costs associated with that audit.

2033    2034   

         Depending upon the circumstances of the incident, the Vice President,
Network Operations, in

2035   

         consultation with the Postal Inspection Service or Office of the
Inspector General, and the

2036   

         Contracting Officer, may determine that damages pursuant to this
section are not appropriate,

2037   

         and may waive all or a portion of the amounts that may otherwise be due
the Postal Service

2038   

         hereunder. Factors such as the seriousness of the misconduct, the
aviation supplier’s level of

2039   

         cooperation in investigations, implementing corrective actions, and
efforts directed at loss

2040   

         recovery will be considered in reaching that determination.

2041    2042    2043    Clause B-80: Laws and Regulations Applicable (March
2006) (Tailored) 2044    This contract and the services performed under it are
subject to all applicable federal, state, and local 2045    laws and
regulations. The aviation supplier assumes sole responsibility to faithfully
discharge all 2046    duties and obligations imposed by such laws and
regulations, and shall obtain and pay for all permits, 2047    licenses, and
other authorities required to perform this contract. The aviation supplier shall
hold 2048    harmless, save, and defend the Postal Service from any consequence
of the aviation supplier’s failure 2049    to abide by all applicable federal,
state, and local laws and regulations (including but not limited to 2050   
regulations promulgated by the DOL and IRS) relating to the contract and
throughout the term of the 2051    contract and any subsequent renewal periods.
2052    2053    2054    Clause B-81: Information or Access by Third Parties
(March 2006) (Tailored) 2055    The Postal Service retains exclusive authority
to release any or all information about mail matter in the 2056    custody of
the aviation supplier and to permit access to that mail in the custody of the
aviation 2057    supplier. All requests by non-postal individuals for
information about mail matter in the custody of the 2058    aviation supplier or
for access to mail in the custody of the aviation supplier must be referred to
the 2059    Contracting Officer or his or her designee. 2060    2061    2062   
Clause B-82: Access by Officials (March 2006) (Tailored) 2063    The aviation
supplier shall deny access to the cargo compartment of aircrafts or a vehicle
containing 2064    mail therein to state or local officials except at a postal
facility or in the presence of a postal employee 2065    or a Postal Inspection
Service officer, unless to prevent immediate damage to the aircraft, vehicle, or
2066    their contents. If authorized Federal law enforcement seeks access to
the cargo compartment of

 

Page 44 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2067    aircrafts or vehicles contained mail therein, the aviation supplier
shall notify the Postal Inspection 2068    Service before permitting access,
unless to prevent immediate damage to the aircraft, vehicle, or their 2069   
contents. 2070    2071    2072    Clause 1-1: Privacy Protection (July 2007)
2073    In addition to other provisions of this contract, the aviation supplier
agrees to the following: 2074   

a.      Privacy Act. If the aviation supplier operates a system of records on
behalf of the Postal

2075   

         Service, the Privacy Act (5 U.S.C. 522a) and Postal Service regulations
at 39 CFR Parts 266-

2076   

         267 apply to those records. The aviation supplier is considered to
operate a system of

2077   

         records if it manages records (including collecting, revising, or
disseminating records) from

2078   

         which information is retrieved by the name of an individual or by some
number, symbol, or

2079   

         other identifier assigned to the individual. The aviation supplier
agrees to comply with the Act

2080   

         and the Postal Service regulations in designing, developing, and
operating the system of

2081   

         records, including ensuring that records are current and accurate for
their intended use, and

2082   

         incorporating adequate safeguards to prevent misuse or improper
disclosure of personal

2083   

         information. Violations of the Act may subject the violator to criminal
penalties.

2084    2085   

b.      Customer or Employee Information. If the aviation supplier has access to
Postal Service

2086   

         customer or employee information, including address information,
whether collected online or

2087   

         offline by the Postal Service or by a aviation supplier acting on its
behalf, the aviation supplier

2088   

         must comply with the following:

2089    2090   

1.      General. With regard to the Postal Service customer information to which
it has access

2091   

         pursuant to this contract, the aviation supplier has that access as an
agent of the Postal

2092   

         Service and must adhere to its postal privacy policy at

2093   

         www.usps.com/common/docs/privpol.htm.

2094    2095   

2.      Use, Ownership, and Nondisclosure. The aviation supplier may use Postal
Service

2096   

         customer or employee information solely for purposes of this contract,
and may not collect

2097   

         or use such information for non-Postal Service marketing, promotion, or
any other

2098   

         purpose without the prior written approval of the Contracting Officer.
The aviation supplier

2099   

         must restrict access to such information to those employees who need
the information to

2100   

         perform work under this contract, and must ensure that each such
employee (including

2101   

         subcontractors’ employees) sign a nondisclosure agreement, in a form
suitable to the

2102   

         Contracting Officer, prior to being granted access to the information.
The Postal Service

2103   

         retains sole ownership and rights to its customer or employee
information. Unless the

2104   

         contract states otherwise, upon completion of the contract, the
aviation supplier must turn

2105   

         over all Postal Service customer or employee information in its
possession to the Postal

2106   

         Service, and must certify that no Postal Service customer or employee
information has

2107   

         been retained unless otherwise authorized in writing by the Contracting
Officer.

2108    2109   

3.      Security Plan. When applicable, and unless waived in writing by the
Contracting Officer,

2110   

         the aviation supplier must work with the Postal Service to develop and
implement a

2111   

         security plan that addresses the protection of customer or employee
information. The

2112   

         plan will be incorporated into the contract and followed by the
aviation supplier, and must,

2113   

         at a minimum, address notification to the Postal Service of any
security breach. If the

2114   

         contract does not include a security plan at the time of contract
award, it must be added

2115   

         within 60 days after contract award.

2116    2117   

4.      Breach Notification. If there is a breach of any nature in the security
of Postal Service

2118   

         data, including customer or employee data, the aviation supplier must
follow the breach

2119   

         notification requirements included in the security plan discussed in
(3) above. The aviation

2120   

         supplier will be required to follow Postal Service policies regarding
breach notification to

2121   

         customers and/or employees.

2122   

 

Page 45 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2123   

5.      Legal Demands for Information. If a legal demand is made for Postal
Service customer or

2124   

 employee information (such as by subpoena), the aviation supplier must
immediately

2125   

 notify the Contracting Officer and the nearest office of the Postal Inspection
Service. After

2126   

 notification, the Postal Service will determine whether and to what extent to
comply with

2127   

 the legal demand. Should the Postal Service agree to or unsuccessfully resist a
legal

2128   

 demand, the aviation supplier may, with the written permission of the
Contracting Officer,

2129   

 release the information specifically demanded.

2130    2131   

c.      Online Assistance. If the aviation supplier assists in the design,
development, or operation of

2132   

 a Postal Service customer Web site, or if it designs or places an ad banner,
button, or link on

2133   

 a Postal Service Web site or any Web site on the Postal Service’s behalf, the
aviation supplier

2134   

 must comply with the limitations in subparagraph b (1) above relating to ad
banners, buttons,

2135   

 or links, and the use of cookies, web beacons, or other web analysis tools.
Exceptions to

2136   

 these limitations require the prior written approval of the Contracting Officer
and the Postal

2137   

 Service’s chief privacy officer.

2138    2139   

d.      Marketing E-Mail. If the aviation supplier assists the Postal Service in
conducting a marketing

2140   

 e-mail campaign, the aviation supplier does so as an agent of the Postal
Service and must

2141   

 adhere to the Postal Service policies set out in Postal Service Management
Instruction AS-

2142   

 350-2004-4, Marketing E-mail. Aviation suppliers wishing to conduct marketing
email

2143   

 campaigns to postal employees must first obtain the prior written approval of
the Contracting

2144   

 Officer.

2145    2146   

e.      Audits. The Postal Service may audit the aviation supplier’s compliance
with the requirements

2147   

 of this clause, including through the use of online compliance software.

2148    2149   

f.       Indemnification. The aviation supplier will indemnify the Postal
Service against all liability

2150   

 (including costs and fees) for damages arising out of violations of this
clause.

2151    2152   

g.      Flow-down. The aviation supplier will flow this clause down to
subcontractors that would be

2153   

 covered by any portion of this clause if they were the aviation supplier.

2154    2155    2156    Clause 1-5: Gratuities or Gifts (March 2006) 2157   

a.      The Postal Service may terminate this contract for default if, after
notice and a hearing, the

2158   

 Postal Service Board of Contract Appeals determines that the aviation supplier
or the aviation

2159   

 supplier’s agent or other representative:

2160   

1.      Offered or gave a gratuity or gift (as defined in 5 CFR 2635) to an
officer or employee

2161   

 of the Postal Service; and

2162   

2.      Intended by the gratuity or gift to obtain a contract or favorable
treatment under a

2163   

 contract.

2164    2165   

b.      The rights and remedies of the Postal Service provided in this clause
are in addition to any

2166   

 other rights and remedies provided by law or under this contract.

2167    2168    2169    Clause 1-6: Contingent Fees (March 2006) 2170   

a.      The aviation supplier warrants that no person or selling agency has been
employed or

2171   

 retained to solicit or obtain this contract for a commission, percentage,
brokerage, or

2172   

 contingent fee, except bona fide employees or bona fide, established commercial
or selling

2173   

 agencies employed by the aviation supplier for the purpose of obtaining
business.

2174    2175   

b.      For breach or violation of this warranty, the Postal Service has the
right to annul this contract

2176   

 without liability or to deduct from the contract price or otherwise recover the
full amount of the

2177   

 commission, percentage, brokerage fee, or contingent fee.

2178   

 

Page 46 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2179    2180    Clause 1-11: Prohibition Against Contracting with Former
Officers or PCES 2181    Executives (March 2006) (Tailored) 2182    During the
performance of this contract, former Postal officers or Postal Career Executive
Service 2183    (PCES) executives are prohibited from employment by the
contractor as key personnel, experts or 2184    consultants, if such
individuals, within two years after their retirement from the Postal Service,
would 2185    be performing substantially the same duties as they performed
during their career with the Postal 2186    Service. 2187    2188    2189   
Clause 1-12: Use of Former Postal Service Employees (March 2006) (Tailored) 2190
   During the term of this contract, the aviation supplier must identify any
former Postal Service officers 2191    or Postal Career Executive Service (PCES)
employees it proposes to be engaged, directly or 2192    indirectly, in contract
performance. Such individuals may not commence performance without the 2193   
Contracting Officer’s prior approval. If the Contracting Officer does not
provide such approval, the 2194    aviation supplier must replace the proposed
individual former employee with another individual equally 2195    qualified to
provide the services called for in the contract. 2196    2197    2198    Clause
2-11: Postal Service Property - Fixed-Price (March 2006) (Tailored) 2199   

a.      Postal Service-Furnished Property

2200   

1.      The Postal Service will deliver to the aviation supplier, for use in
connection with and

2201   

 under the terms of this contract, the property described as Postal
Service-furnished

2202   

 property in the Schedule or specifications, together with any related
information the

2203   

 aviation supplier may request that may reasonably be required for the intended
use of

2204   

 the property (hereinafter referred to as “Postal Service-furnished property”).

2205    2206   

2.      The contract delivery or performance dates are based on the expectation
that Postal

2207   

 Service-furnished property suitable for use (except for property furnished “as
is”) will

2208   

 be delivered at the times stated in the Schedule or, if not so stated, in
sufficient time to

2209   

 enable the aviation supplier to meet these delivery or performance dates. If
Postal

2210   

 Service-furnished property is not delivered by these times, the Contracting
Officer will,

2211   

 upon timely written request from the aviation supplier, make a determination of
any

2212   

 delay occasioned the aviation supplier and will equitably adjust the delivery
or

2213   

 performance dates or the contract price, or both, and any other contractual
provision

2214   

 affected by the delay, in accordance with the Changes clause.

2215    2216   

3.      Except for Postal Service-furnished property furnished “as is,” if the
Postal Service-

2217   

 furnished property is received in a condition not suitable for its intended
use, the

2218   

 aviation supplier must notify the Contracting Officer and (as directed by the

2219   

 Contracting Officer) either (a) return it at the expense of the Postal Service
or

2220   

 otherwise dispose of it, or (b) effect repairs or modifications. Upon the
completion of

2221   

 (a) or (b), the Contracting Officer (upon written request from the aviation
supplier) will

2222   

 equitably adjust the delivery or performance dates or the contract price, or
both, and

2223   

 any other affected contractual provision, in accordance with the Changes
clause.

2224    2225   

4.      The provisions for adjustment in this paragraph a are exclusive, and the
Postal

2226   

 Service is not liable to suit for breach of contract by reason of any delay in
delivery of

2227   

 Postal Service-furnished property or its delivery in a condition not suitable
for its

2228   

 intended use.

2229    2230   

b.      Changes in Postal Service-Furnished Property

2231   

1.      By written notice, the Contracting Officer may (a) decrease the property
provided or to

2232   

 be provided by the Postal Service under this contract, or (b) substitute other
Postal

2233   

 Service-owned property for the property to be provided by the Postal Service,
or to be

2234   

 acquired by the aviation supplier for the Postal Service under this contract.
The

 

Page 47 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2235   

 aviation supplier must promptly take any action the Contracting Officer may
direct

2236   

 regarding the removal and shipping of the property covered by this notice.

2237    2238   

2.      In the event of any decrease in or substitution of property pursuant to
subparagraph

2239   

 b.1 above, or any withdrawal of authority to use property provided under any
other

2240   

 contract or lease, which property the Postal Service had agreed in the Schedule
to

2241   

 make available for the performance of this contract, the Contracting Officer,
upon the

2242   

 aviation supplier’s written request (or - if substitution causes a decrease in
the cost of

2243   

 performance - on the Contracting Officer’s own initiative), will equitably
adjust any

2244   

 contractual provisions affected by the decrease, substitution, or withdrawal,
in

2245   

 accordance with the Changes clause.

2246    2247   

c.      Use of Postal Service Property. The Postal Service property, unless
otherwise provided in

2248   

 this contract or approved by the Contracting Officer, must be used only for
performing this

2249   

 contract.

2250    2251   

d.      Utilization, Maintenance, and Repair of Postal Service Property. The
aviation supplier must

2252   

 maintain and administer, in accordance with sound industrial practice, a
program or system for

2253   

 the utilization, maintenance, repair, protection, and preservation of Postal
Service property

2254   

 until it is disposed of in accordance with this clause. If any damage occurs to
Postal Service

2255   

 property, the risk of which has been assumed by the Postal Service under this
contract, the

2256   

 Postal Service will replace the items or the aviation supplier must make such
repairs as the

2257   

 Postal Service directs; provided, however, that if the aviation supplier cannot
effect these

2258   

 repairs within the time required, the aviation supplier will dispose of the
property in the manner

2259   

 directed by the Contracting Officer. The contract price includes no
compensation to the

2260   

 aviation supplier for performing any repair or replacement for which the Postal
Service is

2261   

 responsible, and an equitable adjustment will be made in any contractual
provisions affected

2262   

 by such repair or replacement made at the direction of the Postal Service, in
accordance with

2263   

 the Changes clause. Any repair or replacement for which the aviation supplier
is responsible

2264   

 under the provisions of this contract must be accomplished by the aviation
supplier at the

2265   

 aviation supplier’s own expense.

2266    2267   

e.      Risk of Loss. Unless otherwise provided in this contract, the aviation
supplier assumes the

2268   

 risk of, and becomes responsible for, any loss or damage to Postal Service
property provided

2269   

 under this contract upon its delivery to the aviation supplier or upon passage
of title to the

2270   

 Postal Service as provided in paragraph i below, except for reasonable wear and
tear and

2271   

 except to the extent that it is consumed in performing this contract.

2272    2273   

f.       Access. The Postal Service, and any persons designated by it, must at
reasonable times

2274   

 have access to premises where any Postal Service property is located, for the
purpose of

2275   

 inspecting it.

2276    2277   

g.      Final Accounting for and Disposition of Postal Service Property. Upon
completion, or at such

2278   

 earlier dates as may be fixed by the Contracting Officer, the aviation supplier
must submit, in a

2279   

 form acceptable to the Contracting Officer, inventory schedules covering all
items of Postal

2280   

 Service property not consumed in performing this contract (including any
resulting scrap) or

2281   

 not previously delivered to the Postal Service, and will prepare for shipment,
deliver f.o.b.

2282   

 origin, or dispose of this property, as the Contracting Officer may direct or
authorize. The net

2283   

 proceeds of disposal will be credited to the contract price or will be paid in
such other manner

2284   

 as the Contracting Officer may direct.

2285    2286   

h.      Restoration of Aviation Supplier’s Premises and Abandonment. Unless
otherwise provided in

2287   

 this contract, the Postal Service:

2288   

1.      May abandon any Postal Service property in place, whereupon all
obligations of the

2289   

 Postal Service regarding it will cease; and

2290

  

 

Page 48 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2291   

2.      Has no obligation with regard to restoration or rehabilitation of the
aviation supplier’s

2292   

         premises, either in case of abandonment, disposition on completion of
need or of the

2293   

         contract, or otherwise, except for restoration or rehabilitation costs
properly included

2294   

         in an equitable adjustment under paragraph b or e above.

2295    2296   

i.       Title.

2297   

1.      Title to all Postal Service-furnished property remains in the Postal
Service. To define

2298   

         the obligations of the parties under this clause, title to each item of
facilities, special

2299   

         test equipment, or special tooling (other than that subject to a
special-tooling clause)

2300   

         acquired by the aviation supplier on behalf of the Postal Service under
this contract

2301   

         will pass to and vest in the Postal Service when its use in the
performance of this

2302   

         contract begins, or upon payment for it by the Postal Service,
whichever is earlier,

2303   

         whether or not title was previously vested.

2304    2305   

2.      Title to all material purchased by the aviation supplier for whose cost
the aviation

2306   

 supplier is entitled to be reimbursed as a direct item of cost under this
contract will

2307   

 pass to and vest in the Postal Service upon delivery of the material to the
aviation

2308   

 supplier by the vendor.

2309    2310   

3.      Title to other material whose cost is reimbursable to the aviation
supplier under this

2311   

 contract will pass to and vest in the Postal Service upon:

2312   

a)      Its issuance for use in the performance of this contract; or

2313   

b)      Reimbursement of its cost by the Postal Service, whichever occurs first.

2314    2315   

4.      All Postal Service-furnished property, together with all property
acquired by the

2316   

 aviation supplier, title to which vests in the Postal Service under this
subsection i, is

2317   

 subject to the provisions of this clause and is hereinafter collectively
referred to as

2318   

 “Postal Service property.” Title to Postal Service property is not affected by
its

2319   

 incorporation into or attachment to any property not owned by the Postal
Service, nor

2320   

 does Postal Service property become a fixture or lose its identity as personal
property

2321   

 by being attached to any real property.

2322    2323    2324    Clause 2-22: Value Engineering Incentive (March 2006)
2325   

a.      General.

2326   

 The right of each party to improve its own methods for its own benefit, absent
a change to the

2327   

 obligations of the other party which requires an modification to this Contract,
and to retain

2328   

 such savings for itself is not affected by this clause.

2329    2330   

 The aviation supplier is encouraged to develop and submit Value Engineering
Change

2331   

 Proposals (VECPs) voluntarily. The aviation supplier will share in savings
realized from an

2332   

 accepted VECP as provided in paragraph (h) below. No document submitted by the
aviation

2333   

 supplier shall be considered to be a VECP unless the aviation supplier
specifically marks on

2334   

 the document that it is to be considered a VECP and contains a statement that
the aviation

2335   

 supplier intends the document to be a VECP subject to the provisions of this
Clause of the

2336   

 Contract.

2337    2338   

b.      Definitions

2339   

1.      Value Engineering Change Proposal (VECP). A proposal that:

2340   

i.       Requires a change to the instant contract;

2341   

ii.      Results in savings to the instant contract; and

2342   

iii.     Does not involve a change in:

2343   

a)      Deliverable end items only;

2344   

b)      Test quantities due solely to results of previous testing under the
instant

2345   

 contract;or

2346   

c)      Contract type only.

2347   

 

Page 49 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2348   

2.      Instant Contract. The contract under which a VECP is submitted. It does
not include

2349   

 additional contract quantities.

2350    2351   

3.      Additional Contract Quantity. An increase in quantity after acceptance
of a VECP due

2352   

 to contract modification, exercise of an option, or additional orders (except
orders

2353   

 under indefinite-delivery contracts within the original maximum quantity
limitations).

2354    2355   

4.      Postal Service Costs. Costs to the Postal Service resulting from
developing and

2356   

 implementing a VECP, such as net increases in the cost of testing, operations,

2357   

 maintenance, logistics support, or property furnished. Normal administrative
costs of

2358   

 processing the VECP are excluded.

2359    2360   

5.      Instant Contract Savings. The estimated cost of performing the instant
contract

2361   

 without implementing a VECP minus the sum of: (a) the estimated cost of

2362   

 performance after implementing the VECP, and (b) Postal Service costs.

2363    2364   

6.      Additional Contract Savings. The estimated cost of performance or
delivering

2365   

 additional quantities without the implementation of a VECP minus the sum of
(a) the

2366   

 estimated cost of performance after the VECP is implemented and (b) Postal
Service

2367   

 cost.

2368    2369   

7.      Aviation Supplier’s Development and Implementation Costs. Aviation
supplier’s cost

2370   

 in developing, testing, preparing, and submitting a VECP. Also included are the

2371   

 aviation supplier’s cost to make the contractual changes resulting from the
Postal

2372   

 Service acceptance of the VECP.

2373    2374   

c.      Content. A VECP must include the following:

2375    2376   

1.      A description of the difference between the existing contract
requirement and that

2377   

 proposed, the comparative advantages and disadvantages of each, a justification

2378   

 when an item’s function or characteristics are being altered, the effect of the
change

2379   

 on the end item’s performance, and any pertinent objective test data.

2380

   2381   

2.      A list and analysis of the contract requirements that must be changed if
the VECP is

2382   

 accepted, including any suggested specification revisions.

2383

   2384   

3.      A separate, detailed cost estimate for: (a) the affected portions of the
existing contract

2385   

 requirement and, (b) the VECP. The cost reduction associated with the VECP must

2386   

 take into account the aviation supplier’s allowable development and
implementation

2387   

 costs.

2388

   2389   

4.      A description and estimate of costs the Postal Service may incur in
implementing the

2390   

 VECP, such as test and evaluation and operating and support costs.

2391

   2392   

5.      A prediction of any effects the proposed change would have on Postal
Service costs.

2393    2394   

6.      A statement of the time by which a contract modification accepting the
VECP must be

2395   

 issued in order to achieve the maximum cost reduction, noting any effect on the

2396   

 contract completion time or delivery schedule.

2397

  

2398

  

7.      Identification of any previous submissions of the VECP to the Postal
Service,

2399   

 including the dates submitted, purchasing offices, contract numbers, and
actions

2400   

 taken.

2401

  

2402

  

d.      Submission. The aviation supplier must submit VECPs to the Contracting
Officer.

2403

  

2404

  

e.      Postal Service Action

 

Page 50 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2405

  

2406

  

1.      The Contracting Officer will give the aviation supplier written
notification of action

2407

  

 taken on a VECP within 60 days after receipt. If additional time is needed, the

2408

  

 Contracting Officer will notify the aviation supplier, within the 60-day
period, of the

2409

  

 expected date of a decision. The Postal Service will process VECPs
expeditiously but

2410

  

 will not be liable for any delay in acting upon a VECP.

2411

  

2412

  

2.      If a VECP is not accepted, the Contracting Officer will so notify the
aviation supplier,

2413

  

 explaining the reasons for rejection.

2414

   2415   

f.       Withdrawal. The aviation supplier may withdraw a VECP, in whole or in
part, at any time

2416

  

 before its acceptance.

2417

  

2418

  

g.      Acceptance

2419

  

2420

  

1.      Acceptance of a VECP, in whole or in part, will be by execution of a
supplemental

2421

  

 agreement modifying this contract and citing this clause. If agreement on price
(see

2422

  

 paragraph h below) is reserved for a later supplemental agreement, and if such

2423

  

 agreement cannot be reached, the disagreement is subject to the Claims and

2424

  

 Disputes clause of this contract, or another clause of the contract dealing
with

2425

  

 disputes.

2426

  

2427

  

2.      Until a VECP is accepted by contract modification, both parties must
perform in

2428

  

 accordance with the existing contract.

2429

  

2430

  

3.      The Contracting Officer’s decision to accept or reject all or any part
of a VECP is final

2431

  

 and not subject to the Claims and Disputes clause or otherwise subject to
litigation

2432

  

 under the Contract Disputes Act of 1978.

2433

  

2434

  

h.      Sharing. If a VECP is accepted, the aviation supplier and the Postal
Service shall negotiate

2435

  

 their respective shares of the contract savings. The contract savings are
calculated by

2436

  

 subtracting the estimated cost of performing the contract with the VECP, Postal
Service costs,

2437

  

 and the allowable development and implementation costs from the estimated cost
of

2438

  

 performing the contract without the VECP. Profit is excluded when calculating
contract

2439

  

 savings.

2440

  

2441

  

i.       Data

2442

  

2443

  

1.      The aviation supplier may restrict the Postal Service’s right to use any
part of a VECP

2444

  

 or the supporting data by marking the following legend on the affected parts:

2445

  

2446

  

“These data, furnished under the Value Engineering Incentive clause of contract,

2447

  

may not be disclosed outside the Postal Service or duplicated, used, or
disclosed,

2448

  

in whole or in part, for any purpose other than to evaluate a value engineering

2449

  

change proposal submitted under the clause. This restriction does not limit the

2450

  

Postal Service’s right to use information contained in these data if it has been

2451

  

obtained or is otherwise available from the aviation supplier or from another

2452

  

source without limitation.”

2453

  

2454

  

2.      If a VECP is accepted, the aviation supplier hereby grants the Postal
Service

2455

  

 unlimited rights in the VECP and supporting data, except that, with respect to
data

2456

  

 qualifying and submitted as limited rights technical data, the Postal Service
will have

2457

  

 the rights specified in the contract modification implementing the VECP and
will

2458

  

 appropriately mark the data.

2459

  

2460

  

 

Page 51 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2461    Clause 3-1: Small, Minority, and Woman-owned Business Subcontracting
2462    Requirements (March 2006) 2463   

a.      All aviation suppliers, except small businesses, must submit a
subcontracting plan that is

2464   

 specific to this contract and that separately addresses subcontracting with
small, minority, and

2465   

 woman-owned businesses. A plan approved by the Postal Service must be included
in and

2466   

 made a part of the contract. Lack of an approved plan may make the aviation
supplier

2467   

 ineligible for award. A subcontract is defined as any agreement (other than one
involving an

2468   

 employer-employee relationship) entered into by a Postal Service aviation
supplier or

2469   

 subcontractor calling for supplies or services required for performance of the
contract or

2470   

 subcontract.

2471    2472   

b.      The aviation supplier’s subcontracting plan must include the following:

2473   

1.      Goals, in terms of percentages of the total amount of this contract that
the aviation

2474   

 supplier will endeavor to subcontract to small, minority, and woman-owned

2475   

 businesses. The aviation supplier must include all subcontracts that contribute
to

2476   

 contract performance, and may include a proportionate share of supplies and
services

2477   

 that are normally allocated as indirect costs.

2478    2479   

2.      A statement of the:

2480   

i.       Total dollars planned to be subcontracted under this contract; and

2481 2482   

ii.      Total of that amount planned to be subcontracted to small, minority,
and

         woman-owned businesses.

2483    2484   

3.      A description of the principal types of supplies and services to be
subcontracted under

2485   

 this contract, identifying the types planned for subcontracting to small,
minority, and

2486   

 woman-owned businesses.

2487    2488   

4.      A description of the method used to develop the subcontracting goals for
this contract.

2489    2490   

5.      A description of the method used to identify potential sources for
solicitation purposes

2491   

 and a description of efforts the aviation supplier will make to ensure that
small,

2492   

 minority, and woman-owned businesses have an equitable opportunity to compete
for

2493   

 subcontracts.

2494    2495   

6.      A statement as to whether the offer included indirect costs in
establishing

2496   

 subcontracting goals for this contract and a description of the method used to

2497   

 determine the proportionate share of indirect costs to be incurred with small,
minority,

2498   

 and woman-owned businesses.

2499    2500   

7.      The name of the individual employed by the aviation supplier who will
administer the

2501   

 subcontracting program and a description of the individual’s duties.

2502    2503   

8.      Assurances that the aviation supplier will require all subcontractors
receiving

2504   

 subcontracts in excess of $1,000,000 to adopt a plan similar to the plan agreed
to by

2505   

 the aviation supplier.

2506    2507   

9.      A description of the types of records the aviation supplier will
maintain to demonstrate

2508   

 compliance with the requirements and goals in the plan for this contract. The
records

2509   

 must include at least the following:

2510   

 i.     Source lists, guides, and other data identifying small, minority, and
woman-

2511   

 owned businesses;

2512   

ii.      Organizations contacted in an attempt to locate sources that are small,

2513   

 minority, and woman-owned businesses;

2514   

iii.     Records on each subcontract solicitation resulting in an award of more
than

2515   

 $100,000, indicating whether small, minority, or woman-owned businesses

2516   

 were solicited and if not, why not; and

 

Page 52 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2517

  

iv.     Records to support subcontract award data, including the name, address,
and

2518

  

 business size of each subcontractor.

2519

  

2520

  

c.      Reports. The aviation supplier must provide reports on subcontracting
activity under this

2521

  

 contract on a calendar-quarter basis. The report must be one of the types
described in Clause

2522

  

 3-2, Participation of Small, Minority, and Woman-owned Businesses.

2523

  

2524

  

2525

   Clause 3-2: Participation of Small, Minority, and Woman-owned Businesses

2526

   (March 2006)

2527

  

a.      The policy of the Postal Service is to encourage the participation of
small, minority, and

2528

  

 woman-owned business in its purchases of supplies and services to the maximum
extent

2529

  

 practicable consistent with efficient contract performance. The aviation
supplier agrees to

2530

  

 follow the same policy in performing this contract.

2531

  

2532

  

b.      Subject to the agreement of the aviation supplier and the Postal
Service, the aviation supplier

2533

  

 will report subcontracting activity on one of the following bases:

2534

  

1.      Showing the amount of money paid to subcontractors during the reporting
period;

2535

  

2.      Showing subcontracting activity that is allocable to this contract using
generally

2536

  

 accepted accounting practices; or

2537

  

3.      A combination of the methods listed above.

2538

  

2539

  

c.      The aviation supplier will submit a report to the Contracting Officer
within 15 calendar days

2540

  

 after the end of each calendar-year quarter, describing all subcontract awards
to small,

2541

  

 minority, or woman-owned businesses. The Contracting Officer may require more
frequent

2542

  

 reports.

2543

  

2544

  

2545

   Clause 4-1: General Terms and Conditions (July 2007) (Tailored)

2546

  

a.      Inspection and Acceptance. Not applicable

2547

  

2548

  

b.      Assignment. If this contract provides for payments aggregating $10,000
or more, claims for

2549

  

 monies due or to become due from the Postal Service under it may be assigned to
a bank,

2550

  

 trust company, or other financing institution, including any federal lending
agency, and may

2551

  

 thereafter be further assigned and reassigned to any such institution. Any
assignment or

2552

  

 reassignment must cover all amounts payable and must not be made to more than
one party,

2553

  

 except that assignment or reassignment may be made to one party as agent or
trustee for two

2554

  

 or more parties participating in financing this contract. No assignment or
reassignment will be

2555

  

 recognized as valid and binding upon the Postal Service unless a written notice
of the

2556

  

 assignment or reassignment, together with a true copy of the instrument of
assignment, is filed

2557

  

 with:

2558

  

1.      The Contracting Officer;

2559

  

2.      The surety or sureties upon any bond; and

2560

  

3.      The office, if any, designated to make payment, and the Contracting
Officer has

2561

  

 acknowledged the assignment in writing.

2562

  

4.      Assignment of this contract or any interest in this contract other than
in accordance

2563

  

 with the provisions of this clause will be grounds for termination of the
contract for

2564

  

 default at the option of the Postal Service.

2565

  

2566

  

c.      Changes

2567

  

1.      The Contracting Officer may, in writing, without notice to any sureties,
order changes

2568

  

 within the general scope of this contract in the following:

2569

  

  i.    Drawings, designs, or specifications when supplies to be furnished are
to be

2570

  

specially manufactured for the Postal Service in accordance with them;

2571

  

 ii.    Statement of work or description of services;

2572

  

iii.    Method of shipment or packing;

 

Page 53 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2573   

iv.     Places of delivery of supplies or performance of services;

2574   

 v.     Delivery or performance schedule;

2575   

vi.     Postal Service furnished property or facilities.

2576    2577   

2.      Changes pursuant to the Ordering Process and the Operating Period Volume

2578   

 Minimum sections in Part 1- Statement of Work are not applicable under this
clause.

2579    2580   

3.      Any other written or oral order (including direction, instruction,
interpretation, or

2581   

 determination) from the Contracting Officer that causes a change will be
treated as a

2582   

 change order under this paragraph, provided that the aviation supplier gives
the

2583   

 Contracting Officer written notice stating: (a) the date, circumstances, and
source of

2584   

 the order and (b) that the aviation supplier regards the order as a change
order.

2585    2586   

4.      If any such change affects the cost of performance or the delivery
schedule, the

2587   

 contract may be modified to effect an equitable adjustment.

2588    2589   

5.      The aviation supplier’s claim for equitable adjustment must be asserted
within 60 days

2590   

 of receiving a written change order, or on a date otherwise agreed to by the
parties in

2591   

 writing. A later claim may be acted upon — but not after final payment under
this

2592   

 contract — if the Contracting Officer decides that the facts justify such
action.

2593    2594   

6.      Failure to agree to any adjustment is a dispute under Clause B-9, Claims
and

2595   

 Disputes.

2596    2597   

d.      Reserved

2598    2599   

e.      Reserved

2600    2601   

f.       Reserved

2602    2603   

g.      Invoices

2604   

 The Postal Service intends to certify payment for services based, in part, upon
collected

2605   

 scanned data. For services based upon scanned data, the aviation supplier need
not submit

2606   

 an invoice for payment. Rather, payment will be automatically processed, on a
weekly basis,

2607   

 based on the scan data. In addition, certain supplemental charges (including,
but not limited

2608   

 to, charges related to minimum guaranteed volumes, surface transportation, and
non-

2609   

 achievement of performance standards) may be assessed under the contract.

2610    2611   

 Any service requiring invoicing must meet the requirements specified herein.
The aviation

2612   

 supplier shall submit an original invoice (or electronic invoice if authorized)
to the Contracting

2613   

 Officer’s Representative. All invoices must be submitted within ninety
(90) days from

2614   

 completion of the service or the applicable Operating Period to be eligible for
payment.

2615   

 Invoices received after ninety (90) days from completion of the service or
Operating Period will

2616   

 be subject to a 10% deduction or a deduction of $10,000, whichever is less, as
a liquidated

2617   

 damage. The aviation supplier shall allow at least twenty-eight (28) calendar
days before

2618   

 submitting a second invoice to the Postal Service for the same service.

2619    2620   

 To ensure prompt payment, an original paper invoice (or electronic invoice, if
authorized) must

2621   

 contain:

2622   

1.      Aviation supplier’s name, remit to address (including ZIP+4), contact
person and

2623   

 phone number;

2624   

2.      Unique invoice number and invoice date;

2625   

3.      Contract number;

2626   

4.      A description of the supplies or services and the dates delivered or
performed;

2627   

5.      Points (air stops or facility) of shipment tender and delivery; if
applicable;

2628   

6.      Quantity, unit of measure, unit price(s) and extension(s) of the items
delivered; if

2629   

 applicable;

 

Page 54 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2630   

7.      Payment terms, including any discounts offered;

2631   

8.      Name, title, and phone number of the person to be notified in the event
of a defective

2632   

 invoice; and

2633   

9.      Any additional information required by the contract or specified by the
Contracting

2634   

 Officer.

2635    2636   

 Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C.
3903) and

2637   

 Office of Management and Budget (OMB) Circular A-125, Prompt Payment. Further

2638   

 guidelines may be found in the Payment Processing and Reconciliation Process
sections of

2639   

 Part I – Statement of Work.

2640    2641   

h.      Patent Indemnity. The aviation supplier will indemnify the Postal
Service and its officers,

2642   

 employees and agents against liability, including costs for actual or alleged
direct or

2643   

 contributory infringement of, or inducement to infringe, any United States or
foreign patent,

2644   

 trademark, or copyright, arising out of the performance of this contract,
provided the aviation

2645   

 supplier is reasonably notified of such claims and proceedings.

2646    2647   

i.       Payment

2648   

 Payment will only be made for:

2649   

1.      Items that have been properly scanned and delivered to the correct
delivery

2650   

 destination Service Points set forth in this contract, and

2651    2652   

2.      Other services and charges agreed upon by the parties.

2653    2654   

 The Postal Service will make payment in accordance with the Prompt Payment Act
(31 U.S.C.

2655   

 3903) and 5 CFR 1315. Payments under this contract may be made by the Postal
Service

2656   

 either by electronic funds transfer or other method agreed upon by the parties.

2657    2658   

j.       Risk of Loss. The Postal Service shall be liable for all third-party
customer claims arising from

2659   

 or in connection with the loss, damage, or delay of any mail transported under
this contract,

2660   

 except to the extent of any insurance proceeds received by the aviation
supplier as a result of

2661   

 a catastrophic loss of an aircraft or other transport vehicle and attributable
to Postal Service

2662   

 mail.

2663    2664   

k.      Taxes. The contract price includes all applicable federal, state, and
local taxes and duties

2665   

 except the applicable Federal excise tax on the transportation of property via
air. The aviation

2666   

 supplier is required to report to the Postal Service on an annual basis
(October 1), the portion

2667   

 of the rates listed in Attachment 10: Pricing that are subject to federal
excise tax. The Postal

2668   

 Service shall hold harmless, save, and defend the aviation supplier from any
demand or claim

2669   

 of, or on behalf of, the IRS or the United States based on the application of
federal excise

2670   

 taxes applicable to the transportation services performed by the aviation
supplier under this

2671   

 contract.

2672    2673   

l.       Termination on Notice.

2674    2675   

1.      This contract does not contain a Termination for Convenience clause. In
lieu of a

2676   

 Termination for Convenience, either party may terminate this contract without
cause

2677   

 by providing advanced written notice to the non-terminating party and a
termination

2678   

 fee as follows:

2679   

 

Page 55 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2680

  

   

Advanced Notice

Provided

 

Postal Service

Termination Fee

 

Aviation Supplier
Termination Fee

       [*]   [*]   [*]      [*]   [*]   [*]      [*]   [*]   [*]      [*]   [*]
  [*]   

2681

  

2682

   2683   

2.      The terminating party must pay the termination fee corresponding to the
advanced

2684   

         written notice within ninety (90) of the written notice of termination.

2685

   2686   

3.      If the aviation supplier terminates the contract under this provision,
the aviation

2687   

         supplier guarantees to provide the Postal Service a daily average
capacity through the

2688   

         effective date of the termination of not less than the daily average
capacity offered in

2689   

         the two most recently completed Operating Periods prior to the date of
the receipt of

2690   

         the notice of termination, or, if two Operating Periods have not been
completed when

2691   

         the notice of termination is received, the daily average capacity
offered shall be at

2692   

         least equal to the average daily capacity transported prior to the
receipt of the written

2693   

         notice of termination.

2694    2695   

4.      If the Postal Service terminates the contract under this provision, the
Postal Service

2696   

         guarantees to provide the aviation supplier a volume commitment through
the

2697   

         effective date of the termination of not less than the daily average
volume offered in

2698   

         the two most recently completed Operating Periods prior to the date of
the receipt of

2699   

         the notice of termination, or, if two Operating Periods have not been
completed when

2700   

         the notice of termination is received, the daily average volume offered
shall at least

2701   

         equal to the average daily volume offered prior to the receipt of the
written notice of

2702   

         termination.

2703

   2704   

5.      Either party’s termination under this provision shall not prejudice the
aviation

2705   

         supplier’s right to payment for services rendered, but neither party
shall be liable to

2706   

         the other for any other damages, fees, or payment except for the
termination fee

2707   

         above.

2708    2709   

6.      This clause does not apply to changes in service resulting from the
Postal Service

2710   

         changing from six (6) days to less than six (6) days of delivery per
week. If such a

2711   

         scenario should occur, refer to the Frequency Adjustment clause of this
contract.

2712

   2713   

m.     Termination for Default. The Postal Service may terminate this contract,
or any part hereof,

2714   

         for default if the aviation supplier fails to cure such default within
thirty (30) days of being

2715   

         advised in writing of such by the Postal Service, or if the aviation
supplier fails to provide the

2716   

         Postal Service, upon request, with adequate assurances of future
performance. In the event

2717   

         of termination for default, the Postal Service will not be liable to
the aviation supplier for any

2718   

         amount for supplies or services not provided, and the Postal Service
shall have any and all

2719   

         rights and remedies provided by law, including the right to assess
reasonable excess re-

2720   

         procurement costs. The Postal Service may withhold payment otherwise
due the aviation

2721   

         supplier for services already performed in order to protect its
interest in recouping excess re-

2722   

         procurement costs, and will promptly determine such costs so as to
mitigate damage to the

2723   

         aviation supplier.

2724

   2725   

n.      Title. Not applicable

2726

  

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 56 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2727   

o.      Warranty. The aviation supplier warrants and represents that the
services delivered under this

2728

  

         contract shall be in accordance with the requirements and performance
standards set forth in

2729

  

         the contract. With respect to services for which performance standards
are set forth in the

2730

  

         contract, the Postal Service’s exclusive remedy (other than termination
for default) shall be

2731

  

         price adjustments as provided in this contract. With respect to all
other services, the Postal

2732

  

         Service’s exclusive remedy (other than termination for default) shall
be for the aviation

2733

  

         supplier to promptly correct, replace, or otherwise cure such
performance at no cost to the

2734

  

         Postal Service.

2735

   2736   

p.      Limitation of Liability. Except as otherwise provided by an express or
implied warranty, the

2737   

         supplier will not be liable to the Postal Service for consequential
damages resulting from any

2738   

         defect or deficiencies in accepted items or services.

2739

   2740   

q.      Other Compliance Requirements. The aviation supplier will comply with
all applicable

2741   

         Federal, State, and local laws, executive orders, rules and regulations
applicable to its

2742   

         performance under this contract.

2743

   2744   

r.       Order of Precedence. Any inconsistencies in this solicitation or
contract will be resolved by

2745   

         giving precedence in the following order:

2746   

1.      Contract clauses;

2747   

2.      Statement of Work;

2748   

3.      Attachments to the Statement of Work;

2749   

4.      Solicitation provisions

2750   

5.      Form 8203;

2751   

6.      Other documents and attachments associated with the contract.

2752

   2753   

s.      Incorporation by Reference. Not applicable

2754

   2755   

t.       Shipping. Not applicable

2756

  

2757

   2758 2759    Clause 4-2: Contract Terms and Conditions Required to Implement
Policies,
Statutes, or Executive Orders (July 2009) (Tailored) 2760   

a.      Incorporation by Reference. Not applicable

2761    2762   

b.      Examination of Records.

2763   

1.      Records. “Records” includes books, documents, accounting procedures and

2764   

         practices, and other data, regardless of type and regardless of whether
such items are

2765   

         in written form, in the form of computer data, or in any other form.

2766

   2767   

2.      Examination of Costs. If this is a cost-type contract, the aviation
supplier must

2768   

         maintain, and the Postal Service will have the right to examine and
audit all records

2769   

         and other evidence sufficient to reflect properly all costs claimed to
have been

2770   

         incurred or anticipated to be incurred directly or indirectly in
performance of this

2771   

         contract. This right of examination includes inspection at all
reasonable times of the

2772   

         aviation supplier’s plants, or parts of them, engaged in the
performance of this

2773   

         contract.

2774

   2775   

3.      Cost or Pricing Data. If the aviation supplier is required to submit
cost or pricing data

2776   

         in connection with any pricing action relating to this contract, the
Postal Service, in

2777   

         order to evaluate the accuracy, completeness, and currency of the cost
or pricing

2778   

         data, will have the right to examine and audit all of the aviation
supplier’s records,

2779   

         including computations and projections directly, related to:

2780   

a.      The proposal for the contract, subcontract, or modification;

2781   

b.      Pricing of the contract, subcontract, or modification; or

2782   

c.      Performance of the contract, subcontract or modification.

2783

  

 

Page 57 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2784   

4.      Reports. If the aviation supplier is required to furnish cost, funding
or performance

2785   

         reports, the Contracting Officer or any authorized representative of
the Postal Service

2786   

         will have the right to examine and audit the supporting records and
materials, for the

2787   

         purposes of evaluating:

2788   

a.      The effectiveness of the aviation supplier’s policies and procedures to

2789   

         produce data compatible with the objectives of these reports; and

2790   

b.      The data reported.

2791

   2792   

5.      Availability. The aviation supplier must maintain and make available at
its office at all

2793   

         reasonable times the records, materials, and other evidence described
in (b)(1)-(4) of

2794   

         this clause, for examination, audit, or reproduction, until three years
after final

2795   

         payment under this contract or any longer period required by statute or
other clauses

2796   

         in this contract. In addition:

2797   

a.      If this contract is completely or partially terminated, the aviation
supplier must

2798   

         make available the records related to the work terminated until three
years

2799   

         after any resulting final termination settlement; and

2800

   2801   

b.      The aviation supplier must make available records relating to appeals
under

2802   

         the claims and disputes clause or to litigation or the settlement of
claims

2803   

         arising under or related to this contract. Such records must be made

2804   

         available until such appeals, litigation or claims are finally
resolved.

2805

  

2806

   2807    Clause 4-7: Records Ownership (March 2006) 2808    Notwithstanding
any state law providing for retention of rights in the records, the aviation
supplier 2809    agrees that the Postal Service may, at its option, demand and
take without additional compensation all 2810    records relating to the
services provided under this agreement. The aviation supplier must turn over
2811    all such records upon request but may retain copies of documents
produced by the aviation supplier.

2812

  

2813

   2814    Clause 6-1: Contracting Officer’s Representative (March 2006) 2815   
The Contracting Officer will appoint a Contracting Officer’s representative
(COR), responsible for the 2816    day-to-day administration of the contract,
who will serve as the Postal Service’s point of contact with 2817    the
aviation supplier on all routine matters. A copy of the notice of appointment
defining the COR’s 2818    authority will be furnished to the aviation supplier
upon award of the contract.

2819

   2820   

a.      The COR may be changed at any time by the Postal Service without prior
notice to the

2821   

         aviation supplier, but notification of the change, including the name
and address of the

2822   

         successor COR, will be promptly provided to the aviation supplier by
the Contracting Officer in

2823   

         writing.

2824

   2825   

b.      The responsibilities and limitations of the COR are as follows:

2826   

1.      The COR is responsible for the operational and administrative aspects of
the contract

2827   

         and technical liaison with the aviation supplier. The COR is
responsible also for the

2828   

         final inspection and acceptance of aviation supplier performance and
submitted

2829   

         reports and has other responsibilities as specified by the contract.

2830

   2831   

2.      The COR is not authorized to make any commitments or otherwise obligate
the Postal

2832   

         Service or authorize any changes affecting the contract price, terms,
or conditions.

2833   

         Any aviation supplier request for changes must be referred to the
Contracting Officer

2834   

         directly or through the COR. No such changes may be made without the
Contracting

2835   

         Officer’s express prior authorization.

2836

   2837   

3.      The COR may place orders for the aviation supplier to transport and
process mail in

2838   

         accordance with the provisions of the contract at the agreed-upon rate
only.

2839

  

 

Page 58 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2840

   2841    Clause 9-1: Convict Labor (March 2006) 2842    In connection with the
work under this contract, the aviation supplier agrees not to employ any person
2843    undergoing sentence of imprisonment, except as provided by E.O. 11755,
December 28, 1973, as 2844    amended and 18 USC 3621 and 3622.

2845

  

2846

   2847    Clause 9-2: Contract Work Hours and Safety Standards Act - Overtime
2848    Compensation (March 2006) 2849   

a.      No aviation supplier or subcontractor contracting for any part of the
contract work may require

2850   

         or permit any laborer or mechanic to work more than 40 hours in any
workweek on work

2851   

         subject to the provisions of the Contract Work Hours and Safety
Standards Act, unless the

2852   

         laborer or mechanic receives compensation at a rate not less than
one-and-one-half times the

2853   

         laborer’s or mechanic’s basic rate of pay for all such hours worked in
excess of 40 hours.

2854

   2855   

b.      Violation, Liability for Unpaid Wages, and Liquidated Damages. In the
event of any violation

2856   

         of paragraph a above, the aviation supplier and any subcontractor
responsible for the violation

2857   

         are liable to any affected employee for unpaid wages. The aviation
supplier and subcontractor

2858   

         are also liable to the Postal Service for liquidated damages, which
will be computed for each

2859   

         laborer or mechanic at $10 for each day on which the employee was
required or permitted to

2860   

         work in violation of paragraph a above.

2861

   2862   

c.      Withholding for Unpaid Wages and Liquidated Damages. The Contracting
Officer may

2863   

         withhold from the aviation supplier, from any moneys payable to the
aviation supplier or

2864   

         subcontractor under this or any other contract with the same aviation
supplier, or any other

2865   

         federally assisted contract subject to the Contract Work Hours and
Safety Standards Act held

2866   

         by the same aviation supplier, sums as may administratively be
determined necessary to

2867   

         satisfy any liabilities of the aviation supplier or subcontractor for
unpaid wages and liquidated

2868   

         damages pursuant to paragraph b above.

2869

   2870   

d.      Records. The aviation supplier or subcontractor must maintain for 3
years from the

2871   

         completion of the contract for each laborer and mechanic (including
watchmen and guards)

2872   

         working on the contract payroll records which contain the name,
address, social security

2873   

         number, and classification(s) of each such employee, hourly rates of
wages paid, number of

2874   

         daily and weekly hours worked, deductions made, and actual wages paid.
The aviation

2875   

         supplier or subcontractor must make these records available for
inspection, copying, or

2876   

         transcription by authorized representatives of the Contracting Officer
and the Department of

2877   

         Labor, and must permit such representatives to interview employees
during working hours on

2878   

         the job. (The Department of Labor information collection and record
keeping requirements in

2879   

         this paragraph d have been approved by the Office of Management and
Budget under OMB

2880   

         control numbers 1215-0140 and 1215-0017.)

2881

   2882   

e.      Subcontracts. The aviation supplier must insert paragraphs a through d
of this clause in all

2883   

         subcontracts, and must require their inclusion in all subcontracts at
any tier.

2884

  

2885

   2886    Clause 9-7: Equal Opportunity (March 2006) (Tailored) 2887    During
the performance of this contract, the contractor agrees as follows: 2888   

1.      The contractor may not discriminate against employees or applicants for
employment because

2889   

         of race, color, religion, sex, or national origin. The contractor will
take affirmative action to

2890   

         ensure that applicants are employed, and that employees are treated
during employment,

2891   

         without regard to race, color, religion, sex, or national origin. Such
action shall include, but not

2892   

         be limited to the following: Employment, upgrading, demotion, or
transfer; recruitment or

2893   

         recruitment advertising; layoff or termination; rates of pay or other
forms of compensation; and

2894   

         selection for training, including apprenticeship. The contractor agrees
to post in conspicuous

 

Page 59 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2895   

         places, available to employees and applicants for employment, notices
to be provided by the

2896   

         Contracting Officer setting forth the provisions of this
nondiscrimination clause.

2897

   2898   

2.      The contractor, in all solicitations or advertisements for employees
placed by or on behalf of

2899   

         the contractor, state that all qualified applicants will receive
consideration for employment

2900   

         without regard to race, color, religion, sex, or national origin.

2901

   2902   

3.      The contractor will send to each labor union or representative of
workers with which he has a

2903   

         collective bargaining agreement or other contract or understanding, a
notice, provided by the

2904   

         agency Contracting Officer, advising the labor union or workers’
representative of the

2905   

         contractor’s commitments under section 202 of Executive Order 11246 of
September 24,

2906   

         1965, and must post copies of the notice in conspicuous places
available to employees and

2907   

         applicants for employment.

2908

   2909   

4.      The contractor will comply with all provisions of Executive Order (EO)
11246 of September 24,

2910   

         1965, as amended, and of the rules, regulations, and relevant orders of
the Secretary of

2911   

         Labor.

2912

   2913   

5.      The contractor will furnish all information and reports required by
Executive Order, 11246 of

2914   

         September 24, 1964, and by the rules, regulations, and orders of the
Secretary of Labor, or

2915   

         pursuant thereto, and will permit access to his books, records, and
accounts by the

2916   

         contracting agency and the Secretary of Labor for purposes of
investigation to ascertain

2917   

         compliance with such rules, regulations, and orders.

2918

   2919   

6.      In the event of the contractor’s non-compliance with the
non-discrimination clauses of this

2920   

         contract or with any of such rules, regulations, or orders, this
contract may be canceled,

2921   

         terminated, or suspended, in whole or in part and the contractor may be
declared ineligible for

2922   

         further Government contracts in accordance with procedures authorized
in Executive Order

2923   

         11246 of September 24, 1965, and such other sanctions may be imposed
and remedies

2924   

         invoked as provided in Executive Order 11246 of September 24, 1965, or
by rule, regulation,

2925   

         or order of the Secretary of Labor, or as otherwise provided by law.

2926

   2927   

7.      The contractor will include the provisions of paragraphs (1) through (7)
in every subcontract or

2928   

         purchase order under this contract unless exempted by rules,
regulations, or orders of the

2929   

         Secretary of Labor issued pursuant to section 204 of Executive Order
11246 of September 24,

2930   

         1965, so that such provisions will be binding upon each subcontractor
or vendor. The

2931   

         contractor will take such action with respect to any subcontract or
purchase order as may be

2932   

         directed by the Secretary of Labor as a means of enforcing such
provisions including

2933   

         sanctions for noncompliance, provided, however, that in the event the
contractor becomes

2934   

         involved in, or is threatened with, litigation with a subcontractor or
vendor as a result of such

2935   

         direction, the contractor may request the United States to enter into
such litigation to protect

2936   

         the interest of the United States.

2937

  

2938

   2939    Clause 9-9: Equal Opportunity Preaward Compliance of Subcontracts
(March 2940    2006) (Tailored)

2941

  

The aviation supplier may not enter into a first-tier subcontract for an
estimated or actual amount of $1

2942

  

million or more without obtaining in writing from the Contracting Officer a
clearance that the proposed

2943

  

subcontractor is in compliance with equal opportunity requirements and therefore
eligible for award.

2944

  

2945

   2946    Clause 9-10: Service Contract Act (March 2006) 2947   

a.      This contract is subject to the Service Contract Act of 1965, as amended
(41 U.S.C. 351 et

2948   

         seq.), and to the following provisions and all other applicable
provisions of the Act and

2949   

         regulations of the Secretary of Labor issued under the Act (29 CFR Part
4).

2950

  

 

Page 60 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2951   

b.      

2952   

1)      Each service employee employed in the performance of this contract by
the aviation

2953   

         supplier or any subcontractor must be: a) paid not less than the
minimum monetary

2954   

         wages and b) furnished fringe benefits in accordance with the wages and
fringe

2955   

         benefits determined by the Secretary of Labor or an authorized
representative, as

2956   

         specified in any wage determination attached to this contract.

2957   

 

Page 61 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

2958    2959   

2)      

2960   

a)      If a wage determination is attached to this contract, the Contracting
Officer

2961   

         must require that any class of service employees not listed in it and
to be

2962   

         employed under the contract (that is, the work to be performed is not

2963   

         performed by any classification listed in the wage determination) be

2964   

         classified by the aviation supplier so as to provide a reasonable
relationship

2965   

         (that is, appropriate level of skill comparison) between the unlisted

2966   

         classifications and the classifications in the wage determination. The

2967   

         conformed class of employees must be paid the monetary wages and

2968   

         furnished the fringe benefits determined under this clause. (The
information

2969   

         collection requirements contained in this paragraph b have been
approved

2970   

         by the Office of Management and Budget under OMB control number 1215-

2971   

         0150.)

2972    2973   

b)      The conforming procedure must be initiated by the aviation supplier
before

2974   

         the performance of contract work by the unlisted class of employees. A

2975   

         written report of the proposed conforming action, including information

2976   

         regarding the agreement or disagreement of the authorized
representative

2977   

         of the employees involved or, if there is no authorized representative,
the

2978   

         employees themselves, must be submitted by the aviation supplier to the

2979   

         Contracting Officer no later than 30 days after the unlisted class of

2980   

         employees performs any contract work. The Contracting Officer must

2981   

         review the proposed action and promptly submit a report of it, together
with

2982   

         the agency’s recommendation and all pertinent information, including
the

2983   

         position of the aviation supplier and the employees, to the Wage and
Hour

2984   

         Division, Employment Standards Administration, U.S. Department of
Labor,

2985   

         for review. Within 30 days of receipt, the Wage and Hour Division will

2986   

         approve, modify, or disapprove the action, render a final determination
in

2987   

         the event of disagreement, or notify the Contracting Officer that
additional

2988   

         time is necessary.

2989    2990   

c)      The final determination of the conformance action by the Wage and Hour

2991   

         Division will be transmitted to the Contracting Officer, who must
promptly

2992   

         notify the aviation supplier of the action taken. The aviation supplier
must

2993   

         give each affected employee a written copy of this determination, or it
must

2994   

         be posted as a part of the wage determination.

2995    2996   

d)      

2997   

i.       The process of establishing wage and fringe benefit rates bearing a

2998   

         reasonable relationship to those listed in a wage determination

2999   

         cannot be reduced to any single formula. The approach used may

3000   

         vary from determination to determination, depending on the

3001   

         circumstances. Standard wage and salary administration practices

3002   

         ranking various job classifications by pay grade pursuant to point

3003   

         schemes or other job factors may, for example, be relied upon.

3004   

         Guidance may also be obtained from the way various jobs are rated

3005   

         under federal pay systems (Federal Wage Board Pay System and the

3006   

         General Schedule) or from other wage determinations issued in the

3007   

         same locality. Basic to the establishment of conformable wage rates

3008   

         is the concept that a pay relationship should be maintained between

3009   

         job classifications on the basis of the skill required and the duties

3010   

         performed.

3011   

 

Page 62 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3012    3013   

ii.      If a contract is modified or extended or an option is exercised, or if
a

3014   

         contract succeeds a contract under which the classification in

3015   

         question was previously conformed pursuant to this clause, a new

3016   

         conformed wage rate and fringe benefits may be assigned to the

3017   

         conformed classification by indexing (that is, adjusting) the previous

3018   

         conformed rate and fringe benefits by an amount equal to the

3019   

         average (mean) percentage increase change in the wages and fringe

3020   

         benefits specified for all classifications to be used on the contract
that

3021   

         are listed in the current wage determination, and those specified for

3022   

         the corresponding classifications in the previously applicable wage

3023   

         determination. If these conforming actions are accomplished before

3024   

         the performance of contract work by the unlisted class of employees,

3025   

         the aviation supplier must advise the Contracting Officer of the action

3026   

         taken, but the other procedures in b.2(c) above need not be followed.

3027    3028   

iii.    No employee engaged in performing work on this contract may be

3029   

         paid less than the currently applicable minimum wage specified under

3030   

         section 6(a)(1) of the Fair Labor Standards Act of 1938, as amended.

3031    3032   

e)      The wage rate and fringe benefits finally determined pursuant to b.2 (a)
and

3033   

         (b) above must be paid to all employees performing in the
classification

3034   

         from the first day on which contract work is performed by them in the

3035   

         classification. Failure to pay unlisted employees the compensation
agreed

3036   

         upon by the interested parties and/or finally determined by the Wage
and

3037   

         Hour Division retroactive to the date the class of employees began
contract

3038   

         work is a violation of the Service Contract Act and this contract.

3039    3040   

f)      Upon discovery of failure to comply with b.2 (a) through (e) above, the

3041   

         Wage and Hour Division will make a final determination of conformed

3042   

         classification, wage rate, and / or fringe benefits that will be
retroactive to

3043   

         the date the class of employees commenced contract work.

3044    3045   

3)      If, as authorized pursuant to section 4(d) of the Service Contract Act,
the term of this

3046   

         contract is more than one year, the minimum monetary wages and fringe
benefits

3047   

         required to be paid or furnished to service employees will be subject
to adjustment

3048   

         after one year and not less often than once every two years, pursuant
to wage

3049   

         determinations to be issued by the Wage and Hour Division, Employment
Standards

3050   

         Administration of the Department of Labor.

3051    3052   

c.      The aviation supplier or subcontractor may discharge the obligation to
furnish fringe benefits

3053   

         specified in the attachment or determined conformably to it by
furnishing any equivalent

3054   

         combinations of bona fide fringe benefits, or by making equivalent or
differential payments in

3055   

         cash in accordance with the applicable rules set forth in Subpart D of
29 CFR Part 4, and not

3056   

         otherwise.

3057    3058   

d.      

3059   

1)      In the absence of a minimum-wage attachment for this contract, neither
the aviation

3060   

         supplier nor any subcontractor under this contract may pay any person
performing

3061   

         work under the contract (regardless of whether they are service
employees) less than

3062   

         the minimum wage specified by section 6(a)(1) of the Fair Labor
Standards Act of

3063   

         1938. Nothing in this provision relieves the aviation supplier or any
subcontractor of

3064   

         any other obligation under law or contract for the payment of a higher
wage to any

3065   

         employee.

3066   

 

Page 63 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3067    3068   

2)      

3069   

a)      If this contract succeeds a contract subject to the Service Contract
Act,

3070   

         under which substantially the same services were furnished in the same

3071   

         locality, and service employees were paid wages and fringe benefits

3072   

         provided for in a collective bargaining agreement, in the absence of a

3073   

         minimum wage attachment for this contract setting forth collectively

3074   

         bargained wage rates and fringe benefits, neither the aviation supplier
nor

3075   

         any subcontractor under this contract may pay any service employee

3076   

         performing any of the contract work (regardless of whether or not the

3077   

         employee was employed under the predecessor contract), less than the

3078   

         wages and fringe benefits provided for in the agreement, to which the

3079   

         employee would have been entitled if employed under the predecessor

3080   

         contract, including accrued wages and fringe benefits and any
prospective

3081   

         increases in wages and fringe benefits provided for under the
agreement.

3082    3083   

b)      No aviation supplier or subcontractor under this contract may be
relieved of

3084   

         the foregoing obligation unless the limitations of section 4.1(b) of 29
CFR

3085   

         Part 4 apply or unless the Secretary of Labor or an authorized

3086   

         representative finds, after a hearing as provided in section 4.10 of 29
CFR

3087   

         Part 4, that the wages and/or fringe benefits provided for in the
agreement

3088   

         vary substantially from those prevailing for services of a similar
character in

3089   

         the locality, or determines, as provided in section 4.11 of 29 CFR Part
4,

3090   

         that the agreement applicable to service employees under the
predecessor

3091   

         contract was not entered into as a result of arm’s-length negotiations.

3092    3093   

c)      If it is found in accordance with the review procedures in 29 CFR 4.10

3094   

         and/or 4.11 and Parts 6 and 8 that wages and/or fringe benefits in a

3095   

         predecessor aviation supplier’s collective bargaining agreement vary

3096   

         substantially from those prevailing for services of a similar character
in the

3097   

         locality, and/or that the agreement applicable to service employees
under

3098   

         the predecessor contract was not entered into as a result of
arm’s-length

3099   

         negotiations, the Department will issue a new or revised wage

3100   

         determination setting forth the applicable wage rates and fringe
benefits.

3101   

         This determination will be made part of the contract or subcontract, in

3102   

         accordance with the decision of the Administrator, the Administrative
Law

3103   

         Judge, or the Board of Service Contract Appeals, as the case may be,

3104   

         irrespective of whether its issuance occurs before or after award (53
Comp.

3105   

         Gen. 401 (1973)). In the case of a wage determination issued solely as
a

3106   

         result of a finding of substantial variance, it will be effective as of
the date of

3107   

         the final administrative decision.

3108    3109   

e.      The aviation supplier and any subcontractor under this contract must
notify each service

3110   

         employee starting work on the contract of the minimum monetary wage and
any fringe

3111   

         benefits required to be paid pursuant to the contract, or must post the
wage determination

3112   

         attached to this contract. The poster provided by the Department of
Labor (Publication WH

3113   

         1313) must be posted in a prominent and accessible place at the
worksite. Failure to comply

3114   

         with this requirement is a violation of section 2(a) (4) of the Act and
of this contract.

3115   

         (Approved by the Office of Management and Budget under OMB control
number 1215-0150.)

3116    3117   

f.       The aviation supplier or subcontractor may not permit services called
for by this contract to be

3118   

         performed in buildings or surroundings or under working conditions
provided by or under the

3119   

         control or supervision of the aviation supplier or subcontractor that
are unsanitary or

3120   

         hazardous or dangerous to the health or safety of service employees
engaged to furnish these

3121   

         services, and the aviation supplier or subcontractor must comply with
the safety and health

3122   

         standards applied under 29 CFR Part 1925.

3123   

 

Page 64 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3124   

g.      

3125   

1)      The aviation supplier and each subcontractor performing work subject to
the Act must

3126   

         maintain for 3 years from the completion of the work records containing
the

3127   

         information specified in (a) through (f) following for each employee
subject to the

3128   

         Service Contract Act and must make them available for inspection and
transcription

3129   

         by authorized representatives of the Wage and Hour Division, Employment
Standards

3130   

         Administration of the U.S. Department of Labor (approved by the Office
of

3131   

         Management and Budget under OMB control numbers 1215-0017 and
1215-0150):

3132   

a)      Name, address, and social security number of each employee.

3133    3134   

b)      The correct work classification, rate or rates of monetary wages paid
and

3135   

         fringe benefits provided, rate or rates of fringe benefit payments in
lieu

3136   

         thereof, and total daily and weekly compensation of each employee.

3137    3138   

c)      The number of daily and weekly hours so worked by each employee.

3139    3140   

d)      Any deductions, rebates, or refunds from the total daily or weekly

3141   

         compensation of each employee.

3142    3143   

e)      A list of monetary wages and fringe benefits for those classes of
service

3144   

         employees not included in the wage determination attached to this
contract

3145   

         but for whom wage rates or fringe benefits have been determined by the

3146   

         interested parties or by the Administrator or authorized representative

3147   

         pursuant to paragraph b above. A copy of the report required by b.2 (b)

3148   

         above is such a list.

3149    3150   

f)      Any list of the predecessor aviation supplier’s employees furnished to
the

3151   

         aviation supplier pursuant to section 4.6(1) (2) of 29 CFR Part 4.

3152    3153   

2)      The aviation supplier must also make available a copy of this contract
for inspection or

3154   

         transcription by authorized representatives of the Wage and Hour
Division.

3155    3156   

3)      Failure to make and maintain or to make available the records specified
in this

3157   

         paragraph g for inspection and transcription is a violation of the
regulations and this

3158   

         contract, and in the case of failure to produce these records, the
Contracting Officer,

3159   

         upon direction of the Department of Labor and notification of the
aviation supplier,

3160   

         must take action to suspend any further payment or advance of funds
until the

3161   

         violation ceases.

3162    3163   

4)      The aviation supplier must permit authorized representatives of the Wage
and Hour

3164   

         Division to conduct interviews with employees at the worksite during
normal working

3165   

         hours.

3166    3167   

h.      The aviation supplier must unconditionally pay to each employee subject
to the Service

3168   

         Contract Act all wages due free and clear and without subsequent
deduction (except as

3169   

         otherwise provided by law or regulations, 29 CFR Part 4), rebate, or
kickback on any account.

3170   

         Payments must be made no later than one pay period following the end of
the regular pay

3171   

         period in which the wages were earned or accrued. A pay period under
the Act may not be of

3172   

         any duration longer than semimonthly.

3173    3174   

i.       The Contracting Officer must withhold or cause to be withheld from the
Postal Service aviation

3175   

         supplier under this or any other contract with the aviation supplier
such sums as an

3176   

         appropriate official of the Department of Labor requests or the
Contracting Officer decides

3177   

         may be necessary to pay underpaid employees employed by the aviation
supplier or

3178   

         subcontractor. In the event of failure to pay employees subject to the
Act wages or fringe

3179   

         benefits due under the Act, the Postal Service may, after authorization
or by direction of the

3180   

         Department of Labor and written notification to the aviation supplier,
suspend any further

 

Page 65 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3181   

payment or advance of funds until the violations cease. Additionally, any
failure to comply with

3182   

the requirements of this clause may be grounds for termination of the right to
proceed with the

3183   

contract work. In this event, the Postal Service may enter into other contracts
or arrangements

3184   

for completion of the work, charging the aviation supplier in default with any
additional cost.

3185    3186   

j.       The aviation supplier agrees to insert this clause in all subcontracts
subject to the Act. The

3187

  

         term “aviation supplier,” as used in this clause in any subcontract, is
deemed to refer to the

3188

  

         subcontractor, except in the term “aviation supplier.”

3189

  

3190

  

k.      Service employee means any person engaged in the performance of this
contract other than

3191

  

         any person employed in a bona fide executive, administrative, or
professional capacity, as

3192

  

         those terms are defined in Part 541 of Title 29, Code of Federal
Regulations, as of July 30,

3193

  

         1976, and any subsequent revision of those regulations. The term
includes all such persons

3194

  

         regardless of any contractual relationship that may be alleged to exist
between an aviation

3195

  

         supplier or subcontractor and them.

3196

  

3197

  

l.       

3198

  

1)      If wages to be paid or fringe benefits to be furnished service employees
employed by

3199

  

         the aviation supplier or a subcontractor under the contract are
provided for in a

3200

  

         collective bargaining agreement that is or will be effective during any
period in which

3201

  

         the contract is being performed, the aviation supplier must report this
fact to the

3202

  

         Contracting Officer, together with full information as to the
application and accrual of

3203

  

         these wages and fringe benefits, including any prospective increases,
to service

3204

  

         employees engaged in work on the contract, and furnish a copy of the
agreement.

3205

  

         The report must be made upon starting performance of the contract, in
the case of

3206

  

         collective bargaining agreements effective at the time. In the case of
agreements or

3207

  

         provisions or amendments thereof effective at a later time during the
period of

3208

  

         contract performance, they must be reported promptly after their
negotiation.

3209

  

         (Approved by the Office of Management and Budget under OMB control
number

3210

  

         1215-0150.)

3211

  

3212

  

2)      Not less than 10 days before completion of any contract being performed
at a Postal

3213

  

         facility where service employees may be retained in the performance of
a succeeding

3214

  

         contract and subject to a wage determination containing vacation or
other benefit

3215

  

         provisions based upon length of service with a aviation supplier
(predecessor) or

3216

  

         successor (section 4.173 of Regulations, 29 CFR Part 4), the incumbent
aviation

3217

  

         supplier must furnish to the Contracting Officer a certified list of
the names of all

3218

  

         service employees on the aviation supplier’s or subcontractor’s payroll
during the last

3219

  

         month of contract performance. The list must also contain anniversary
dates of

3220

  

         employment on the contract, either with the current or predecessor
aviation suppliers

3221

  

         of each such service employee. The Contracting Officer must turn over
this list to the

3222

  

         successor aviation supplier at the commencement of the succeeding
contract.

3223

  

         (Approved by the Office of Management and Budget under OMB control
number

3224

  

         1215-0150.)

3225

  

3226

  

m.     Rulings and interpretations of the Service Contract Act of 1965, as
amended, are contained in

3227

  

         Regulations, 29 CFR Part 4.

3228

  

3229

  

n.      

3230

  

1)      By entering into this contract, the aviation supplier and its officials
certify that neither

3231

  

         they nor any person or firm with a substantial interest in the aviation
supplier’s firm are

3232

  

         ineligible to be awarded government contracts by virtue of the
sanctions imposed

3233

  

         pursuant to section 5 of the Act.

3234

  

3235

  

2)      No part of this contract may be subcontracted to any person or firm
ineligible for

3236

  

         award of a government contract pursuant to section 5 of the Act.

3237

  

 

Page 66 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3238

  

3)      The penalty for making false statements is prescribed in the U.S.
Criminal Code, 18

3239

  

         U.S.C. 1001.

3240

  

3241

  

o.      Notwithstanding any of the other provisions of this clause, the
following employees may be

3242

  

         employed in accordance with the following variations, tolerances, and
exemptions, which the

3243

  

         Secretary of Labor, pursuant to section 4(b) of the Act before its
amendment by Public Law

3244

  

         92-473, found to be necessary and proper in the public interest or to
avoid serious impairment

3245

  

         of the conduct of government business:

3246

  

3247

  

1)      Apprentices, student-learners, and workers whose earning capacity is
impaired by

3248

  

         age, or physical or mental deficiency or injury may be employed at
wages lower than

3249

  

         the minimum wages otherwise required by section 2(a)(1) or 2(b)(1) of
the Service

3250

  

         Contract Act without diminishing any fringe benefits or cash payments
in lieu thereof

3251

  

         required under section 2(a)(2) of the Act, in accordance with the
conditions and

3252

  

         procedures prescribed for the employment of apprentices,
student-learners,

3253

  

         handicapped persons, and handicapped clients of sheltered workshops
under section

3254

  

         14 of the Fair Labor Standards Act of 1938, in the regulations issued
by the

3255

  

         Administrator (29 CFR Parts 520, 521, 524, and 525).

3256

  

3257

  

2)      The Administrator will issue certificates under the Service Contract Act
for the

3258

  

         employment of apprentices, student-learners, handicapped persons, or
handicapped

3259

  

         clients of sheltered workshops not subject to the Fair Labor Standards
Act of 1938, or

3260

  

         subject to different minimum rates of pay under the two Acts,
authorizing appropriate

3261

  

         rates of minimum wages (but without changing requirements concerning
fringe

3262

  

         benefits or supplementary cash payments in lieu thereof), applying
procedures

3263

  

         prescribed by the applicable regulations issued under the Fair Labor
Standards Act of

3264

  

         1938 (29 CFR Parts 520, 521, 524, and 525).

3265

  

3266

  

3)      The Administrator will also withdraw, annul, or cancel such certificates
in accordance

3267

  

         with the regulations in Parts 525 and 528 of Title 29 of the Code of
Federal

3268

  

         Regulations.

3269

  

3270

  

p.      Apprentices will be permitted to work at less than the predetermined
rate for the work they

3271

  

         perform when they are employed and individually registered in a bona
fide apprenticeship

3272

  

         program registered with a State Apprenticeship Agency recognized by the
U.S. Department of

3273

  

         Labor, or if no such recognized agency exists in a state, under a
program registered with the

3274

  

         Bureau of Apprenticeship and Training, Employment and Training
Administration, U.S.

3275

  

         Department of Labor. Any employee not registered as an apprentice in an
approved program

3276

  

         must be paid the wage rate and fringe benefits contained in the
applicable wage determination

3277

  

         for the journeyman classification of work actually performed. The wage
rates paid apprentices

3278

  

         may not be less than the wage rate for their level of progress set
forth in the registered

3279

  

         program, expressed as the appropriate percentage of the journeyman’s
rate contained in the

3280

  

         applicable wage determination. The allowable ratio of apprentices to
journeymen employed

3281

  

         on the contract work in any craft classification may not be greater
than the ratio permitted to

3282

  

         the aviation supplier for its entire workforce under the registered
program.

3283

  

3284

  

q.      An employee engaged in an occupation in which he or she customarily and
regularly receives

3285

  

         more than $30 a month tips may have the amount of tips credited by the
employer against the

3286

  

         minimum wage required by section 2(a) (1) or section 2(b) (1) of the
Act in accordance with

3287

  

         section 3(m) of the Fair Labor Standards Act and Regulations, 29 CFR
Part 531. However, the

3288

  

         amount of this credit may not exceed $1.24 per hour beginning
January 1, 1980, and $1.34

3289

  

         per hour after December 31, 1980. To utilize this proviso:

3290

  

1)      The employer must inform tipped employees about this tip credit
allowance before the

3291

  

         credit is utilized;

3292

  

 

Page 67 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3293

  

2)      The employees must be allowed to retain all tips (individually or
through a pooling

3294

  

         arrangement and regardless of whether the employer elects to take a
credit for tips

3295

  

         received);

3296

  

3297

  

3)      The employer must be able to show by records that the employee receives
at least

3298

  

         the applicable Service Contract Act minimum wage through the
combination of direct

3299

  

         wages and tip credit (approved by the Office of Management and Budget
under OMB

3300

  

         control number 1214-0017); and

3301

  

3302

  

4)      The use of tip credit must have been permitted under any predecessor
collective

3303

  

         bargaining agreement applicable by virtue of section 4(c) of the Act.

3304

  

3305

  

r.       Disputes arising out of the labor standards provisions of this contract
are not subject to the

3306

  

         Claims and Disputes clause but must be resolved in accordance with the
procedures of the

3307

  

         Department of Labor set forth in 29 CFR Parts 4, 6, and 8. Disputes
within the meaning of this

3308

  

         clause include disputes between the aviation supplier (or any of its
subcontractors) and the

3309

  

         Postal Service, the U.S. Department of Labor, or the employees or their
representatives.

3310

  

3311

  

3312

   Clause 9-12: Fair Labor Standards Act and Service Contract Act - Price

3313

   Adjustment (February 2010)

3314

  

a.      The aviation supplier warrants that the contract prices do not include
allowance for any

3315

  

         contingency to cover increased costs for which adjustment is provided
under this clause.

3316

  

3317

  

b.      The minimum prevailing wage determination, including fringe benefits,
issued under the

3318

  

         Service Contract Act of 1965 by the Department of Labor (DOL), current
at least every two

3319

  

         years after the original award date, current at the beginning of any
option or renewal period, or

3320

  

         in the case of a significant change in labor requirements, applies to
this contract and any

3321

  

         exercise of an option or renewal of this contract. When no such
determination has been made

3322

  

         as applied to this contract, the minimum wage established in accordance
with the Fair Labor

3323

  

         Standards Act applies to any exercise of an option or renewal of this
contract.

3324

  

3325

  

c.      When, as a result of the determination of minimum prevailing wages and
fringe benefits

3326

  

         applicable (1) every two years after original award date, (2) at the
beginning of any option or

3327

  

         renewal period, or (3) in the case of a significant change in labor
requirements, an increased

3328

  

         or decreased wage determination is applied to this contract, or when as
a result of any

3329

  

         amendment to the Fair Labor Standards Act enacted after award that
affects minimum wage,

3330

  

         and whenever such a determination becomes applicable to this contract
under law, the

3331

  

         aviation supplier increases or decreases wages or fringe benefits of
employees working on the

3332

  

         contract to comply, the aviation supplier and the Contracting Officer
will negotiate whether and

3333

  

         to what extent either party will absorb the costs of the wage change.
Any resulting change in

3334

  

         contract price is limited to increases or decreases in wages or fringe
benefits, and the

3335

  

         concomitant increases or decreases in Social Security, unemployment
taxes, and workers’

3336

  

         compensation insurance, but may not otherwise include any amount for
general and

3337

  

         administrative costs, overhead, or profit.

3338

  

3339

  

d.      The aviation supplier or Contracting Officer may request a contract
price adjustment within 30

3340

  

         days of the effective date of a wage change. If a request for contract
price adjustment has

3341

  

         been made, and the parties have not reached an agreement within thirty
days of that request,

3342

  

         the Contracting Officer should issue a unilateral change order in the
amount considered to be

3343

  

         a fair and equitable adjustment. The aviation supplier may then either
accept the amount, or

3344

  

         the aviation supplier may file a claim under Clause B-9: Claims and
Disputes unless the

3345

  

         Contracting Officer and aviation supplier extend this period in
writing. Upon agreement of the

3346

  

         parties, the contract price or unit price labor rates will be modified
in writing. Pending

3347

  

         agreement on or determination of any such adjustment and its effective
date, the aviation

3348

  

         supplier must continue performance.

3349

  

 

Page 68 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3350

  

e.      The Contracting Officer or the Contracting Officer’s authorized
representative must, for 3

3351

  

         years after final payment under the contract, be given access to and
the right to examine any

3352

  

         directly pertinent books, papers, and records of the aviation supplier.

3353

  

3354

  

3355

   Clause 9-13: Affirmative Action for Workers with Disabilities (March 2006)

3356

   (Tailored)

3357

  

a.      The contractor will not discriminate against any employee or applicant
for employment

3358

  

         because of physical or mental disability in regard to any position for
which the employee or

3359

  

         applicant for employment is qualified. The contractor agrees to take
affirmative action to

3360

  

         employ, advance in employment, and otherwise treat qualified
individuals with disabilities

3361

  

         without discrimination based on their physical or mental disability in
all employment practices,

3362

  

         including the following:

3363

  

1.      Recruitment, advertising, and job application procedures;

3364

  

3365

  

2.      Hiring, upgrading, promotion, award of tenure, demotion, transfer,
layoff, termination,

3366

  

         right of return from layoff and rehiring

3367

  

3368

  

3.      Rates of pay or any other form of compensation and changes in
compensation

3369

  

3370

  

4.      Job assignments, job classifications, organizational structures,
position descriptions,

3371

  

         lines of progression, and seniority lists

3372

  

3373

  

5.      Leaves of absence, sick leave, or any other leave

3374

  

6.      Fringe benefits available by virtue of employment, whether or not
administered by the

3375

  

         contractor

3376

  

3377

  

7.      Selection and financial support for training, including apprenticeship,
professional

3378

  

         meetings, conferences, and other related activities, and selection for
leaves of

3379

  

         absence to pursue training

3380

  

3381

  

8.      Activities sponsored by the contractor including social or recreational
programs; and

3382

  

3383

  

9.      Any other term, condition, or privilege of employment.

3384

  

3385

  

b.      The contractor agrees to comply with the rules, regulations, and
relevant orders of the

3386

  

         Secretary of Labor issued pursuant to the Rehabilitation Act of 1973,
as amended.

3387

  

3388

  

c.      In the event of the contractor’s noncompliance with the requirements,
actions for

3389

  

         noncompliance may be taken in accordance with the rules, regulations,
and relevant orders of

3390

  

         the Secretary of Labor issued pursuant to the act.

3391

  

3392

  

d.      The contractor agrees to post in conspicuous places, available to
employees and applicants

3393

  

         for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for

3394

  

         Federal Contract Compliance Programs, provided by or through the
Contracting Officer. Such

3395

  

         notices shall state the rights of applicants and employees as well as
the contractor’s obligation

3396

  

         under the law to take affirmative action to employ and advance in
employment qualified

3397

  

         employees and applicants with disabilities. The contractor must ensure
that applicants and

3398

  

         employees with disabilities are informed of the contents of the notice
(e.g., the contractor may

3399

  

         have the notice read to a visually disabled individual, or may lower
the posted notice so that it

3400

  

         might be read by a person in a wheelchair).

3401

  

3402

  

e.      The contractor will notify each labor organization or representative of
workers with which it has

3403

  

         a collective bargaining agreement or other understanding that the
contractor is bound by the

3404

  

         terms of section 503 of the Rehabilitation Act of 1973, as amended, and
is committed to take

3405

  

         affirmative action to employ and advance in employment individuals with
physical or mental

3406

  

          disabilities.

 

Page 69 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3407

  

3408

  

f.       The contractor must include the provisions of this clause in every
subcontract or purchase

3409

  

         order in excess of $10,000, unless exempted by the rules, regulations,
or orders of the

3410

  

         Secretary issued pursuant to section 503 of the Act, as amended, so
that such provisions will

3411

  

         be binding upon each subcontractor or vendor. The contractor will take
such action with

3412

  

         respect to any subcontract or purchase order as the Deputy Assistant
Secretary for Federal

3413

  

         Contract Compliance Programs may direct to enforce such provisions,
including action for

3414

  

         noncompliance.

3415

  

3416

  

3417

   Clause 9-14: Equal Opportunity for Disabled Veterans, Recently Separated

3418

   Veterans, Other Protected Veterans, and Armed Forces Service Medal Veterans

3419

   (February 2010) (Tailored)

3420

  

a.      The contractor will not discriminate against any employee or applicant
for employment

3421

  

         because he or she is a disabled veteran, recently separated veteran,
other protected veteran,

3422

  

         or Armed Forces service medal veteran in regard to any position for
which the employee or

3423

  

         applicant for employment is qualified. The contractor agrees to take
affirmative action to

3424

  

         employ, advance in employment and otherwise treat qualified individuals
without

3425

  

         discrimination based on their status as a disabled veteran, recently
separated veteran, other

3426

  

         protected veteran, or Armed Forces service medal veteran in all
employment practices,

3427

  

         including the following:

3428

  

3429

  

1.      Recruitment, advertising, and job application procedures;

3430

  

3431

  

2.      Hiring, upgrading, promotion, award of tenure, demotion, transfer,
layoff, termination,

3432

  

         right of return from layoff and rehiring;

3433

  

3434

  

3.      Rates of pay or any other form of compensation and changes in
compensation;

3435

  

3436

  

4.      Job assignments, job classifications, organizational structures,
position descriptions,

3437

  

         lines of progression, and seniority lists;

3438

  

3439

  

5.      Leaves of absence, sick leave, or any other leave;

3440

  

3441

  

6.      Fringe benefits available by virtue of employment, whether or not
administered by the

3442

  

         contractor;

3443

  

3444

  

7.      Selection and financial support for training, including apprenticeship,
and on-the-job

3445

  

         training under 38 U.S.C. 3687, professional meetings, conferences, and
other related

3446

  

         activities, and selection for leaves of absence to pursue training;

3447

  

3448

  

8.      Activities sponsored by the contractor including social or recreational
programs; and

3449

  

3450

  

9.      Any other term, condition, or privilege of employment.

3451

  

3452

  

b.      The contractor agrees to immediately list all employment openings which
exist at the time of

3453

  

         the execution of this contract and those which occur during the
performance of this contract,

3454

  

         including those not generated by this contract and including those
occurring at an

3455

  

         establishment of the contractor other than the one where the contract
is being performed, but

3456

  

         excluding those of independently operated corporate affiliates, with
the appropriate

3457

  

         employment service delivery system where the opening occurs. Listing
employment openings

3458

  

         with the state workforce agency job bank or with the local employment
service delivery system

3459

  

         where the opening occurs will satisfy the requirement to list jobs with
the appropriate

3460

  

         employment service delivery system.

3461

  

 

Page 70 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3462

  

3463

  

c.      Listing of employment openings with the appropriate employment service
delivery system

3464

  

         pursuant to this clause shall be made at least concurrently with the
use of any other

3465

  

         recruitment source or effort and shall involve the normal obligations
which attach to the

3466

  

         placing of a bona fide job order, including the acceptance of referrals
of veterans and

3467

  

         nonveterans. The listing of employment openings does not require the
hiring of any particular

3468

  

         job applicants or from any particular group of job applicants, and
nothing herein is intended to

3469

  

         relieve the contractor from any requirements in Executive orders or
regulations regarding

3470

  

         nondiscrimination in employment.

3471

  

3472

  

d.      Whenever a contractor, other than a state or local governmental
contractor, becomes

3473

  

         contractually bound to the listing provisions in paragraphs 2 and 3 of
this clause, it shall advise

3474

  

         the state workforce agency in each state where it has establishments of
the name and location

3475

  

         of each hiring location in the state. As long as the contractor is
contractually bound to these

3476

  

         provisions and has so advised the state agency, there is no need to
advise the state agency of

3477

  

         subsequent contracts. The contractor may advise the state agency when
it is no longer bound

3478

  

         by this contract clause.

3479

  

3480

  

e.      The provisions of paragraphs 2 and 3 of this clause do not apply to the
listing of employment

3481

  

         openings which occur and are filled outside of the 50 states, the
District of Columbia, the

3482

  

         Commonwealth of Puerto Rico, Guam, the Virgin Islands, American Samoa,
the

3483

  

         Commonwealth of the Northern Mariana Islands, Wake Island, and the
Trust Territories of the

3484

  

         Pacific Islands.

3485

  

3486

  

f.       As used in this clause:

3487

  

3488

  

1.      All employment openings includes all positions except executive and
senior

3489

  

         management, those positions that will be filled from within the
contractor’s

3490

  

         organization, and positions lasting three days or less. This term
includes full-time

3491

  

         employment, temporary employment of more than three days’ duration, and
part-time

3492

  

         employment.

3493

  

3494

  

2.      Executive and senior management means: (1) Any employee (a) compensated
on a

3495

  

         salary basis at a rate of not less than $455 per week (or $380 per
week, if employed

3496

  

         in American Samoa by employers other than the Federal Government),
exclusive of

3497

  

         board, lodging or other facilities; (b) whose primary duty is
management of the

3498

  

         enterprise in which the employee is employed or of a customarily
recognized

3499

  

         department or subdivision thereof; (c) who customarily and regularly
directs the work

3500

  

         of two or more other employees; and (d) who has the authority to hire
or fire other

3501

  

         employees or whose suggestions and recommendations as to the hiring,
firing,

3502

  

         advancement, promotion or any other change of status of other employees
are given

3503

  

         particular weight; or (2) any employee who owns at least a bona fide
20-percent

3504

  

         equity interest in the enterprise in which the employee is employed,
regardless of

3505

  

         whether the business is a corporate or other type of organization, and
who is actively

3506

  

         engaged in its management.

3507

  

3508

  

3.      Positions that will be filled from within the contractor’s organization
means

3509

  

         employment openings for which no consideration will be given to persons
outside the

3510

  

         contractor’s organization (including any affiliates, subsidiaries, and
parent companies)

3511

  

         and includes any openings which the contractor proposes to fill from
regularly

3512

  

         established “recall” lists. The exception does not apply to a
particular opening once

3513

  

         an employer decides to consider applicants outside of his or her own
organization.

3514

  

3515

  

g.      The contractor agrees to comply with the rules, regulations, and
relevant orders of the

3516

  

         Secretary of Labor issued pursuant to the Act.

3517

  

 

Page 71 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3518   

h.      In the event of the contractor’s noncompliance with the requirements of
this clause, actions for

3519   

         noncompliance may be taken in accordance with the rules, regulations,
and relevant orders of

3520   

         the Secretary of Labor issued pursuant to the Act.

3521

   3522   

i.       The contractor agrees to post in conspicuous places, available to
employees and applicants

3523   

         for employment, notices in a form to be prescribed by the Deputy
Assistant Secretary for

3524   

         Federal Contract Compliance, provided by or through the Contracting
Officer. Such notices

3525   

         shall state the rights of applicants and employees as well as the
contractor’s obligation under

3526   

         the law to take affirmative action to employ and advance in employment
qualified employees

3527   

         and applicants who are disabled veterans, recently separated veterans,
other protected

3528   

         veterans, or Armed Forces service medal veterans. The contractor must
ensure that

3529   

         applicants or employees who are disabled veterans are informed of the
contents of the notice

3530   

         (e.g., the contractor may have the notice read to a visually disabled
individual, or may lower

3531   

         the posted notice so that it might be read by a person in a
wheelchair).

3532    3533   

j.       The contractor will notify each labor organization or representative of
workers with which it has

3534   

         a collective bargaining agreement or other contract understanding, that
the contractor is

3535   

         bound by the terms of the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974, as

3536   

         amended, and is committed to take affirmative action to employ and
advance in employment

3537   

         qualified disabled veterans, recently separated veterans, other
protected veterans, and Armed

3538   

         Forces service medal veterans.

3539

   3540   

k.      The contractor will include the provisions of this clause in every
subcontract or purchase order

3541   

         of $100,000 or more, unless exempted by the rules, regulations, or
orders of the Secretary

3542   

         issued pursuant to the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974, as

3543   

         amended, so that such provisions will be binding upon each
subcontractor or vendor. The

3544   

         contractor will take such action with respect to any subcontract or
purchase order as the

3545   

         Deputy Assistant Secretary for Federal Contract Compliance may direct
to enforce such

3546   

         provisions, including action for noncompliance.

3547    3548    3549    Contract Term 3550    The contract base period of
performance will be October 1, 2013, through September 30, 2020, with 3551   
two, five year renewal periods to be exercised by mutual agreement of the
parties. The Night Network 3552    will begin operation on September 30, 2013;
the Day Network will begin operation on October 1, 2013. 3553    By mutual
agreement of the parties, the initial renewal period is hereby exercised in
part, and the 3554    Contract’s Period of Performance is extended through
September 29, 2024.

3555

   3556    Renewal Process 3557    [*] 3558    3559    3560    3561    3562   
Amendments or Modifications 3563    In order to be binding upon the Postal
Service or the aviation supplier, any amendment or modification 3564    of this
Contract must be in writing signed by the Contracting Officer on behalf of the
Postal Service 3565    and an officer of the aviation supplier authorized to
bind the company. 3566    3567    3568    Assignment 3569    Neither Party
shall, directly or indirectly (whether by succession, merger, or otherwise)
assign, 3570    delegate, novate, or otherwise transfer this Contract or any of
its rights or obligations hereunder, 3571    without the prior written approval
of the other. However, the aviation supplier may assign this contract 3572    to
any of its internal business affiliates upon written notice to the Postal
Service. 3573   

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 72 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3574

   3575    Bankruptcy 3576    In the event the aviation supplier enters into
proceedings relating to bankruptcy, whether voluntary or 3577    involuntary,
the aviation supplier will furnish, by certified mail, written notification of
the bankruptcy to 3578    the Contracting Officer responsible for administering
the contract. The notification must be furnished 3579    within five days of the
initiation of the bankruptcy proceedings. The notification must include the date
3580    on which the bankruptcy petition was filed, the court in which the
petition was filed, and a list of Postal 3581    Service contracts and
Contracting Officers for all Postal Service contracts for which final payment
has 3582    not yet been made. This obligation remains in effect until final
payment under this contract. 3583    3584    3585    Confidentiality 3586   

a.      During the term of this contract and until the earlier of five (5) years
after such termination or

3587   

         until such time as the information is no longer confidential as
described below, each party

3588   

         shall treat as confidential and appropriately safeguard and shall not
use for the benefit of any

3589   

         person or corporation other than the other party:

3590    3591   

1.      Written information identified in writing as confidential or oral
information promptly

3592   

         confirmed in writing as being confidential;

3593    3594   

2.      Written information or oral information disclosed by the parties during
the negotiation

3595   

         of this contract and written information or oral information promptly
confirmed in

3596   

         writing as confidential pertaining to a party’s pricing, business or
assets which is

3597   

         received at any time from a party that is identified in writing; or

3598    3599   

3.      Any information or knowledge concerning the methods of operation,
promotion, sale,

3600   

         or distribution used by a party which may be communicated to the other
party or which

3601   

         a party may otherwise acquire by virtue of its performance of this
Agreement.

3602    3603   

b.      Notwithstanding the provisions of subparagraphs 1 through 3, above,
neither party shall be

3604   

         required to obtain prior written approval before providing information
regarding this contract:

3605    3606   

1.      To Members of Congress serving on a committee or subcommittee with
oversight

3607   

         responsibility of the Postal Service;

3608    3609   

2.      In response to legal process or otherwise required by law;

3610    3611   

3.      In response to a request from the Department of Justice Antitrust
Division attorneys or

3612   

         economists in pursuit of a non-public investigation; or

3613    3614   

4.      In response to requests submitted to the Postal Service under the
Freedom of

3615   

         Information Act. In this regard, the Postal Service shall follow the
procedures

3616   

         promulgated at 39 CFR Section 265.8.

3617    3618   

c.      Information shall not be considered confidential if it is:

3619   

1.      Generally known to the trade or public;

3620   

2.      Rightfully possessed by a party prior to the effective date of this
contract;

3621   

3.      Received by a party from a third party which rightfully possesses it;

3622   

4.      Independently developed by the other party; or

3623   

5.      Releasable pursuant to Postal Service regulations addressing how
information is

3624   

         maintained by the Postal Service.

3625    3626   

 

Page 73 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3627    Entire Agreement 3628    This Contract, together with all Attachments,
constitutes the entire agreement and understanding 3629    between the Parties
in connection with the subject matter described, and supersedes and cancels all
3630    previous negotiations, commitments, and writings related to the subject
matter. 3631    3632    3633    Force Majeure 3634    Both the Postal Service
and the aviation supplier shall be excused from their obligations for volume
3635    guarantees or service performance, respectively, under this Contract,
and neither Party shall be liable 3636    to the other or any other person or
entity for loss, damage, delay, mis-delivery or non-delivery of 3637   
shipments transported pursuant to this Contract, resulting in whole or in part
from any of the following: 3638    3639   

a.      When there occurs a State or Federal government-declared State of
Emergency and / or

3640   

         instructions by a government agency that has actual or apparent powers
or authority

3641   

         (including, but not limited to, the Federal Aviation Administration
(FAA) or the Transportation

3642   

         Security Administration (TSA)) to order airport closures or limitations
on airport activity;

3643    3644   

b.      When the failure to meet contractual obligations results in whole or in
part from public

3645   

         enemies, terrorist acts, criminal acts of any person or entity, public
authorities acting with

3646   

         actual or apparent authority (including U.S. Postal Inspectors), civil
commotion, hazards

3647   

         incident to a state of war, national disruptions in transportation
networks or operations (of any

3648   

         mode) of the aviation supplier, Postal Service, or any other entity,
strikes, natural disasters, or

3649   

         disruption or failure of third-party communication and information
systems; or

3650    3651   

c.      When there exist any conditions that present a danger to each Party’s
personnel.

3652    3653   

d.      In every case the failure to perform must be beyond the control and
without the fault or

3654   

         negligence of the party claiming that its performance is excused. Each
Party is required to

3655   

         continue and attempt to recommence performance to the greatest extent
possible without

3656   

         delay.

3657    3658    It is the responsibility of the Party asserting the Force
Majeure event to formally declare that a Force 3659    Majeure event has taken
place within twenty-four (24) hours of the event, except when the event 3660   
occurs on a Friday, Saturday or Sunday. Declaration of a Force Majeure event
that occurs on a Friday, 3661    Saturday, or Sunday must be made by the close
of business on the following Monday, except when 3662    the Monday falls on a
holiday, then it must be declared by the close of business on the following 3663
   Tuesday. The party declaring the Force Majeure event must document the
circumstances of the event 3664    in writing to the Contracting Officer’s
Representative, who will review the information with the 3665    Manager, Air
Transportation Operations, and relevant aviation supplier officials. In the
absence of a 3666    formal request for relief under this clause, all
appropriate volume guarantees and performance 3667    standards will remain in
force. Except for the calculation of the service levels, nothing in this section
3668    shall relieve or excuse the aviation supplier of its service
obligations. Subsequent to a Force Majeure 3669    event being declared, the
declaring party must provide reasonable, written documentation with 3670   
sufficient detail to support the declaration. 3671    3672    If, as a result of
the occurrence of one of the foregoing events, the aviation supplier is excused
from 3673    performance, and the Postal Service is excused from meeting its
minimum volume commitment for the 3674    identified period, the Parties will
meet to agree upon the pro-rata adjustments to be made. 3675    3676    On days
where mail volume is withdrawn, withheld, or not transported under this
provision, the 3677    minimum volume commitment for the identified period will
be reduced for that period by the amount of 3678    that volume. 3679    3680   

 

Page 74 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3681    Frequency Adjustment 3682    If, during the term of this contract, the
Postal Service decides to reduce, in whole or in part, the 3683    number of
delivery days, for any mail type it provides, to fewer than six (6) per week,
the Postal 3684    Service reserves the right to effectuate a change in delivery
days by adjusting the Statement of Work 3685    of this contract, including, but
not limited to, the annual number of operating days or the frequency of 3686   
service hereunder. The parties agree that such an adjustment does not constitute
a partial termination 3687    of the contract, nor will it give rise to an
equitable adjustment. 3688    3689    If the number of delivery days is reduced,
in whole or in part, to five (5) and the Postal Service decides 3690    to
reduce the number of operating days under this contract, in whole or in part, to
five (5), the parties 3691    agree to reduce the Contract Volume Minimum
calculation. The Contract Volume Minimum calculation 3692    will be reduced by
the average daily volume for the previous twelve (12) months excluding the weeks
3693    of Peak associated with the removed day of service without adjustment to
the tier structure, the 3694    contract rate, or be subject to any other
price-related adjustment. The monies associated with the 3695    volume removed
from the calculation will be eliminated. 3696    3697    If the number of
delivery days is reduced to fewer than five (5), and the Postal Service decides
to 3698    reduce the number of operating days under this contract, in whole or
in part, to fewer than five (5), the 3699    parties will negotiate an equitable
adjustment if necessary. 3700    3701    No later than 120 days prior to the
effective date of such reduction in delivery days, the parties shall 3702   
commence discussions as to how to implement the change. Within 90 days of such
notice, the 3703    supplier must implement the changes outlined above. 3704   
3705    3706    Notices 3707    Any notice, report, demand, acknowledgement or
other communication which under the terms of this 3708    Contract or otherwise
must be given or made by either Party, unless specifically otherwise provided in
3709    this Contract, shall be in the English language and in writing, and
shall be given or made by express 3710    delivery service with proof of
delivery, certified air mail (return receipt requested). The parties may 3711   
also send a copy of the same communication through electronic mail, facsimile
with acknowledgement 3712    of receipt/proof of receipt, or personal delivery.
If a party sends a copy of the official correspondence 3713    by electronic
mail or facsimile, the correspondence shall not be deemed received until the
receiving 3714    party confirms receipt. 3715    3716    Such notice, report,
demand, acknowledgement or other communication shall be deemed to have 3717   
been given or made in the case of express delivery service with tracking and
tracing capability on the 3718    date of signature of the proof of delivery,
and in the case of certified mail on the fifth business day in 3719    the place
of receipt after the date sent. 3720    3721    The notice address for the
Postal Service shall be: 3722   

U.S. Postal Service

3723   

Air Transportation CMC

3724   

Attention: Manager

3725   

475 L’Enfant Plaza SW, Room 1P 650

3726   

Washington, DC 20260-0650

3727    3728    The notice address for the aviation supplier shall be: 3729   

Federal Express Corporation

3730   

Attention: Vice President, Postal Transportation Management

3731   

3610 Hacks Cross Road

3732   

Building A 1st Floor

3733   

Memphis, TN 38125-8800

3734    3735   

 

Page 75 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Part 3: Contract Clauses

 

3736

  

Severability

3737

  

a.      If any term, provision, covenant or condition of this Contract is held
by a court or Board of

3738

  

         competent jurisdiction or by a request, direction or indication of an
agency or department of a

3739

  

         Governmental Body having subject matter jurisdiction to be invalid or
unenforceable, the

3740

  

         remainder of the provisions shall continue in full force and effect
unless the rights and

3741

  

         obligations of the parties have been materially altered or abridged by
such invalidation or

3742

  

         unenforceability.

3743

  

3744

  

b.      If a material provision of this Contract is materially altered or
abridged as the result of a final

3745

  

         and binding order of a Governmental Body having subject matter
jurisdiction, then the Postal

3746

  

         Service and the aviation supplier will meet to negotiate in good faith
to reach a mutually

3747

  

         satisfactory modification to this Contract. If the Parties are unable
to reach a mutually

3748

  

         satisfactory resolution, then either Party may declare the negotiations
to be at an impasse and

3749

  

         the parties shall resolve the dispute in accordance with the provisions
of this contract.

3750

  

3751

  

c.      Notwithstanding the foregoing, the Parties agree to make their best
efforts to oppose any

3752

  

         changes requested by a Governmental Body to any material provision of
this Contract.

3753    3754    3755    Third Party Governmental Delays 3756    If, during the
term of this contract, a governmental entity with subject matter jurisdiction
enacts laws, 3757    promulgates regulations, or issues orders mandating that
the aviation supplier screen mail dispatched 3758    for transportation by
aircraft within the United States for bombs, explosives, or other hazardous 3759
   materials, and aviation supplier does not have a method for otherwise
complying at no additional cost 3760    to the Postal Service, either party may,
at no cost to the other party, suspend performance under the 3761    contract
during the period in which such screening is actually required to be
accomplished. 3762    3763    Within fourteen (14) days of the enactment of any
law, promulgation of any regulation, or issuance of 3764    any order referenced
above, the parties shall commence negotiations in an attempt to modify this 3765
   contract to address any adverse impacts and / or other concerns asserted by
one or both parties that 3766    may arise as a result of additional screening
requirements. 3767    3768    If the parties cannot agree upon such a
modification within 180 days, or within such longer period as 3769    the
parties may mutually agree, the contract and all orders hereunder may be
terminated at no cost to 3770    either party. 3771    3772    3773    Waiver of
Breach 3774    No waiver of breach of any of the provisions of this Contract
shall be construed to be a waiver of any 3775    succeeding breach of the same
or any other provision. 3776   

 

Page 76 of 77



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachments and Forms

 

Part 4 - List of Attachments and Forms

 

Attachments:   Attachment 1   Aviation Supplier Operating Periods, dated
February 8, 2017 Attachment 2   Air Stops & Projected Volumes, dated January 8,
2013 Attachment 3   Operating Plan, Day Network, dated October 31, 2016
Attachment 4   Operating Plan, Night Network, dated October 31, 2016 Attachment
5   Reserved Attachment 6   Postal Furnished Property, April 16, 2013 Attachment
7   Electronic Data Interchange Service Requirements, dated September 1, 2012
Attachment 8   Investigative / Security Protocol and Guidelines, dated July 2012
Attachment 9   Wage Determination, dated October 31, 2012 Attachment 10  
Pricing, dated February 22, 2017 Attachment 11   Perishable Mail and Lives,
April 22, 2013 Attachment 12   Reserved Attachment 13   Service Contract Act
Wage Determinations, dated October 31, 2016 Attachment 14   Contract Density,
dated August 23, 2016 Attachment 15   Average Weight Process, dated August 23,
2016 Attachment 16   Re-labeling Process, dated June 27, 2014 Attachment 17  
Handling Unit Types, dated June 27, 2014 Attachment 18   Volume Acceptance
Worksheet, dated February 22, 2017 Attachment 19   First Class Mail, Required
Delivery Times, dated October 31, 2016 Attachment 20   ULD Damage Cost Matrix,
dated August 23, 2016 Attachment 21   Offshore Capacity Options, dated
February 22, 2017 Attachment 22   [*], dated February 22, 2017

Forms:

 

DOT Form F 5800.1   Hazardous Materials Incident Report I-9 Form   Employment
Eligibility Verification

PS Form 2025

  Contract Personnel Questionnaire PS Form 8203   Order / Solicitation / Offer /
Award US Treasury Form 941   Quarterly Federal Tax Return

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 77 of 77



--------------------------------------------------------------------------------

Revised 2-8-17

 

Operating

Period

  

Month

  

FedEx Plan Start Date

(L)

  

FedEx Plan End Date

(L)

  

FedEx

Wks

34

   Jul16    Mon Jun 27, 2016    Sun Jul 31, 2016    5

35

   Aug16    Mon Aug 01, 2016    Sun Aug 28, 2016    4

36

   Sep16    Mon Aug 29, 2016    Sun Oct 02, 2016    5

37

   Oct16    Mon Oct 03, 2016    Sun Oct 30, 2016    4

38

   Nov16    Mon Oct 31, 2016    Sun Nov 27, 2016    4

39

   Dec16    Mon Nov 28, 2016    Sun Jan 01, 2017    5

40

   Jan17    Mon Jan 02, 2017    Sun Jan 29, 2017    4

41

   Feb17    Mon Jan 30, 2017    Sun Feb 26, 2017    4

42

   Mar17    Mon Feb 27, 2017    Sun Apr 02, 2017    5

43

   Apr17    Mon Apr 03, 2017    Sun Apr 30, 2017    4

44

   May17    Mon May 01, 2017    Sun Jun 04, 2017    5

45

   Jun17    Mon Jun 05, 2017    Sun Jul 02, 2017    4

46

   Jul17    Mon Jul 03, 2017    Sun Jul 30, 2017    4

47

   Aug17    Mon Jul 31, 2017    Sun Aug 27, 2017    4

48

   Sep17    Mon Aug 28, 2017    Sun Oct 01, 2017    5

49

   Oct17    Mon Oct 02, 2017    Sun Oct 29, 2017    4

50

   Nov17    Mon Oct 30, 2017    Sun Nov 26, 2017    4

51

   Dec17    Mon Nov 27, 2017    Sun Dec 31, 2017    5

52

   Jan18    Mon Jan 01, 2018    Sun Jan 28, 2018    4

53

   Feb18    Mon Jan 29, 2018    Sun Feb 25, 2018    4

54

   Mar18    Mon Feb 26, 2018    Sun Apr 01, 2018    5

55

   Apr18    Mon Apr 02, 2018    Sun Apr 29, 2018    4

56

   May18    Mon Apr 30, 2018    Sun Jun 03, 2018    5

57

   Jun18    Mon Jun 04, 2018    Sun Jul 01, 2018    4

58

   Jul18    Mon Jul 02, 2018    Sun Jul 29, 2018    4

59

   Aug18    Mon Jul 30, 2018    Sun Sep 02, 2018    5

60

   Sep18    Mon Sep 03, 2018    Sun Sep 30, 2018    4

61

   Oct18    Mon Oct 01, 2018    Sun Oct 28, 2018    4

62

   Nov18    Mon Oct 29, 2018    Sun Nov 25, 2018    4

63

   Dec18    Mon Nov 26, 2018    Sun Dec 30, 2018    5

64

   Jan19    Mon Dec 31, 2018    Sun Jan 27, 2019    4

65

   Feb19    Mon Jan 28, 2019    Sun Mar 03, 2019    5

66

   Mar19    Mon Mar 04, 2019    Sun Mar 31, 2019    4

67

   Apr19    Mon Apr 01, 2019    Sun Apr 28, 2019    4

68

   May19    Mon Apr 29, 2019    Sun Jun 02, 2019    5

69

   Jun19    Mon Jun 03, 2019    Sun Jun 30, 2019    4

70

   Jul19    Mon Jul 01, 2019    Sun Jul 28, 2019    4

71

   Aug19    Mon Jul 29, 2019    Sun Sep 01, 2019    5

72

   Sep19    Mon Sep 02, 2019    Sun Sep 29, 2019    4

73

   Oct19    Mon Sep 30, 2019    Sun Nov 03, 2019    5

74

   Nov19    Mon Nov 04, 2019    Sun Dec 01, 2019    4

75

   Dec19    Mon Dec 02, 2019    Sun Jan 05, 2020    5

76

   Jan20    Mon Jan 06, 2020    Sun Feb 02, 2020    4

77

   Feb20    Mon Feb 03, 2020    Sun Mar 01, 2020    4

78

   Mar20    Mon Mar 02, 2020    Sun Mar 29, 2020    4

79

   Apr20    Mon Mar 30, 2020    Sun May 03, 2020    5

80

   May20    Mon May 04, 2020    Sun May 31, 2020    4

81

   Jun20    Mon Jun 01, 2020    Sun Jun 28, 2020    4

82

   Jul20    Mon Jun 29, 2020    Sun Aug 02, 2020    5

83

   Aug20    Mon Aug 03, 2020    Sun Aug 30, 2020    4

84

   Sep20    Mon Aug 31, 2020    Sun Sep 27, 2020    4



--------------------------------------------------------------------------------

Operating

Period

  

Month

  

FedEx Plan Start Date

(L)

  

FedEx Plan End Date

(L)

  

FedEx

Wks

85

   Oct20    Mon Sep 28, 2020    Sun Nov 01, 2020    5

86

   Nov20    Mon Nov 02, 2020    Sun Nov 29, 2020    4

87

   Dec20    Mon Nov 30, 2020    Sun Jan 03, 2021    5

88

   Jan21    Mon Jan 04, 2021    Sun Jan 31, 2021    4

89

   Feb21    Mon Feb 01, 2021    Sun Feb 28, 2021    4

90

   Mar21    Mon Mar 01, 2021    Sun Mar 28, 2021    4

91

   Apr21    Mon Mar 29, 2021    Sun May 02, 2021    5

92

   May21    Mon May 03, 2021    Sun May 30, 2021    4

93

   Jun21    Mon May 31, 2021    Sun Jun 27, 2021    4

94

   Jul21    Mon Jun 28, 2021    Sun Aug 01, 2021    5

95

   Aug21    Mon Aug 02, 2021    Sun Aug 29, 2021    4

96

   Sep21    Mon Aug 30, 2021    Sun Oct 03, 2021    5

97

   Oct21    Mon Oct 04, 2021    Sun Oct 31, 2021    4

98

   Nov21    Mon Nov 01, 2021    Sun Nov 28, 2021    4

99

   Dec21    Mon Nov 29, 2021    Sun Jan 02, 2022    5

100

   Jan22    Mon Jan 03, 2022    Sun Jan 30, 2022    4

101

   Feb22    Mon Jan 31, 2022    Sun Feb 27, 2022    4

102

   Mar22    Mon Feb 28, 2022    Sun Apr 03, 2022    5

103

   Apr22    Mon Apr 04, 2022    Sun May 01, 2022    4

104

   May22    Mon May 02, 2022    Sun May 29, 2022    4

105

   Jun22    Mon May 30, 2022    Sun Jul 03, 2022    5

106

   Jul22    Mon Jul 04, 2022    Sun Jul 31, 2022    4

107

   Aug22    Mon Aug 01, 2022    Sun Aug 28, 2022    4

108

   Sep22    Mon Aug 29, 2022    Sun Oct 02, 2022    5

109

   Oct22    Mon Oct 03, 2022    Sun Oct 30, 2022    4

110

   Nov22    Mon Oct 31, 2022    Sun Nov 27, 2022    4

111

   Dec22    Mon Nov 28, 2022    Sun Jan 01, 2023    5

112

   Jan23    Mon Jan 02, 2023    Sun Jan 29, 2023    4

113

   Feb23    Mon Jan 30, 2023    Sun Feb 26, 2023    4

114

   Mar23    Mon Feb 27, 2023    Sun Apr 02, 2023    5

115

   Apr23    Mon Apr 03, 2023    Sun Apr 30, 2023    4

116

   May23    Mon May 01, 2023    Sun May 28, 2023    4

117

   Jun23    Mon May 29, 2023    Sun Jul 02, 2023    5

118

   Jul23    Mon Jul 03, 2023    Sun Jul 30, 2023    4

119

   Aug23    Mon Jul 31, 2023    Sun Sep 03, 2023    5

120

   Sep23    Mon Sep 04, 2023    Sun Oct 01, 2023    4

121

   Oct23    Mon Oct 02, 2023    Sun Oct 29, 2023    4

122

   Nov23    Mon Oct 30, 2023    Sun Nov 26, 2023    4

123

   Dec23    Mon Nov 27, 2023    Sun Dec 31, 2023    5

124

   Jan24    Mon Jan 01, 2024    Sun Jan 28, 2024    4

125

   Feb24    Mon Jan 29, 2024    Sun Mar 03, 2024    5

126

   Mar24    Mon Mar 04, 2024    Sun Mar 31, 2024    4

127

   Apr24    Mon Apr 01, 2024    Sun Apr 28, 2024    4

128

   May24    Mon Apr 29, 2024    Sun Jun 02, 2024    5

129

   Jun24    Mon Jun 03, 2024    Sun Jun 30, 2024    4

130

   Jul24    Mon Jul 01, 2024    Sun Jul 28, 2024    4

131

   Aug24    Mon Jul 29,2024    Sun Sep 01, 2024    5

132

   Sep24    Mon Sep 02.2024    Sun Sep 29, 2024    4

133

   Oct24    Mon Sep 30,2024    Sun Nov, 03, 2024    5



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 2: Air Stops & Projected Volumes

 

Attachment 2

Air Stops & Projected Volumes

January 8, 2013

Refer to the Excel file provided with the awarded contract.

 

** Attachment 2 contains an Excel file totaling approximately 2000 pages that
outlines daily air stops and projected volumes by USPS service product for each
air stop. Because this information is not material, it has been omitted from
this exhibit. FedEx Corporation will furnish supplementally a copy of this
Attachment 2 to the Securities and Exchange Commission upon request.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

Exercised Option 1, 2 and 3

Attachment 3

Operating Plan, Day Network

October 31, 2016

Tuesday through Sunday

 

    

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier
Sunday

1

   ALBUQUERQUE NM    ABQ    [*]    [*]

2

   ANCHORAGE AK    ANC    [*]    [*]

3

   ATLANTA GA    ATL    [*]    [*]

4

   AUSTIN TX    AUS    [*]    [*]

5

   BALTIMORE MD    BWI    [*]    [*]

6

   BILLINGS MT    BIL    [*]    [*]

7

   BIRMINGHAM AL    BHM    [*]    [*]

8

   BOISE ID AMF    BOI    [*]    [*]

9

   BOSTON MA    BOS    [*]    [*]

10

   CHARLESTON WV    CRW    [*]    [*]

11

   CHARLOTTE NC    CLT    [*]    [*]

12

   CHICAGO IL    ORD    [*]    [*]

13

   CINCINNATI OH    CVG    [*]    [*]

14

   CLEVELAND OH    CLE    [*]    [*]

15

   COLUMBUS OH    CMH    [*]    [*]

16

   DALLAS TX    DFW    [*]    [*]

17

   DENVER CO    DEN    [*]    [*]

18

   DES MOINES IA    DSM    [*]    [*]

19

   DETROIT MI    DTW    [*]    [*]

20

   DULLES VA    IAD    [*]    [*]

21

   EL PASO TX    ELP    [*]    [*]

22

   FARGO ND    FAR    [*]    [*]

23

   GRAND RAPIDS MI    GRR    [*]    [*]

24

   GREAT FALLS MT    GTF    [*]    [*]

25

   GREENSBORO NC    GSO    [*]    [*]

26

   HONOLULU HI    HNL    [*]    [*]

27

   HOUSTON TX    IAH    [*]    [*]

28

   INDIANAPOLIS IN    IND    [*]    [*]

29

   JACKSON MS    JAN    [*]    [*]

30

   JACKSONVILLE FL    JAX    [*]    [*]

31

   KANSAS CITY MO    MCI    [*]    [*]

32

   KNOXVILLE TN    TYS    [*]    [*]

33

   LAS VEGAS NV    LAS    [*]    [*]

34

   LITTLE ROCK AR    LIT    [*]    [*]

35

   LOS ANGELES CA    LAX    [*]    [*]

36

   LOUISVILLE KY    SDF    [*]    [*]

37

   LUBBOCK TX    LBB    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 79 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

    

Originating Operation

    

Air Cargo Network Origin City

  

Service
Point

  

ALL Mail Due
Aviation Supplier

Tuesday through Saturday

  

ALL Mail Due
Aviation Supplier
Sunday

38

   MEMPHIS TN    MEM    [*]    [*]

39

   MIAMI FL    MIA    [*]    [*]

40

   MILWAUKEE WI    MKE    [*]    [*]

41

   MINNEAPOLIS MN    MSP    [*]    [*]

42

   MOBILE AL    MOB    [*]    [*]

43

   NASHUA NH    MHT    [*]    [*]

44

   NASHVILLE TN    BNA    [*]    [*]

45

   NEW ORLEANS LA    MSY    [*]    [*]

46

   NEWARK NJ    EWR    [*]    [*]

47

   NORFOLK VA    ORF    [*]    [*]

48

   NY METRO    JFK    [*]    [*]

49

   OAKLAND CA    OAK    [*]    [*]

50

   OKLAHOMA CITY OK    OKC    [*]    [*]

51

   OMAHA NE    OMA    [*]    [*]

52

   ONTARIO CA    ONT    [*]    [*]

53

   ORLANDO FL    MCO    [*]    [*]

54

   PHILADELPHIA PA    PHL    [*]    [*]

55

   PHOENIX AZ    PHX    [*]    [*]

56

   PITTSBURGH PA    PIT    [*]    [*]

57

   PORTLAND OR    PDX    [*]    [*]

58

   QUAD CITIES IL    MLI    [*]    [*]

59

   RALEIGH NC    RDU    [*]    [*]

60

   RENO NV    RNO    [*]    [*]

61

   RICHMOND VA    RIC    [*]    [*]

62

   ROCHESTER NY    ROC    [*]    [*]

63

   SACRAMENTO CA    SMF    [*]    [*]

64

   SALT LAKE CITY UT    SLC    [*]    [*]

65

   SAN ANTONIO TX    SAT    [*]    [*]

66

   SAN DIEGO CA    SAN    [*]    [*]

67

   SAN FRANCISCO CA    SFO    [*]    [*]

68

   SAN JUAN PR    SJU    [*]    [*]

69

   SEATTLE WA    SEA    [*]    [*]

70

   SHREVEPORT LA    SHV    [*]    [*]

71

   SIOUX FALLS SD    FSD    [*]    [*]

72

   SPOKANE WA    GEG    [*]    [*]

73

   SPRINGFIELD MA    BDL    [*]    [*]

74

   SPRINGFIELD MO    SGF    [*]    [*]

75

   SPRINGFIELD IL    SPI    [*]    [*]

76

   ST. LOUIS MO    STL    [*]    [*]

77

   TAMPA FL    TPA    [*]    [*]

78

   TUCSON AZ    TUS    [*]    [*]

79

   TULSA OK    TUL    [*]    [*]

80

   WICHITA KS    ICT    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 80 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

Exercised Option 1, 2 and 3

Attachment 3

Operating Plan, Day Network

October 31, 2016

Tuesday through Sunday

 

    

Destinating Operation

    

Air Cargo Network Destination City

  

Service
Point

  

Required
Delivery Time to
Postal Service
Tuesday - Friday

 

Required
Delivery Time to
Postal Service
Saturday

 

Required

Delivery Time to
Postal Service

Sunday

1

  

ALBUQUERQUE NM

   ABQ    [*]   [*]   [*]

2

  

ANCHORAGE AK

   ANC    [*]   [*]   [*]

3

  

ATLANTA GA

   ATL    [*]   [*]   [*]

4

  

AUSTIN TX

   AUS    [*]   [*]   [*]

5

  

BALTIMORE MD

   BWI    [*]   [*]   [*]

6

  

BILLINGS MT

   BIL    [*]   [*]   [*]

7

  

BIRMINGHAM AL

   BHM    [*]   [*]   [*]

8

  

BOISE ID

   BOI    [*]   [*]   [*]

9

  

BOSTON MA

   BOS    [*]   [*]   [*]

10

  

CHARLESTON WV

   CRW    [*]   [*]   [*]

11

  

CHARLOTTE NC

   CLT    [*]   [*]   [*]

12

  

CHICAGO IL

   ORD    [*]   [*]   [*]

13

  

CINCINNATI OH

   CVG    [*]   [*]   [*]

14

  

CLEVELAND OH

   CLE    [*]   [*]   [*]

15

  

COLUMBUS OH

   CMH    [*]   [*]   [*]

16

  

DALLAS TX

   DFW    [*]   [*]   [*]

17

  

DENVER CO

   DEN    [*]   [*]   [*]

18

  

DES MOINES IA

   DSM    [*]   [*]   [*]

19

  

DETROIT MI

   DTW    [*]   [*]   [*]

20

  

DULLES VA

   IAD    [*]   [*]   [*]

21

  

EL PASO TX

   ELP    [*]   [*]   [*]

22

  

FARGO ND P&DC

   FAR    [*]   [*]   [*]

23

  

GRAND RAPIDS MI

   GRR    [*]   [*]   [*]

24

  

GREAT FALLS MT

   GTF    [*]   [*]   [*]

25

  

GREENSBORO NC

   GSO    [*]   [*]   [*]

26

  

HONOLULU HI

   *HNL    [*]   [*]   [*]

27

  

HOUSTON TX

   IAH    [*]   [*]   [*]

28

  

INDIANAPOLIS IN

   IND    [*]   [*]   [*]

29

  

JACKSON MS

   JAN    [*]   [*]   [*]

30

  

JACKSONVILLE FL

   JAX    [*]   [*]   [*]

31

  

KANSAS CITY MO

   MCI    [*]   [*]   [*]

32

  

KNOXVILLE TN

   TYS    [*]   [*]   [*]

33

  

LAS VEGAS NV

   LAS    [*]   [*]   [*]

34

  

LITTLE ROCK AR

   LIT    [*]   [*]   [*]

35

  

LOS ANGELES CA

   LAX    [*]   [*]   [*]

36

  

LOUISVILLE KY

   SDF    [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 81 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

    

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required

Delivery Time to

Postal Service

Tuesday - Friday

  

Required

Delivery Time to

Postal Service

Saturday

  

Required

Delivery Time to

Postal Service

Sunday

37

  

LUBBOCK TX

   LBB    [*]    [*]    [*]

38

  

MEMPHIS TN

   MEM    [*]    [*]    [*]

39

  

MIAMI FL

   MIA    [*]    [*]    [*]

40

  

MILWAUKEE WI

   MKE    [*]    [*]    [*]

41

  

MINNEAPOLIS MN

   MSP    [*]    [*]    [*]

42

  

MOBILE AL

   BFM    [*]    [*]    [*]

43

  

NASHUA NH

   MHT    [*]    [*]    [*]

44

  

NASHVILLE TN

   BNA    [*]    [*]    [*]

45

  

NEW ORLEANS LA

   MSY    [*]    [*]    [*]

46

  

NEWARK NJ

   EWR    [*]    [*]    [*]

47

  

NORFOLK VA

   ORF    [*]    [*]    [*]

48

  

NY METRO

   JFK    [*]    [*]    [*]

49

  

OAKLAND CA

   OAK    [*]    [*]    [*]

50

  

OKLAHOMA CITY OK

   OKC    [*]    [*]    [*]

51

  

OMAHA NE

   OMA    [*]    [*]    [*]

52

  

ONTARIO CA

   ONT    [*]    [*]    [*]

53

  

ORLANDO FL

   MCO    [*]    [*]    [*]

54

  

PHILADELPHIA PA

   PHL    [*]    [*]    [*]

55

  

PHOENIX AZ

   PHX    [*]    [*]    [*]

56

  

PITTSBURGH PA

   PIT    [*]    [*]    [*]

57

  

PORTLAND OR

   PDX    [*]    [*]    [*]

58

  

QUAD CITIES IL

   MLI    [*]    [*]    [*]

59

  

RALEIGH NC

   RDU    [*]    [*]    [*]

60

  

RENO NV

   RNO    [*]    [*]    [*]

61

  

RICHMOND VA

   RIC    [*]    [*]    [*]

62

  

ROCHESTER

   ROC    [*]    [*]    [*]

63

  

SACRAMENTO CA

   SMF    [*]    [*]    [*]

64

  

SALT LAKE CITY

   SLC    [*]    [*]    [*]

65

  

SAN ANTONIO

   SAT    [*]    [*]    [*]

66

  

SAN DIEGO

   SAN    [*]    [*]    [*]

67

  

SAN FRANCISCO CA

   SFO    [*]    [*]    [*]

68

  

SAN JUAN PR**

   * SJU    [*]    [*]    [*]

69

  

SEATTLE WA

   SEA    [*]    [*]    [*]

70

  

SHREVEPORT LA

   SHV    [*]    [*]    [*]

71

  

SIOUX FALLS SD

   FSD    [*]    [*]    [*]

72

  

SPOKANE WA

   GEG    [*]    [*]    [*]

73

  

SPRINGFIELD MA

   BDL    [*]    [*]    [*]

74

  

SPRINGFIELD MO

   SGF    [*]    [*]    [*]

75

  

SPRINGFIELD IL

   SPI    [*]    [*]    [*]

76

  

ST. LOUIS MO

   STL    [*]    [*]    [*]

77

  

TAMPA FL

   TPA    [*]    [*]    [*]

78

  

TUCSON AZ

   *TUS    [*]    [*]    [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 82 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

    

Destinating Operation

    

Air Cargo Network Destination City

  

Service

Point

  

Required
Delivery Time to
Postal Service

Tuesday - Friday

  

Required
Delivery Time to
Postal Service
Saturday

  

Required

Delivery Time to
Postal Service
Sunday

79

  

TULSA OK

   TUL    [*]    [*]    [*]

80

  

WICHITA KS

   ICT    [*]    [*]    [*]

 

* All mail is delivered on Sunday at 07:00. The offshore locations have
additional time.

[*]

** 75% of the volume capture will be delivered on Day Zero with the balance
delivered on Day +1

[*]

[*]

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

Page 83 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

Exercised Option 1, 2 and 3

Attachment 3

Operating Plan, Day Network

October 31, 2016

Tender and Delivery Process Codes

 

A

   Postal Service Builds ULDs    F    Aviation Supplier Unloads ULD into MTE

B

   Postal Service Transports ULDs to Ramp    G    Aviation Supplier Builds ULDs

C

   Postal Service Tenders in MTE    H    Aviation Supplier Delivers ULDs to Ramp

D

   Postal Service Picks Up MTE    I    Aviation Supplier Picks Up ULDs from
Plant

E

   Postal Service Deck loads    J    Aviation Supplier Delivers ULDs to Plant

K

   Aviation Supplier Deck Loads      

 

    

Air Cargo Network City

  

Service

Point

  

Tender

Code

  

Delivery

Code

1    ALBUQUERQUE NM    ABQ    A , B    H 2    ANCHORAGE AK    ANC    A , B    H
3    ATLANTA GA    ATL    A , B    H 4    AUSTIN TX    AUS    A , B    H 5   
BALTIMORE MD    BWI    A , B    H 6    BILLINGS MT    BIL    A , B    H 7   
BIRMINGHAM AL    BHM    E    K 8    BOISE ID    BOI    A , B    H 9    BOSTON MA
   BOS    A , B    H 10    CHARLESTON WV    CRW    A , B    H 11    CHARLOTTE NC
   CLT    A , B    H 12    CHICAGO IL    ORD    A , B    H 13    CINCINNATI OH
   CVG    A , B    H 14    CLEVELAND OH    CLE    A , B    H 15    COLUMBUS OH
   CMH    A , B    H 16    DALLAS TX    DFW    A , B    H 17    DENVER CO    DEN
   A , B    H 18    DES MOINES IA    DSM    A , B    H 19    DETROIT MI    DTW
   A , B    H 20    DULLES VA    IAD    A , B    H 21    EL PASO TX    ELP    A
, B    H 22    FARGO ND    FAR    A , B    H 23    GRAND RAPIDS MI    GRR    A ,
B    H 24    GREAT FALLS MT    GTF    A , B    Origin Only 25    GREENSBORO NC
   GSO    A , B    H 26    HONOLULU HI    HNL    A , B    H 27    HOUSTON TX   
IAH    A , B    H 28    INDIANAPOLIS IN    IND    A , B    H 29    JACKSON MS   
JAN    E    K 30    JACKSONVILLE FL    JAX    A , B    H 31    KANSAS CITY MO   
MCI    A , B    H 32    KNOXVILLE TN    TYS    A , B    H 33    LAS VEGAS NV   
LAS    A , B    H

 

Page 84 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 3: Operating Plan, Day Network

 

    

Air Cargo Network City

  

Service

Point

  

Tender

Code

  

Delivery

Code

34    LITTLE ROCK AR    LIT    E    K 35    LOS ANGELES CA    LAX    A , B    H
36    LOUISVILLE KY    SDF    A , B    H 37    LUBBOCK TX    LBB    A , B    H
38    MEMPHIS TN    MEM    E    K 39    MIAMI FL    MIA    A , B    H 40   
MILWAUKEE WI    MKE    A , B    H 41    MINNEAPOLIS MN    MSP    A , B    H 42
   MOBILE AL    MOB    A , B    H 43    NASHUA NH    MHT    A , I    J 44   
NASHVILLE TN    BNA    E    K 45    NEW ORLEANS LA    MSY    A , B    H 46   
NEWARK NJ    EWR    A , B    H 47    NORFOLK VA    ORF    A , B    H 48    NY
METRO    JFK    A , I    J 49    OAKLAND CA    OAK    A , B    H 50    OKLAHOMA
CITY OK    OKC    A , B    H 51    OMAHA NE    OMA    A , B    H 52    ONTARIO
CA    ONT    A , B    H 53    ORLANDO FL    MCO    A , B    H 54    PHILADELPHIA
PA    PHL    A , B    H 55    PHOENIX AZ    PHX    A , B    H 56    PITTSBURGH
PA    PIT    A , B    H 57    PORTLAND OR    PDX    A , B    H 58    QUAD CITIES
IL    MLI    E    Origin Only 59    RALEIGH NC    RDU    A , B    H 60    RENO
NV    RNO    A , B    H 61    RICHMOND VA    RIC    A , B    H 62    ROCHESTER
NY    ROC    A , I    J 63    SACRAMENTO CA    SMF    A , B    H 64    SALT LAKE
CITY    SLC    A , B    H 65    SAN ANTONIO TX    SAT    A , B    H 66    SAN
DIEGO CA    SAN    A , B    H 67    SAN FRANCISCO CA    SFO    A , B    H 68   
SAN JUAN PR    SJU    A , B    H 69    SEATTLE WA    SEA    A , B    H 70   
SHREVEPORT LA    SHV    A , B    H 71    SIOUX FALLS SD    FSD    A , B    H 72
   SPOKANE WA    GEG    A , B    H 73    SPRINGFIELD MA    BDL    A , B    H 74
   SPRINGFIELD MO    SGF    E    Origin Only 75    SPRINGFIELD IL    SPI    E   
Origin Only 76    ST. LOUIS MO    STL    E    K 77    TAMPA FL    TPA    A , B
   H 78    TUCSON AZ    TUS    A , B    H 79    TULSA OK    TUL    A , B    H 80
   WICHITA KS    ICT    A , B    H

 

Page 85 of 136



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

Exercised Option 1, 2 and 3

Attachment 4

Operating Plan, Night Network

October 31, 2016

 

            

Originating
Operations

 

Destinating Operations

    

Air Cargo Network City

 

Service
Point

 

ALL Mail Due
Aviation
Supplier
Monday –  Friday

 

Required Delivery
Time to Postal
Service

Tuesday - Friday

 

Required
Delivery Time to
Postal  Service
Saturday

1   

ALBANY NY

  ALB   [*]   [*]   [*] 2   

ALBUQUERQUE NM

  ABQ   [*]   [*]   [*] 3   

ALLENTOWN PA

  ABE   [*]   [*]   [*] 4   

ANCHORAGE AK

  ANC   [*]   [*]   [*] 5   

AMARILLO TX

  AMA   [*]   [*]   [*] 6   

APPLETON WI

  ATW   [*]   [*]   [*] 7   

ATLANTA GA

  ATL   [*]   [*]   [*] 8   

AUSTIN TX

  AUS   [*]   [*]   [*] 9   

BALTIMORE MD

  BWI   [*]   [*]   [*] 10   

BANGOR ME

  BGR   [*]   [*]   [*] 11   

BATON ROUGE LA

  LFT / MSY   [*]   [*]   [*] 12   

BEND OR

  RDM   [*]   [*]   [*] 13   

BILLINGS MT

  BIL   [*]   [*]   [*] 14   

BIRMINGHAM AL

  BHM   [*]   [*]   [*] 15   

BISMARK ND

  BIS   [*]   [*]   [*] 16   

BOISE ID

  BOI   [*]   [*]   [*] 17   

BOSTON MA

  BOS   [*]   [*]   [*] 18   

BOZEMAN MT

  BZN   [*]   [*]   [*] 19   

BRISTOL TN / VA

  TRI   [*]   [*]   [*] 20   

BUFFALO NY

  BUF   [*]   [*]   [*] 21   

BURBANK CA

  BUR   [*]   [*]   [*] 22   

BURLINGTON VT

  BTV   [*]   [*]   [*] 23   

BUTTE MT

  BTM   [*]   [*]   [*] 24   

CASPER WY

  CPR   [*]   [*]   [*] 25   

CEDAR RAPIDS IA

  CID   [*]   [*]   [*] 26   

CHARLESTON WV

  HTS   [*]   [*]   [*] 27   

CHARLOTTE NC

  CLT   [*]   [*]   [*] 28   

CHATTANOOGA TN

  CHA   [*]   [*]   [*] 29   

CHEYENNE WY

  CYS   [*]   [*]   [*] 30   

CHICAGO IL (O’Hare)

  ORD   [*]   [*]   [*] 31   

CINCINNATI OH

  CVG   [*]   [*]   [*] 32   

CLEVELAND OH

  CLE   [*]   [*]   [*] 33   

COLORADO SPRINGS CO

  COS   [*]   [*]   [*] 34   

COLUMBIA SC

  CAE   [*]   [*]   [*] 35   

COLUMBUS OH

  CMH   [*]   [*]   [*] 36   

DALLAS TX

  DFW   [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

            

Originating
Operations

 

Destinating Operations

    

Air Cargo Network City

 

Service
Point

 

ALL Mail Due
Aviation
Supplier
Monday –

Friday

 

Required Delivery
Time to Postal
Service

Tuesday - Friday

 

Required
Delivery Time to
Postal  Service
Saturday

37   

DAYTON OH

  DAY   [*]   [*]   [*] 38   

DENVER CO

  DEN   [*]   [*]   [*] 39   

DES MOINES IA

  DSM   [*]   [*]   [*] 40   

DETROIT MI

  DTW   [*]   [*]   [*] 41   

DULLES VA

  IAD   [*]   [*]   [*] 42   

DULUTH MN

  DLH   [*]   [*]   [*] 43   

DURANGO CO

  DRO   [*]   [*]   [*] 44   

EL PASO TX

  ELP   [*]   [*]   [*] 45   

ELMIRA NY

  ELM   [*]   [*]   [*] 46   

EUGENE OR

  EUG   [*]   [*]   [*] 47   

FAIRBANKS AK

  FAI   [*]   [*]   [*] 48   

FLINT MI

  FNT   [*]   [*]   [*] 49   

FORT MYERS FL

  RSW   [*]   [*]   [*] 50   

FORT WAYNE IN

  FWA   [*]   [*]   [*] 51   

FRESNO CA

  FAT   [*]   [*]   [*] 52   

FT LAUDERDALE FL

  FLL   [*]   [*]   [*] 53   

FARGO ND

  FAR   [*]   [*]   [*] 54   

GRAND JUNCTION CO

  GJT   [*]   [*]   [*] 55   

GRAND RAPIDS MI

  GRR   [*]   [*]   [*] 56   

GREAT FALLS MT

  GTF   [*]   [*]   [*] 57   

GREENSBORO NC

  GSO   [*]   [*]   [*] 58   

GREENVILLE SC

  GSP   [*]   [*]   [*] 59   

HARRISBURG PA

  MDT   [*]   [*]   [*] 60   

HARTFORD CT

  BDL   [*]   [*]   [*] 61   

HELENA MT

  HLN   [*]   [*]   [*] 62   

HONOLULU HI

  HNL   [*]   [*]   [*] 63   

HOUSTON TX

  IAH   [*]   [*]   [*] 64   

HUNTSVILLE AL

  HSV   [*]   [*]   [*] 65   

INDIANAPOLIS IN

  IND   [*]   [*]   [*] 66   

JACKSON MS

  JAN   [*]   [*]   [*] 67   

JACKSONVILLE FL

  JAX   [*]   [*]   [*] 68   

JFK NY

  JFK   [*]   [*]   [*] 69   

KALISPELL MT

  FCA   [*]   [*]   [*] 70   

KANSAS CITY MO

  MCI   [*]   [*]   [*] 71   

KNOXVILLE TN

  TYS   [*]   [*]   [*] 72   

LAS VEGAS NV

  LAS   [*]   [*]   [*] 73   

LITTLE ROCK AR

  LIT   [*]   [*]   [*] 74   

LONG BEACH CA

  LGB   [*]   [*]   [*] 75   

LOS ANGELES CA

  LAX   [*]   [*]   [*] 76   

LOUISVILLE KY

  SDF   [*]   [*]   [*] 77   

LUBBOCK TX

  LBB   [*]   [*]   [*] 78   

MADISON WI

  MSN   [*]   [*]   [*] 79   

MANCHESTER NH

  MHT   [*]   [*]   [*] 80   

MCALLEN TX

  MFE   [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

            

Originating
Operations

 

Destinating Operations

    

Air Cargo Network City

 

Service
Point

 

ALL Mail Due
Aviation
Supplier
Monday –

Friday

 

Required Delivery
Time to Postal
Service

Tuesday - Friday

 

Required
Delivery Time to
Postal  Service
Saturday

81   

MEDFORD OR

  MFR   [*]   [*]   [*] 82   

MEMPHIS TN

  MEM   [*]   [*]   [*] 83   

MIAMI FL

  MIA   [*]   [*]   [*] 84   

MILWAUKEE WI

  MKE   [*]   [*]   [*] 85   

MINNEAPOLIS MN

  MSP   [*]   [*]   [*] 86   

MINOT ND

  MOT   [*]   [*]   [*] 87   

MISSOULA MT

  MSO   [*]   [*]   [*] 88   

MOBILE AL

  MOB   [*]   [*]   [*] 89   

NASHVILLE TN

  BNA   [*]   [*]   [*] 90   

NEW ORLEANS LA

  MSY   [*]   [*]   [*] 91   

NEWARK NJ

  EWR   [*]   [*]   [*] 92   

NORFOLK VA

  ORF   [*]   [*]   [*] 93   

OAKLAND CA

  OAK   [*]   [*]   [*] 94   

OKLAHOMA CITY OK

  OKC   [*]   [*]   [*] 95   

OMAHA NE

  OMA   [*]   [*]   [*] 96   

ONTARIO CA

  ONT   [*]   [*]   [*] 97   

ORANGE CNTY AIRPORT

  SNA   [*]   [*]   [*] 98   

ORLANDO FL

  MCO   [*]   [*]   [*] 99   

PALM BEACH FL

  PBI   [*]   [*]   [*] 100   

PASCO WA

  PSC   [*]   [*]   [*] 101   

PEORIA IL

  PIA   [*]   [*]   [*] 102   

PHILADELPHIA PA

  PHL   [*]   [*]   [*] 103   

PHOENIX AZ

  PHX   [*]   [*]   [*] 104   

PITTSBURGH PA

  PIT   [*]   [*]   [*] 105   

POCATELLO ID

  PIH   [*]   [*]   [*] 106   

PORTLAND ME

  PWM   [*]   [*]   [*] 107   

PORTLAND OR

  PDX   [*]   [*]   [*] 108   

PRESQUE ISLE ME

  PQI   [*]   [*]   [*] 109   

PROVIDENCE RI

  PVD   [*]   [*]   [*] 110   

RALEIGH NC

  RDU   [*]   [*]   [*] 111   

RAPID CITY SD

  RAP   [*]   [*]   [*] 112   

RENO NV

  RNO   [*]   [*]   [*] 113   

RICHMOND VA

  RIC   [*]   [*]   [*] 114   

ROANOKE VA

  ROA   [*]   [*]   [*] 115   

ROCHESTER MN

  RST   [*]   [*]   [*] 116   

ROCHESTER NY

  ROC   [*]   [*]   [*] 117   

ROCK SPRINGS WY

  RKS   [*]   [*]   [*] 118   

SACRAMENTO CA

  SMF   [*]   [*]   [*] 119   

SALIBURY MD

  SBY   [*]   [*]   [*] 120   

SALT LAKE CITY UT

  SLC   [*]   [*]   [*] 121   

SAN ANTONIO TX

  SAT   [*]   [*]   [*] 122   

SAN DIEGO CA

  SAN   [*]   [*]   [*] 123   

SAN FRANCISCO CA

  SFO   [*]   [*]   [*] 124   

SAN JOSE CA

  SJC   [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

            

Originating
Operations

 

Destinating Operations

    

Air Cargo Network City

 

Service
Point

 

ALL Mail Due
Aviation
Supplier
Monday –

Friday

 

Required Delivery
Time to Postal
Service

Tuesday - Friday

 

Required
Delivery Time to
Postal  Service
Saturday

125   

SAN JUAN PR

  SJU   [*]   [*]   [*] 126   

SAVANNAH GA

  SAV   [*]   [*]   [*] 127   

SEATTLE WA

  SEA   [*]   [*]   [*] 128   

SHREVEPORT LA

  SHV   [*]   [*]   [*] 129   

SIOUX CITY IA

  SUX   [*]   [*]   [*] 130   

SOUIX FALLS SD

  FSD   [*]   [*]   [*] 131   

SOUTH BEND IN

  SBN   [*]   [*]   [*] 132   

SPOKANE WA

  GEG   [*]   [*]   [*] 133   

SPRINGFIELD MO

  SGF   [*]   [*]   [*] 134   

ST CLOUD MN

  STC   [*]   [*]   [*] 135   

ST LOUIS MO

  STL   [*]   [*]   [*] 136   

STEWART NY

  SWF   [*]   [*]   [*] 137   

SYRACUSE NY

  SYR   [*]   [*]   [*] 138   

TALLAHASSEE FL

  TLH   [*]   [*]   [*] 139   

TAMPA FL

  TPA   [*]   [*]   [*] 140   

TRAVERSE CITY MI

  TVC   [*]   [*]   [*] 141   

TUCSON AZ

  TUS   [*]   [*]   [*] 142   

TULSA OK

  TUL   [*]   [*]   [*] 143   

TWIN FALLS ID

  TWF   [*]   [*]   [*] 144   

WATERLOO IA

  ALO   [*]   [*]   [*] 145   

WAUSAU WI

  CWA   [*]   [*]   [*] 146   

WENATCHEE WA

  EAT   [*]   [*]   [*] 147   

WICHITA KS

  ICT   [*]   [*]   [*] 148   

YAKIMA WA

  YKM   [*]   [*]   [*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

Exercised Option 1, 2 and 3

Attachment 4

Operating Plan, Night Network

October 31, 2016

Tender and Delivery Process Codes

 

A Postal Service Builds ULDs

 

B Postal Service Transports ULDs to Ramp

 

C Postal Service Transports Loose Volume to and from Aviation Supplier Location
other than Airport Ramp

 

D Postal Service Transports Loose Volumes to and from Aviation Supplier Ramp

 

E Aviation Supplier Picks Up ULDs

 

F Aviation Supplier Delivers in ULDs

 

G Aviation Supplier Delivers Volume Loose to a Postal Service Designated
Location

 

    

Air Cargo Network City

 

Service
Point

 

Tender
Code

 

Delivery Code

1   

ALBANY NY

  ALB   D   D 2   

ALBURQUERQUE NM

  ABQ   D   D 3   

ALLENTOWN PA

  ABE   D   Origin Only 4   

AMARILLO TX

  AMA   D   Origin Only 5   

ANCHORAGE AK

  ANC   D   D 6   

APPLETON WI

  ATW   D   D 7   

ATLANTA GA

  ATL   E   D 8   

AUSTIN (Air Stop) TX

  AUS   D   D 9   

BALTIMORE MD

  BWI   D   D 10   

BANGOR ME

  BGR   D   D 11   

BATON ROUGE LA

  BTR   D   D 12   

BEND OR

  RDM   D   Origin Only 13   

BILLINGS MT

  BIL   D   D 14   

BIRMINGHAM AL

  BHM   D   D 15   

BISMARK ND

  BIS   D   Origin Only 16   

BOISE ID

  BOI   E   F 17   

BOSTON MA

  BOS   D   D 18   

BOZEMAN MT

  BZN   D   Origin Only 19   

BRISTOL TN / VA

  TRI   D   Origin Only 20   

BUFFALO NY

  BUF   D   D 21   

BURBANK CA

  BUR   D   D 22   

BURLINGTON VT

  BTV   D   D 23   

BUTTE MT

  BTM   D   Origin Only 24   

CASPER WY

  CPR   D   Origin Only 25   

CEDAR RAPIDS IA

  CID   D   D 26   

CHARLESTON WV

  CRW   D   D 27   

CHARLOTTE NC

  CLT   D   D 28   

CHATTANOOGA P&DC TN

  CHA   D   D 29   

CHEYENNE WY

  CYS   D   Origin Only 30   

CHICAGO IL

  ORD   D   D 31   

CINCINNATI OH

  CVG   D   D 32   

CLEVELAND OH

  CLE   D   D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

  

Service
Point

 

Tender
Code

 

Delivery Code

33   

COLORADO SPRINGS CO

   COS   D   D 34   

COLUMBIA SC

   CAE   D   D 35   

COLUMBUS OH

   CMH   D   D 36   

DALLAS TX

   DFW   D   D 37   

DAYTON OH

   DAY   D   D 38   

DENVER CO

   DEN   D   D 39   

DES MOINES IA

   DSM   D   D 40   

DETROIT MI

   DTW   D   D 41   

DULLES VA

   IAD   D   D 42   

DULUTH MN

   DLH   D   D 43   

DURANGO CO

   DRO   D   Origin Only 44   

EL PASO TX

   ELP   D   D 45   

ELM NY

   ELM   D   D 46   

EUGENE OR

   EUG   D   Origin Only 47   

FAIRBANKS AK

   FAI   D   Origin Only 48   

FLINT P&DC MI

   FNT   D   D 49   

FORT MYERS P&DC FL

   RSW   E   F 50   

FORT WAYNE IN P&DC

   FWA   D   D 51   

FRESNO CA

   FAT   D   D 52   

FT LAUDERDALE FL

   FLL   D   F 53   

FARGO ND

   FAR   D   D 54   

GRAND JUNCTION CO

   GJT   D   Origin Only 55   

GRAND RAPIDS MI

   GRR   D   D 56   

GREAT FALLS MT

   GTF   D   D 57   

GREENSBORO NC

   GSO   D   D 58   

GREENVILLE SC

   GSP   D   D 59   

HARRISBURG PA

   MDT   D   D 60   

HARTFORD CT

   BDL   D   D 61   

HELENA MT

   HLN   D   Origin Only 62   

HONOLULU HI

   HNL   D   D 63   

HOUSTON TX

   IAH   D   D 64   

HUNTSVILLE P&DF AL

   HSV   D   D 65   

INDIANAPOLIS IN

   IND   D   D 66   

JACKSON MS

   JAN   C   C 67   

JACKSONVILLE FL

   JAX   E   F 68   

JFK NY

   JFK   BD   D 69   

KALISPELL MT

   FCA   D   Origin Only 70   

KANSAS CITY MO

   MCI   D   D 71   

KNOXVILLE TN

   TYS   D   D 72   

LAS VEGAS NV

   LAS   D   D 73   

LITTLE ROCK AR

   LIT   C   C 74   

LONG BEACH CA

   LGB   D   Origin Only 75   

LOS ANGELES CA

   LAX   D   D 76   

LOUISVILLE KY

   SDF   D   D 77   

LUBBOCK TX

   LBB   D   D 78   

MADISON WI

   MSN   D   D 79   

MANCHESTER NH

   MHT   D   D 80   

MCALLEN TX

   MFE   D   Origin Only 81   

MEDFORD OR

   MFR   D   Origin Only



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

 

Service
Point

 

Tender
Code

 

Delivery Code

82   

MEMPHIS TN

  MEM   D   D 83   

MIAMI FL

  MIA   D   F/D 84   

MILWAUKEE WI

  MKE   D   D 85   

MINNEAPOLIS MN

  MSP   D   D 86   

MINOT ND

  MOT   D   Origin Only 87   

MISSOULA MT

  MSO   D   Origin Only 88   

MOBILE AL

  MOB   D   D 89   

NASHVILLE TN

  BNA   D   D 90   

NEW ORLEANS LA

  MSY   D   D 91   

NEWARK NJ

  EWR   E   F 92   

NORFOLK VA

  ORF   D   D 93   

OAKLAND CA

  OAK   D   D 94   

OKLAHOMA CITY OK

  OKC   D   D 95   

OMAHA NE

  OMA   D   D 96   

ONTARIO CA

  ONT   D   D 97   

ORANGE COUNTY AIRPORT

  SNA   D   Origin Only 98   

ORLANDO FL

  MCO   A   D 99   

PALM BEACH FL

  PBI   D   D (T-F) / G (Sat) 100   

PASCO WA

  PSC   D   Origin Only 101   

PEORIA MPO IL

  PIA   D   D 102   

PHILADELPHIA PA

  PHL   D   D 103   

PHOENIX AZ

  PHX   D   D 104   

PITTSBURGH PA

  PIT   D/E   D 105   

POCATELLO ID

  PIH   D   Origin Only 106   

PORTLAND ME

  PWM   D   D 107   

PORTLAND OR

  PDX   D   D 108   

PRESQUE ISLE ME

  PQI   D   D 109   

PROVIDENCE RI

  PVD   D   D 110   

RALEIGH NC

  RDU   D   D 111   

RAPID CITY SD

  RAP   D   Origin Only 112   

RENO NV

  RNO   D   D 113   

RICHMOND VA

  RIC   D   D 114   

ROANOKE VA

  ROA   D   D 115   

ROCHESTER MN

  RST   D   D 116   

ROCHESTER NY

  ROC   D   D 117   

ROCK SPRINGS WY

  RKS   D   Origin Only 118   

SACRAMENTO CA

  SMF   D   D 119   

SALISBURY

  SBY   D   Origin Only 120   

SALT LAKE CITY UT

  SLC   E   F 121   

SAN ANTONIO TX

  SAT   D   D 122   

SAN DIEGO CA

  SAN   D   D 123   

SAN FRANCISCO CA

  SFO   E/D   F/D 124   

SAN JOSE CA

  SJC   D   D 125   

SAN JUAN PR

  SJU   D   D 126   

SAVANNAH P&DF GA

  SAV   D   D 127   

SEATTLE WA

  SEA   D   D 128   

SHREVEPORT LA

  SHV   D   D 129   

SIOUX CITY IA

  SUX   D   Origin Only 130   

SOUIX FALLS SD

  FSD   D   D



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 4: Operating Plan, Night Network

 

    

Air Cargo Network City

 

Service
Point

 

Tender

Code

 

Delivery Code

131   

SOUTH BEND IN P&DC

  SBN   D   D 132   

SPOKANE WA

  GEG   D   D 133   

SPRINGFIELD MO

  SGF   D   D 134   

ST CLOUD MN

  STC   D   Origin Only 135   

ST LOUIS MO

  STL   D   D 136   

STEWART NY 125

  SWF   D   D 137   

SYRACUSE NY

  SYR   D   D 138   

TALLAHASSEE P&DF FL

  TLH   D   D 139   

TAMPA FL

  TPA   A   D 140   

TRAVERSE CITY MI

  TVC   D   D 141   

TUCSON AZ

  TUS   D   D 142   

TULSA OK

  TUL   D   D 143   

TWIN FALLS ID

  TWF   D   Origin Only 144   

WATERLOO IA

  ALO   D   Origin Only 145   

WAUSAU WI

  CWA   D   D 146   

WENATCHEE WA

  EAT   D   Origin Only 147   

WICHITA KS

  ICT   D   D 148   

YAKIMA WA

  YKM   D   Origin Only



--------------------------------------------------------------------------------

Attachment 5 – Reserved

April 23, 2013



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 6: Postal Furnished Property

Attachment 6

Postal Furnished Property

April 16, 2013

 

Description

   Quantity
Memphis:   Quantity
Indianapolis    Quantity
Oakland

Computer Workstation

   1*     

Hand Scanners

   14     

Intermec Printers

   14   8   

Keyboards / Mouse

   14   9    6

Keyboards / Mouse

   1     

Monitor

   1     

Monitors

   14     

MSWYB-2 HP Computers

   14     

Router

   1   1    1

S-AMS Computer & Monitor

   1**   9    6

Scales

   4     

 

* TIMES computer located at the Truck Gate office

** Located at FedEx administrative offices



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 7: Electronic Data Interchange Service Requirements

Attachment 7

Electronic Data Interchange Service Requirements

September 1, 2012

Part I – RESDIT

Part II – CARDIT

Part III – INVOIC

Part IV - Claims

Refer to the rtf files provided with the contract.

 

** The Electronic Data Interchange Service Requirements referred to above
consist of standard electronic data interchange (EDI) guidelines issued by the
postal service and used to establish payment remittance processes. Because of
the volume of information in Attachment 7, none of which is material, it has
been omitted from this exhibit. FedEx Corporation will furnish supplementally a
copy of this Attachment 7 to the Securities and Exchange Commission upon
request.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

Attachment 8

Investigative / Security Protocol and Guidelines

U.S. Postal Inspection Service

July 2012

This document contains a statement of principles which will be used by the U.S.
Postal Inspection Service (“Inspection Service”) and the aviation supplier to
address U.S. Mail investigations and security matters related to contract
ACN-13-FX (“the Agreement”) between the aviation supplier and the United States
Postal Service (“the Postal Service”). This statement of principles is not
intended to be all-inclusive but is designed to provide a broad framework that
will allow flexibility for the parties to accomplish their respective security
and investigative missions. In no event should this statement of principles be
construed as an expansion of the aviation supplier’s obligations or the
Inspection Service’s authority under any applicable law or regulation or to
expand either party’s rights or obligations under the Agreement. For purposes of
this statement of principles, the term “mail” shall hereinafter mean any item
that is tendered to the aviation supplier by the Postal Service for
transportation. This statement of principles is based on open communication and
cooperation between the parties at each organizational level to the fullest
extent possible in postal-related matters.

Coordination

 

  1. The local contact points for the coordination of any mail related
investigations and security issues related to this agreement will be at the
aviation supplier’s Security Director level and the Inspection Service Division
level. (Attachment A: Postal Contact Listing and Attachment B: Aviation supplier
Contact Listing for Postal Service Inspectors)

 

  2. The aviation supplier’s Corporate Security and the Inspection Service,
Deputy Chief Inspector, Headquarters Operations, will address all policy issues
and any investigative or operational issues not resolved at the local level.

Communication

 

  1. The aviation supplier Security will notify the appropriate Inspection
Service Division of any known theft, vandalism or criminal activity involving
the mail while in the custody of the aviation supplier.

 

  2. The Inspection Service Division will notify the appropriate aviation
supplier representative of any criminal activity or security issues related
issues to the mail that is handled by the aviation supplier.

 

  3. The parties will cooperate and assist, with relevant security and
investigative information related to the transportation and handling of the mail
and with the aviation supplier facilities and equipment on postal owned or
leased property.

Security of U.S. Mails

 

  1. While in the custody of the aviation supplier, its employees or agents,
mail may not be opened, searched or seized unless (a) expressly authorized by a
Postal Inspector or (b) as required by a properly executed federal search
warrant. The aviation supplier shall notify a Postal Inspector of any warrants
served for mail in the custody of the aviation supplier before coordinating the
warrant execution.

 

  2.

Address information from the mail in the custody and control of the aviation
supplier may not be recorded or disclosed by the aviation supplier employees,
except as required for operational purposes regarding the sortation and
transportation of the mail. Address information from the mail may only be
disclosed to another law enforcement or government agency upon express approval
by a Postal Inspector in accordance with postal regulations.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

The aviation supplier shall notify a Postal Inspector of all requests from law
enforcement for information about mail in the custody of the aviation supplier.

 

  3. In situations where the aviation supplier has reason to believe that mail
contains dangerous or injurious contents (including hazmat) that pose potential
danger to the aviation supplier’s employees, customers, equipment, products or
facilities, the aviation supplier may take actions necessary to secure the item
and minimize the risk. In these situations, the Inspection Service immediately
will be notified and the aviation supplier and the Inspection Service will
coordinate the disposition of the item.

 

  4. In situations where the Inspection Service identifies dangerous or
hazardous mail that was transported by the aviation supplier that posed a risk
to the aviation supplier’s employees, equipment, products or facilities, the
Inspection Service immediately will notify the aviation supplier’s Security.

 

  5. Mail security regulations from the Administrative Support Manual, section
274, apply to this contract.

Investigations

 

  1. The aviation supplier’s Security will notify the Inspection Service of all
investigative and security issues affecting the mail in the custody of the
aviation supplier.

 

  2. The Inspection Service will be responsible for conducting all criminal
investigations involving the theft or obstruction of mail or contraband found in
the mail while in the aviation supplier’s system and for criminal activities
directed at the aviation supplier’s equipment, facilities, customers, or
employees on postal owned or leased property. The Inspection Service will give,
as much notice to the aviation supplier involving the aviation supplier’s
property or employees, and will coordinate with the aviation supplier to prevent
disruption to the aviation supplier’s business operations consistent with the
obligation under the Noninterference section of this document.

Criminal and Administrative Proceedings

 

  1. The aviation supplier (subject to the receipt of a properly issued subpoena
or other compulsory process) and Inspection Service personnel may serve as
witnesses in criminal and administrative proceedings that result from these
investigations.

Access to the Aviation Supplier’s Operations, Facilities, Personnel and Loss
Data

 

  1. The Inspection Service acknowledges that the prime responsibility of the
aviation supplier lies in the safe and expeditious movement of cargo. The
Inspection Service agrees not to direct any aviation supplier personnel to
facilitate the operations of a law enforcement agency.

 

  2. Subject always to the matters addressed under the heading Noninterference
below, the aviation supplier will provide the Inspection Service with reasonable
access to its facilities, operations, and records when necessary for
investigations involving the mail, as mutually agreed upon by the local Postal
Inspector and local security.

 

  3. The aviation supplier will coordinate interviews of its employees with the
Inspection Service relevant to their investigations involving the mail. Except
as otherwise agreed upon, it is within the aviation supplier’s sole discretion,
whether investigative interviews of the aviation supplier’s employees by the
Inspection Service shall occur on the aviation supplier’s facilities or
property. The aviation supplier may not participate in custodial interviews
conducted by Postal Inspectors.

 

  4.

Investigative reports prepared by the aviation supplier will be provided to the
Inspection Service in response to a validly issued subpoena after the aviation
supplier’s investigation has



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

  been completed. The aviation supplier’s management will make independent
determinations about the discipline or discharge of any of the aviation
supplier’s employee. The Inspection Service shall not attempt to dictate, direct
or carry out such actions.

 

  5. The Inspection Service will provide its investigative reports to the
aviation supplier through the Postal Service Contracting Officer and will
provide an information copy directly to the aviation supplier.

Surveillance Operations

 

  1. The aviation supplier will provide access to its own CCTV systems and will
assist the Inspection Service with the installation of temporary camera systems
required in investigations involving the mail. The installation of Inspection
Service camera systems will be in compliance with federal and state laws
governing video surveillance investigations, and the aviation supplier’s privacy
policies.

 

  2. Upon request of the aviation supplier, the Inspection Service will share
the information obtained from the use of its investigative camera systems
installed in the aviation supplier’s facilities and other surveillance equipment
used in their investigations.

Undercover Operations

 

  1. The aviation supplier may, subject to the heading Noninterference below,
authorize the temporary placement of Inspection Service undercover personnel in
its facilities where deemed necessary for investigations involving the mail,
provided, however, in no circumstances will the aviation supplier be responsible
for any controlled deliveries.

 

  2. The Postal Service will defend and indemnify the aviation supplier for any
loss, damage or other liability arising from the use of undercover personnel in
the aviation supplier’s facilities.

Contingency Planning and Notification

 

  1. The aviation supplier will ensure the Inspection Service is listed as a
party to be notified in its critical incident or contingency plans related to
the loss, destruction, or delay of the mail caused by catastrophic losses of an
aircraft or other vehicle transporting the mail, or at the aviation supplier’s
facility. The aviation supplier will cooperate with the Inspection Service in
the recovery of the mail where reasonable.

Overgoods Operations

 

  1. The aviation supplier will provide security to any identified mail or mail
contents processed in its overgoods operations and will ensure its transfer to
the Postal Service in accordance with standard operating plans.

 

  2. When directly relevant to mail security and investigations, the aviation
supplier may, in its sole discretion, provide information to the Inspection
Service regarding losses of the aviation supplier’s product identified in its
overgoods operations.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 8: Investigative / Security Protocol and Guidelines

 

Protection and Disclosure of Information from Investigations

 

  1. The aviation supplier and the Inspection Service agree to protect all
information obtained in the course of their respective investigations from any
unauthorized disclosure. Any confidential, proprietary, privileged, or otherwise
sensitive information obtained during the course of an investigation will be
handled under mutual agreement between the Inspection Service and the aviation
supplier.

 

  2. All information related to Inspection Service investigations involving mail
in the aviation supplier’s system or investigations of the aviation supplier’s
employees will be maintained in the Inspection Service Investigative File System
as prescribed by the Privacy Act of 1974, 5 U.S.C. 552a. Any requests by third
parties for records maintained in this system will be processed in accordance
with requirements of the Privacy Act and applicable privacy policies of the
aviation supplier.

 

  3. All public disclosures of information related to investigations conducted
by the Inspection Service and THE AVIATION SUPPLIER Security, including media
requests or press releases, will be coordinated between and approved by the
Inspection Service and the aviation supplier in accordance with a mutually
agreed communications plan and the aviation supplier’s privacy policies.

Noninterference

 

  1. The Inspection Service agrees that in the exercise of its rights under this
protocol it will not disrupt or interfere with any of the aviation supplier’s
operations.

Modifications

 

  1. This protocol and guidelines may be modified based on the mutual agreement
of the aviation supplier and the Inspection Service.

Postal Contact for Inspectors

Contact Number: 877-876-2455

Option 2 Emergency

Option 3 Mail Theft



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

Attachment 9

Wage Determination

October 31, 2012

Due to the size and complexity of this solicitation, it is impracticable to
attach all relevant wage determinations to the solicitation packet. In lieu of a
physical attachment, the Postal Service has worked with the Department of Labor
to provide instructions to potential contractors for accessing the wage
determination(s) on the Department of Labor website. The instructions are as
follows:

Current wage determinations can be found at www.wdol.gov. This is the official
Department of Labor website from which to access wage determinations. To access
wage determinations, enter the website and click “Selecting SCA WDs” under the
column heading “Service Contract Act.” Use the drop down menu to select the
state and county for the designated wage determination, and then click
“Continue.” Answer “No” for the question “Were these services previously
performed at this locality under an SCA-covered contract?” Answer “No” for the
question “Are the contract services to be performed listed below as Non-Standard
Services?” Click on the Printer Friendly Version for a full view and printable
Wage Determination. Identify the SCA wage determination(s), including
determination number, revision date, and state and counties that were used to
determine that the rates offered are in compliance on Attachment 13: Service
Contract Act Wage Determinations.* The revision numbers of the wage
determinations listed in the solicitation index of wage determinations should be
used in the comparisons. For all the identified SCA eligible labor categories,
map the SCA equivalent labor category title (titles/descriptions available at
http://www.wdol.gov. Click on the “library” link, then download the SCA
Directory of Occupations, 5th Edition). Also identify the Wage Determination
number that the labor categories in your offer are predicated. Note that the
applicable revision number for all Wage Determination numbers is the revision
number identified in the solicitation index of wage determinations. In those
instances where the aviation supplier has a non-standard classification (a
standard wage does not fit the work category) that requires a special SCA wage
determination, the aviation supplier must contact the Postal Service Contracting
Officer at:

Manager, Air Transportation CMC

475 L’ Enfant Plaza SW, Room 1P650

Washington, DC 20260-0650

Although the aviation supplier assumes sole responsibility to faithfully
discharge all duties and obligations with regards to wage determinations imposed
by the Department of Labor, the Postal Service will assist the aviation supplier
upon the aviation supplier’s request, to the extent necessary, in selecting the
appropriate wage determinations.

The aviation supplier should review the Service Contract Act Directory of
Occupations to confirm whether the positions the aviation supplier wishes to
offer fit into the currently published occupation titles under the wage
determination. If the position will not fit into any of the currently published
occupation titles, please review the instructions in the wage determination
entitled “The process for preparing a conformance request.” In accordance with
the Department of Labor instructions (that can be found at www.wdol.gov) in each
wage determination, entitled Conformance Process, any class of service employee
that is not listed therein and that is to be employed under the contract (i.e.,
the work to be performed is not performed by any classification listed in the
wage determination) must be classified by the contractor so as to provide a
reasonable relationship (i.e., appropriate level of skill comparison) between
such unlisted classifications and the classifications listed in the wage
determination. Such conformed classes of employees shall be paid the monetary
wages and furnished the fringe benefits as are determined. Such conforming
process shall be initiated by the contractor prior to the performance of
contract work by such unlisted class(es) of employees. The conformed
classification, wage rate, and/or fringe benefits shall be retroactive to the
commencement date of the contract.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 9: Wage Determination

 

* Given the desire of the offerors to seek additional information from the
Department of Labor regarding the applicability of the Service Contract Act to
the contract(s) that may result from this solicitation, the completed submission
of Attachment 13: Service Contract Act Wage Determination may be delayed until a
mutually agreeable date prior to contract award. As a condition of acceptance of
the offeror’s proposal(s), the offeror must explicitly state that the proposed
pricing will hold firm irrespective of any determination made by the Department
of Labor.



--------------------------------------------------------------------------------

Proprietary Information — Competition Sensitive

 

Attachment 10 - Pricing Day Network (Proposal 2F)    2/27/2017

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 10 - Pricing Night Network (Proposal 2B)    18-Apr-13

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------

Attachment 10 - Pricing    6/27/2014   

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

Attachment 11

Perishable Mail and Lives

April 22, 2013

The aviation supplier will accept perishable mail and live animals as specified
under Domestic Mail Manual 601, subsection 9.3, effective on June 19, 2006. All
live animal shipments are designated as ‘air only’ shipments.

The Postal Service will tender perishable mail and live animal shipments to the
aviation supplier for the Day Network, Tuesday through Saturday, and for the
Night Network, Monday through Friday. Due to potential extended delivery times,
the Postal Service will not tender any live animal shipments the day before a
holiday.

All volume for perishable mail and live animals will be planned during the
Ordering Process.

The Postal Service will be required to supply each air stop with a determined
number of coverings of loosely woven material for covering the live animal
shipments in weather events.

The Postal Service shall ensure that its Terminal Handling Suppliers follow the
procedures established by the aviation supplier for the proper loading and
securing of live animal shipments.

For the Day and Night Networks, all bee shipments must be tendered separately
from all other shipments. Bee shipments are prohibited on the aviation
supplier’s Feeder Network.

The aviation supplier will provide specific details on the pallet building for
live animal shipments.

The Postal Service will tender all live animals with a ULD D&R tag attached to
the cargo net. The D&R tag will be attached to a manila tag (supplied by the
Postal Service) and secured to the net with a cable tie.

Day Network

All live animal shipments must be tendered to the aviation supplier on an
aircraft pallet per the market aircraft type as provided by the aviation
supplier. The pallet types and aircraft assignment per air stop will be provided
by the aviation supplier Tender will be by the ’All Mail Due Aviation Supplier’
column as shown in Attachment 3: Operating Plan, Day Network.

Night Network

The aviation supplier will accept live animals for loose loading for the Night
Network. The aviation supplier will accept a maximum of two hundred (200) cubic
feet (approximately twenty (20) pieces) of live animals for loose loading at the
time specified in the ‘All Mail Due Aviation Supplier’ column in Attachment 4:
Operating Plan, Night Network. For more than two hundred (200) cubic feet, the
Postal Service will be required to tender no less than two (2) hours prior to
the scheduled aircraft departure. More time may be required based on volume and
local ramp circumstances.

Terminal Handling

The Postal Service will not place live animals inside of a closed ULD. All live
animals will be shipped via pallet which will be provided by the aviation
supplier. Live animal shipments will be maintained in an upright position
throughout the transportation process to prevent fatality. The Postal Service
will not accept or load any shipment that appears to be damaged. The Postal
Service will ensure four (4) inches of air space around the perimeter of stacks
of boxes. The ‘spacers / pallets’ used between the stacks of live animals will
be provided by the Postal Service.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 11: Perishable Mail and Lives

 

The live animals cannot be left in direct sunlight for extended periods.
Additionally, the live animals cannot be left in drafty areas or exposed to
exhaust fumes. Live animals cannot be placed near dry ice shipments. If for any
particular trunk flight for any origin or destination air stop on the Night
Network there is more than 1,000 pounds of dry ice, any live animal shipments
will be rolled to the following Day Network operation. If it is necessary to
roll live animal shipments to the following Day Network operation, the aviation
supplier will not incur a reduction in payment for the applicable live animal
shipments. On the Day Network, live animal shipments have priority over dry ice.
Live animal shipments cannot be covered with any plastic. Cargo or mail cannot
be placed on top of live animals.



--------------------------------------------------------------------------------

Attachment 12 – Reserved

April 23, 2013



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 13: Service Contract Act Wage Determinations

October 31, 2016

Attachment 13

Service Contract Act Wage Determinations

October 31, 2016

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 14: Contract Density

 

Attachment 14

Contract Density for the Day Network

August 23, 2016

“Contract Density” will be measured by the invoicing system of record. It will
measure the density (pounds per cubic foot) to be used as referenced in the
following sections of the contract:

 

  •   Part 1: Statement of Work; Reduction in Payment

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered in ULDs

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered from Surface Trucks

 

  •   Part 1: Statement of Work; Payment Processing - Day Network - Per Cube,
Mail Tendered from Ad Hoc Trucks into the Aviation Supplier Hub

“Contract Density” will be calculated based on the sum of all assigned rounded
weights for handling types “D” (loose Mixed Handling Units), “F” (loose Ad Hoc
Truck Handling Unit) minus any type “D” and “F” shipments that should have been
classified as type “E” (loose USPS trucking origin units), and “M” (Day Hub
assignments) minus handling type “M”s that were matched to loose Handling Units
in the contingency process (MCX). The total of these pounds will be divided by
the total Cubic Feet of all D&Rs rated as handling types “C” (Mixed ULDs) and
“H” (Partial Containers). The Cubic Feet used for Adhoc trucking volume for
density calculations will be 3790. The density calculation will be rounded to
the nearest hundredth.

“Contract Density” will be based on the actual density calculated from two
operating periods prior to the operating period being invoiced. With the
following exceptions, “Peak Season” (December Operating Period) “Contract
Density” will use the actual density from the prior year’s Peak Season. Both,
January and February Operating Periods will use the actual November density from
the same contract (fiscal) year.

This “Contract Density” measurement process will begin with Operating Period
11and continue through the end of the contract unless the parties mutually agree
to a change. For Operating Periods 9 and 10, “Contract Density” will be
calculated using data from the invoice of record, and the process outlined in
the legacy system associated with contract FXNET-2006-01 from Operating Periods
7 and 8.

In addition, for Operating Periods 1 through 8, the Postal Service and FedEx
agree to reconcile each Operating Period using the actual density as measured
under the prior contract, FXNET-2006-01, and agreed to by both parties as shown
in the table below.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 14: Contract Density

 

The agreed to “Contract Density” to be used for the contract measurement and
during the Reconciliation Process is as follows (Operating Periods through 84
are shown below, the process described above will be followed for all future
Operating Periods):

 

Operating Period

 

Contract Density

  

Process

1 (Oct-13)   [*]    Recalculate using this actual density 2 (Nov-13)   [*]   
Recalculate using this actual density 3 (Dec-13)   [*]    Recalculate using this
actual density 4 (Jan-14)   [*]    Recalculate using this actual density 5
(Feb-14)   [*]    Recalculate using this actual density 6 (Mar-14)   [*]   
Recalculate using this actual density 7 (Apr-14)   [*]    Recalculate using this
actual density 8 (May-14)   [*]    Recalculate using this actual density 9
(Jun-14)   14-Apr    Two Prior OP Actual 10 (Jul-14)   14-May    Two Prior OP
Actual 11 (Aug-14)   14-Jun    Two Prior OP Actual 12 (Sep-14)   14-Jul    Two
Prior OP Actual 13 (Oct-14)   14-Aug    Two Prior OP Actual 14 (Nov-14)   14-Sep
   Two Prior OP Actual 15 (Dec-14)   [*]    Previous Year’s Actual Density 16
(Jan-15)   14-Nov    Two Prior OP Actual 17 (Feb-15)   14-Nov    Three Prior OP
Actual 18 (Mar-15)   15-Jan    Two Prior OP Actual 19 (Apr-15)   15-Feb    Two
Prior OP Actual 20 (May-15)   15-Mar    Two Prior OP Actual 21 (Jun-15)   15-Apr
   Two Prior OP Actual 22 (Jul-15)   15-May    Two Prior OP Actual 23 (Aug-15)  
15-Jun    Two Prior OP Actual 24 (Sep-15)   15-Jul    Two Prior OP Actual 25
(Oct-15)   15-Aug    Two Prior OP Actual 26 (Nov-15)   15-Sep    Two Prior OP
Actual 27 (Dec-15)   [*]    Previous Year’s Actual Density 28 (Jan-16)   15-Nov
   Two Prior OP Actual 29 (Feb-16)   15-Nov    Three Prior OP Actual 30 (Mar-16)
  16-Jan    Two Prior OP Actual 31 (Apr-16)   16-Feb    Two Prior OP Actual 32
(May-16)   16-Mar    Two Prior OP Actual 33 (Jun-16)   16-Apr    Two Prior OP
Actual 34 (Jul-16)   16-May    Two Prior OP Actual 35 (Aug-16)   16-Jun    Two
Prior OP Actual 36 (Sep-16)   16-Jul    Two Prior OP Actual 37 (Oct-16)   16-Aug
   Two Prior OP Actual 38 (Nov-16)   16-Sep    Two Prior OP Actual 39 (Dec-16)  
[*]    Previous Year’s Actual Density 40 (Jan-17)   16-Nov    Two Prior OP
Actual 41 (Feb-17)   16-Nov    Three Prior OP Actual 42 (Mar-17)   17-Jan    Two
Prior OP Actual 43 (Apr-17)   17-Feb    Two Prior OP Actual 44 (May-17)   17-Mar
   Two Prior OP Actual 45 (Jun-17)   17-Apr    Two Prior OP Actual 46 (Jul-17)  
17-May    Two Prior OP Actual 47 (Aug-17)   17-Jun    Two Prior OP Actual 48
(Sep-17)   17-Jul    Two Prior OP Actual

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 14: Contract Density

 

Operating Period

 

Contract Density

  

Process

45 (Jun-17)   17-Apr    Two Prior OP Actual 46 (Jul-17)   17-May    Two Prior OP
Actual 47 (Aug-17)   17-Jun    Two Prior OP Actual 48 (Sep-17)   17-Jul    Two
Prior OP Actual 49 (Oct-17)   17-Aug    Two Prior OP Actual 50 (Nov-17)   17-Sep
   Two Prior OP Actual 51 (Dec-17)   [*]    Previous Year’s Actual Density 52
(Jan-18)   17-Nov    Two Prior OP Actual 53 (Feb-18)   17-Nov    Three Prior OP
Actual 54 (Mar-18)   18-Jan    Two Prior OP Actual 55 (Apr-18)   18-Feb    Two
Prior OP Actual 56 (May-18)   18-Mar    Two Prior OP Actual 57 (Jun-18)   18-Apr
   Two Prior OP Actual 58 (Jul-18)   18-May    Two Prior OP Actual 59 (Aug-18)  
18-Jun    Two Prior OP Actual 60 (Sep-18)   18-Jul    Two Prior OP Actual 61
(Oct-18)   18-Aug    Two Prior OP Actual 62 (Nov-18)   18-Sep    Two Prior OP
Actual 63 (Dec-18)   [*]    Previous Year’s Actual Density 64 (Jan-19)   18-Nov
   Two Prior OP Actual 65 (Feb-19)   18-Nov    Three Prior OP Actual 66 (Mar-19)
  19-Jan    Two Prior OP Actual 67 (Apr-19)   19-Feb    Two Prior OP Actual 68
(May-19)   19-Mar    Two Prior OP Actual 69 (Jun-19)   19-Apr    Two Prior OP
Actual 70 (Jul-19)   19-May    Two Prior OP Actual 71 (Aug-19)   19-Jun    Two
Prior OP Actual 72 (Sep-19)   19-Jul    Two Prior OP Actual 73 (Oct-19)   19-Aug
   Two Prior OP Actual 74 (Nov-19)   19-Sep    Two Prior OP Actual 75 (Dec-19)  
[*]    Previous Year’s Actual Density 76 (Jan-20)   19-Nov    Two Prior OP
Actual 77 (Feb-20)   19-Nov    Three Prior OP Actual 78 (Mar-20)   20-Jan    Two
Prior OP Actual 79 (Apr-20)   20-Feb    Two Prior OP Actual 80 (May-20)   20-Mar
   Two Prior OP Actual 81 (Jun-20)   20-Apr    Two Prior OP Actual 82 (Jul-20)  
20-May    Two Prior OP Actual 83 (Aug-20)   20-Jun    Two Prior OP Actual 84
(Sep-20)   20-Jul    Two Prior OP Actual

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 15: Average Weights

 

Attachment 15

Average Weight

August 23, 2016

This attachment describes the process to establish the Average Weight used for
D&Rs (Handling Units) where the actual weight is not available or is not
correct. Beginning with Operating Period 1, the process established in contract
FXNET-2006-01 (legacy) for Average Weights will be used until the Operating
Period during which the Postal Service invoicing system is implemented.
Beginning with the Operating Period during which the Postal Service invoicing
system is implemented and for all subsequent Operating periods the following
process will be in effect:

These average weights will be used in reconciliation and SASS will use these
averages weights for all HUP, FXI and FXO assignments.

The average weight will be calculated at the end of each operating period as
follows:

Sum the weight of all handling units by invoiced Handling Type.

The Day Turn will include handling types A, D, E, and F total weights divided by
the count of D&Rs that the origin is not FXI, FXO or HUP.

The Night Turn will include handling types I and K total weights divided by the
count of D&Rs that the origin is not FXI, FXO or HUP.

The result is then rounded to the nearest pound.

The Average Weight calculation from two operating periods prior will be used for
the operating period being invoiced and reconciled. This process will not be
adjusted or changed in reconciliation.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 16: Re-labeling / Type M

Matching Process

 

Attachment 16

Re-labeling / Type M

Matching Process

June 27, 2014

The following payment system process identifies handling units that are missing
contractually required scans due to the day Re-Label Process.

The Postal Service payment system, SASS, will identify handling types A, D, E,
F, & G with an open bypass deduction code that missing Delivery scans, and do
not have third-party THS Break Scans. These handling units will be grouped by
RDT date, destination, and D&R. These handling units will be labeled “Bucket 1”.

The Postal Service payment system, SASS, will then identify all handling units
with HUP, FXI or FXO origins (handling type “M”) that have a FedEx delivery scan
at the correct Service Point. These handling units will be labeled “Bucket 2”.

During the invoice process, for each RDT date, the Postal Service payment
system, SASS, will match the “Bucket 1” handling units to the “Bucket 2”
handling units that have the same destination and RDT date.

If any “Bucket 1” handling units remain unmatched, the Postal Service payment
system, SASS, will then match these handling units to any “Bucket 2” handling
units with RDT date + 1 that were not previously used in the matching process.

[*]

Any “Bucket 1” handling unit successfully matched to a “Bucket 2” handling unit
will not be subject to the missing scan deductions for fuel or non-fuel
described in “Part 1: Statement of Work; Payment Procedures.”

The successfully matched “Bucket 1” handling units will be identified with
deduction reason code MCX, cancelling the fuel and non-fuel deductions described
in “Part 1: Statement of Work; Payment Procedures.”. These handling units will
still maintain performance waiver code 007.

All handling units rated as handling type M will not be subject to missing scan
deductions for Nest or Delivery scans described in “Part 1: Statement of Work;
Payment Procedures.”

All handling units rated as handling type M will be subject to fuel and non-fuel
deductions for scans that are provided at incorrect delivery Service Points
described in the “Part 1: Statement of Work; Payment Procedures and Payment
Processing – Day Network – Per Cube” sections and as stated above the type M
handling units will not meet the “Bucket 2” type M criteria.

All type M handling units with a delivery scan at a correct delivery Service
Point will be included in lane performance evaluation and reductions in payment,
described in the “Part 1: Statement of Work; Performance Requirements and
Measurement and Reduction of Payment” sections.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 16: Re-labeling / Type M

Matching Process

 

Beginning with the Operating Period during which the Postal Service invoicing
system implements the Relabeling / type M Matching process module and for all
subsequent Operating Periods, the process described above will be in effect.

For all Operating Periods prior to the Operating Period in which the Postal
Service invoicing system is implemented, handling units that qualify as Bucket 1
will not be subject to missing scan deductions for Nest or Delivery scans
described in “Part 1: Statement of Work; Payment Procedures.” The Postal Service
and FedEx will resolve these handling units during the reconciliation process
for each of these Operating Periods.

Beginning with the Operating Period during which the Postal Service invoicing
system is implemented and for all subsequent Operating Periods prior to the
Operating Period during which the Postal Service invoicing system implements the
Relabeling / type M Matching process module, handling units that qualify as
Bucket 1 will not be subject to missing scan deductions for Nest or Delivery
scans described in “Part 1: Statement of Work; Payment Procedures.” During these
periods, the Postal Service invoicing system will execute the missing scan
deductions; however, the Postal Service and FedEx will jointly identify and
reverse these deductions during the reconciliation process.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 17: Handling Types

 

Attachment 17

Handling Types

June 27, 2014

The following list defines Handling Types as referenced in the contract and
preceding attachments.

 

   

Handling Type

  

Handling Type Description

      A    Lives Handling Unit     B    Bypass Container     C    Mixed
Container     D    Mixed Handling Unit     E    Trucked Handling Unit     G   
Bypass Handling Unit     H    Partial Container     I    Night Handling Unit    
J    Night Mixed Container     K    Night Lives Handling Unit     L    LIV or
TRK Container     M    HUP Handling Unit  



--------------------------------------------------------------------------------

Attachment 18 Volume Acceptance Worksheet - Combined Day O-D and Lane Level -
February 27, 2017

 

 

Origin Airstop Level Distribution (CUFT)

 

  Origin Airstop Level Percentage    

Destinating Airstop Level Distribution (CUFT)

 

 

Destinating Airstop Level Percentage

 

ADV:

 

  [*]                                

ADV

 

  [*]                             SUM:   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     SUM   [*]   [*]   [*]     [*]   [*]   [*]   [*]     [*]

OAMC      

 

 

Tue-Wed    

 

 

Thu-Fri    

 

 

Sat        

 

 

Sun        

 

 

Tue-Wed  

 

 

Thu-Fri     

 

 

Sat        

 

 

Sun        

 

   

DAMC      

 

 

Tue-Wed     

 

 

Thu-Fri     

 

 

Sat        

 

 

Sun        

 

 

Tue-Wed  

 

 

Thu-Fri     

 

 

Sat        

 

 

Sun        

 

ABQ   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     ABQ   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*] ANC   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
    ANC   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] ATL   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]     ATL   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] AUS   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     AUS   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*] BDL   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     BDL   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] BHM   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]     BHM   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*] BIL   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     BIL   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*] BNA   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]     BNA   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] BOI   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]     BOI   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*] BOS   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     BOS  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] BWI   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]     BTR   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] CLE  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     BWI   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*] CLT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]    
CLE   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] CMH   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]     CLT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
CRW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     CMH   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*] CVG   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
    CRW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] DEN   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]     CVG   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] DFW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     DAY   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*] DSM   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     DEN   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] DTW   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]     DFW   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*] ELP   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     DSM   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*] EWR   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]     DTW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] FAR   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]     ELP   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*] FSD   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     EWR  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GEG   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]     FAR   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GRR  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     FSD   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*] GSO   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]    
GEG   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GTF   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]     GRR   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
HNL   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     GSO   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*] IAD   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
    HNL   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] IAH   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]     IAD   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] ICT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     IAH   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*] IND   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     ICT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] JAN   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]     IND   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*] JAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     JAN   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*] JFK   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]     JAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] LAS   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]     JFK   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*] LAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     LAS  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

LBB   

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

  

    [*]    

LIT   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MCI   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MCO   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MEM   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MHT   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MIA   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MKE   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MLI   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MOB   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MSP   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

MSY   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

OAK   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

OKC   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

OMA   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

ONT   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

ORD   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

ORF   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

PDX   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

PHL   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

PHX   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

PIT   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

RDU   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

RIC   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

RNO   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

ROC   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SAN   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SAT   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SDF   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SEA   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SFO   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SGF   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SHV   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SJU   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SLC   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SMF   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

SPI   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

STL   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

TPA   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

TUL   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

TUS   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

TYS   

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

  

[*]

LAX   

    [*]    

  

    [*]    

  

    [*]    

       [*]       

    [*]    

  

    [*]    

       [*]       

    [*]    

LBB   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

LIT   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MCI   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MCO   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MEM   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MHT   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MIA   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MKE   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MOB   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MSP   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

MSY   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

OAK   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

OKC   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

OMA   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

ONT   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

ORD   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

ORF   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PDX   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PHL   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PHX   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PIT   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PNS   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

PWM   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

RDU   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

RIC   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

RNO   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

ROC   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SAN   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SAT   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SDF   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SEA   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SFO   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SHV   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SJU   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SLC   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SMF   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

SQI   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

STL   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

TPA   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

TUL   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

TUS   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

TYS   

[*]

  

[*]

  

[*]

   [*]   

[*]

  

[*]

   [*]   

[*]

 

 

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 18 Volume Acceptance Worksheet -
Daily O-D and Lane Level - February 27, 2017

 

 

Origin Airstop Level Distribution (CUFT)

 

    Origin Airstop Level Percentage          

Destinating Airstop Level Distribution (CUFT)

 

  Destinating Airstop Level Percentage       ADV:   [*]                        
                        ADV   [*]                                            
SUM:   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]    
SUM   [*]   [*]   [*]     [*]   [*]     [*]   [*]   [*]   [*]   [*]     [*]  
  [*] OAMC         TUE     Wed     Thu     Fri     Sat     Sun     TUE     Wed  
  Thu     Fri     Sat     Sun       DAMC         TUE     Wed     Thu     Fri    
Sat     Sun     TUE     Wed     Thu     Fri      Sat     Sun   ABQ   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     ABQ   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] ANC   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     ANC   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] ATL   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     ATL   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] AUS   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     AUS   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] BDL   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     BDL   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] BHM   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]     BHM   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*] BIL   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]     BIL   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*] BNA   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]     BNA   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*] BOI   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]     BOI   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*] BOS   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]     BOS   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*] BWI   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]     BTR   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*] CLE   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]     BWI   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*] CLT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]     CLE   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*] CMH   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]     CLT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*] CRW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]     CMH   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*] CVG   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]     CRW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*] DEN   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]     CVG   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*] DFW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     DAY   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*] DSM   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]     DEN   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] DTW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
    DFW   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
ELP   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]    
DSM   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] EWR
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     DTW
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] FAR  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     ELP  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] FSD   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     EWR   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GEG   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     FAR   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GRR   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     FSD   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GSO   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     GEG   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] GTF   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     GRR   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] HNL   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     GSO   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] IAD   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     HNL   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] IAH   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     IAD   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] ICT   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*]     IAH   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]   [*] IND   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*]     ICT   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]   [*] JAN   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*]     IND   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]   [*] JAX   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*]     JAN   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]   [*] JFK   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*]     JAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]   [*] LAS   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*]     JFK   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]   [*] LAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*]     LAS   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]   [*] LBB   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*]     LAX   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]   [*] LIT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*]     LBB   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]   [*] MCI   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*]     LIT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]   [*] MCO   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*]     MCI   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]   [*] MEM   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*]     MCO   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]   [*] MHT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*]     MEM   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
  [*] MIA   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*]     MHT   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]  
[*] MKE   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
    MIA   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]
MLI   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]    
MKE   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*] MOB
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]     MOB
  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

MSP

    [*]       [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]       [*]       [*]  

MSY

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OAK

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OKC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OMA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ONT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ORD

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ORF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PDX

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PHL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PHX

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PIT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RDU

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RIC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RNO

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ROC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SAN

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SAT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SDF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SEA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SFO

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SGF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SHV

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SJU

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SLC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SMF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SPI

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

STL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TPA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TUL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TUS

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TYS

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

 

MSP

    [*]       [*]       [*]       [*]       [*]       [*]       [*]       [*]  
    [*]       [*]       [*]       [*]  

MSY

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OAK

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OKC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

OMA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ONT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ORD

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ORF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PDX

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PHL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PHX

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PIT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PNS

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

PWM

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RDU

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RIC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

RNO

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

ROC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SAN

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SAT

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SDF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SEA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SFO

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SHV

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SJU

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SLC

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SMF

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

SQI

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

STL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TPA

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TUL

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TUS

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

TYS

  [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]   [*]

 

 

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 19: First Class Required Delivery Times

 

Attachment 19

First Class Required Delivery Times

October 31, 2016

 

AMC

   RDT Needed
for 0800 at
all plants  

ABQ

     [*]  

ANC

     [*]  

ATL

     [*]  

AUS

     [*]  

BDL

     [*]  

BHM

     [*]  

BIL

     [*]  

BNA

     [*]  

BOI

     [*]  

BOS

     [*]  

BWI

     [*]  

CLE

     [*]  

CLT

     [*]  

CMH

     [*]  

CRW

     [*]  

CVG

     [*]  

DEN

     [*]  

DFW

     [*]  

DSM

     [*]  

DTW

     [*]  

ELP

     [*]  

EWR

     [*]  

FSD

     [*]  

GEG

     [*]  

FAR

     [*]  

GRR

     [*]  

GSO

     [*]  

GTF

     [*]  

HNL

     [*]  

IAD

     [*]  

IAH

     [*]  

ICT

     [*]  

IND

     [*]  

JAN

     [*]  

JAX

     [*]  

JFK

     [*]  

LAS

     [*]  

LAX

     [*]  

LBB

     [*]  

LIT

     [*]  

MCI

     [*]  

MCO

     [*]  

MEM

     [*]  

MHT

     [*]  

MIA

     [*]  

MKE

     [*]  

MLI

     [*]  

MOB

     [*]  

MSP

     [*]  

MSY

     [*]  

OAK

     [*]  

OKC

     [*]  

OMA

     [*]  

ONT

     [*]  

ORD

     [*]  

PDX

     [*]  

PHL

     [*]  

PHX

     [*]  

PIT

     [*]  

RDU

     [*]  

RIC

     [*]  

RNO

     [*]  

ROC

     [*]  

SAN

     [*]  

SAT

     [*]  

SDF

     [*]  

SEA

     [*]  

SFO

     [*]  

SGF

     [*]  

SHV

     [*]  

SJU

     [*]  

SLC

     [*]  

SMF

     [*]  

SPI

     [*]  

STL

     [*]  

TPA

     [*]  

TUL

     [*]  

TYS

     [*]  

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Air Cargo Network

Contract ACN-13-FX

Attachment 20: ULD Damage Matrix

 

Attachment 20

ULD Damage Matrix

August 23, 2016

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 21 - Offshore Capacity Options

February 22, 2017

By October 1, 2018, the Postal Service may elect either or both of two options
described below. If the Postal Service exercises these offshore options for
higher volumes, the offshore capacity will be adjusted to the below origin and
destination level per the requested capacity distribution.

Combined Forecast for Offshore

 

      

Location

  

Origin

  

Tu-Wed

      

Th-Fri

      

Sat

       Sun   Option 1      Orig    SJU      [* ]         [* ]         [* ]      
  [* ]  Option 2      Orig    HNL      [* ]         [* ]         [* ]         [*
]         Location    Destination    Tu-Wed        Th-Fri        Sat        Sun
  Option 1      Dest    SJU      [* ]         [* ]         [* ]         [* ] 
Option 2      Dest    HNL      [* ]         [* ]         [* ]         [* ] 

Daily Forecast for Offshore

 

      

Location

  

Origin

  

Tue

      

Wed

      

Thu

      

Fri

      

Sat

      

Sun

  Option 1      Orig    SJU      [* ]         [* ]         [* ]         [* ] 
       [* ]         [* ]  Option 2      Orig    HNL      [* ]         [* ]      
  [* ]         [* ]         [* ]         [* ]         Location    Destination   
Tue        Wed        Thu        Fri        Sat        Sun   Option 1      Dest
   SJU      [* ]         [* ]         [* ]         [* ]         [* ]         [*
]  Option 2      Dest    HNL      [* ]         [* ]         [* ]         [* ] 
       [* ]         [* ] 

 

1) [*]

 

2) [*]

If the Postal Service elects to exercise either or both of these options, the
aviation supplier will implement the change as soon as practicable but not later
than 150 days after receiving the request. The start date for any applicable
pricing changes required by exercise of either or both of these options will
take affect the date on which the expanded operations begin.

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Attachment 22 - [*]

February 22, 2017

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.